Exhibit 10.33

EXECUTION COPY

SETTLEMENT, DISCONTINUANCE AND RELEASE AGREEMENT

THIS SETTLEMENT, DISCONTINUANCE AND RELEASE AGREEMENT (this “Agreement”) is made
as of March 1, 2011 by and among ONE STATE STREET, LLC (“OSS”), AMBAC FINANCIAL
GROUP, INC., a Delaware corporation, as debtor in possession (“AFG”), AMBAC
ASSURANCE CORPORATION, a Wisconsin insurance company (“Ambac”), and the
SEGREGATED ACCOUNT OF AMBAC ASSURANCE CORPORATION (the “Segregated Account”; and
together with AFG and Ambac, collectively the “Ambac Parties” and each
individually an “Ambac Party”). OSS and the Ambac Parties are also referred to
herein each as a “Party” and collectively as the “Parties.”

RECITALS

A. OSS (as assignee of South Ferry Building Company) and AFG (as assignee of
Ambac) are parties to that certain Lease dated as of January 1, 1992 (as amended
or modified, the “Headquarters Lease”) with respect to the premises currently
occupied by Ambac and AFG personnel at One State Street, New York, New York (the
“Existing Premises”), and OSS has asserted, and Ambac has denied, that Ambac is
a primary obligor under the Headquarters Lease (the “Contingent Disputed
Liabilities”).

B. On March 24, 2010, Ambac established the Segregated Account under Wisconsin
insurance law and the Circuit Court of Dane County, Wisconsin (the
“Rehabilitation Court”) entered an Order for Rehabilitation (the “Rehabilitation
Order”) which, inter alia, (i) placed the Segregated Account into rehabilitation
(the “Rehabilitation Proceeding”) and (ii) authorized the Wisconsin Commissioner
of Insurance, as Rehabilitator (the “Rehabilitator”), to administer the
Segregated Account, pursuant to the Wisconsin Insurers Rehabilitation and
Liquidation Act (Chapter 645 of the Wisconsin Statutes).

C. The liabilities of Ambac allocated to the Segregated Account include the
Contingent Disputed Liabilities.

D. On March 24, 2010, the Rehabilitation Court entered an Order for Temporary
Injunctive Relief (the “TRO”) which, among other things, provided that the
Rehabilitation Court would have exclusive jurisdiction over, among other things,
matters relating to the Rehabilitation Proceeding and the Segregated Account,
including any Contingent Disputed Liabilities.

E. On November 8, 2010 (the “Petition Date”), AFG filed a voluntary petition for
relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§
101-1532 (the “Bankruptcy Code”), which case (the “Bankruptcy Case”) is
currently pending in the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”).

F. OSS has challenged in the Rehabilitation Court the allocation of the
Contingent Disputed Liabilities to the Segregated Account, the effectiveness as
to it of the TRO, and the jurisdiction of the Rehabilitation Court over it and
the Contingent Disputed Liabilities, and has objected to the confirmation of the
Plan of Rehabilitation of the Segregated Account filed by the Rehabilitator on
October 8, 2010 (as amended or otherwise modified through the date hereof, the
“Plan of Rehabilitation”) with the Rehabilitation Court (case no. 10 CV 1576),
and Ambac, the Wisconsin Office of the Commissioner of Insurance (“OCI”) and the
Rehabilitator have opposed the challenges and objections from OSS. Certain of
such challenges and objections are subject to a Stipulation among counsel for
Ambac, OCI, the Rehabilitator and OSS dated December 9, 2010 and filed with the
Wisconsin Court of Appeals on such date.



--------------------------------------------------------------------------------

G. The Parties desire to resolve their differences without further resort to
litigation and without admission of any fault, liability or determination as to
proper court jurisdiction with respect to the above-referenced matters and, as a
result of the Parties’ good faith and arm’s length negotiations, have agreed to
the settlement set forth herein.

AGREEMENT

In consideration of the foregoing, the Parties agree as follows:

1. General Releases and Other Agreements

(a) As of the Effective Date (as defined below), but subject to subsection 1(d)
below, OSS, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, hereby forever releases each of the Ambac Parties and each
of the respective parents, subsidiaries, officers, directors, employees,
attorneys, successors, transferees, assigns, subrogees, representatives and
agents of the Ambac Parties, whether or not such party is subject to the
Bankruptcy Case or Rehabilitation Proceeding (collectively, the “Released Ambac
Parties” and each individually a “Released Ambac Party”), from any and all
claims and including, without limitation, as defined in section 101(5) of the
Bankruptcy Code, defaults, obligations, rights, damages, causes of action,
demands, suits, judgments, remedies, setoffs, recoupments, defenses, debts, and
liabilities of any kind or nature whatsoever, under any legal theory, including
under contract, tort, or otherwise, whether at law, in equity, or otherwise,
whether known or unknown, matured or unmatured, fixed or contingent, liquidated
or unliquidated, disputed or undisputed, asserted or unasserted, suspected or
unsuspected, foreseen or unforeseen, direct or indirect, choate or inchoate, now
existing or hereafter arising (each a “Claim” or collectively, “Claims”) that
OSS may now have, have ever had or may in the future have, against a Released
Ambac Party, as a result of any transactions or proceedings occurring, actions
taken or omissions to act occurring on or prior to the Effective Date involving
a Released Ambac Party, including, but not limited to, under or in relation to
the Headquarters Lease, the Rehabilitation Proceeding or the Bankruptcy Case,
but excluding the (x) Committee Claim (as defined in Section 2 hereof), the OSS
Administrative Claim (as defined in Section 2 hereof), the Allowed Claim (as
defined in Section 4 hereof) and any Claims against AFG under the Headquarters
Lease for contribution and indemnification arising out of third-party claims
against OSS, but solely to the extent such Claims for contribution and
indemnification (i) arise before the Petition Date and are recoverable solely
from the proceeds of insurance and not from AFG or (ii) arise after the Petition
Date and before the Effective Date and would have constituted allowed claims in
the Bankruptcy Case if AFG had rejected the Headquarters Lease (such Claims for
contribution and indemnification being referred to as “Indemnified OSS Claims”).

(b) As of the Effective Date, but subject to subsection 1(d) below, the Ambac
Parties, for good and valuable consideration, the sufficiency of which is hereby
acknowledged, hereby forever release OSS and each of its parents, subsidiaries,
officers, directors, employees, attorneys, successors, transferees, assigns,
subrogees, representatives and agents (collectively, the “Released OSS Parties”
and each individually a “Released OSS Party”), from any and all Claims, that an
Ambac Party may now have, have ever had or may in the future have, against a
Released OSS Party as a result of any transactions or proceedings occurring,
actions taken or omissions to act occurring on or prior to the Effective Date
involving a Released OSS Party, including, but not limited to, under or in
relation to the Headquarters Lease, the Rehabilitation Proceeding or the
Bankruptcy Case, but excluding any Claims against OSS or any other Person for
contribution and indemnification arising from or in connection with any
Indemnified OSS Claims.

(c) The Parties intend that the obligations incurred under this Agreement,
consideration for which is expressly acknowledged, will be in full and final
disposition of any and all manner of actions,

 

2



--------------------------------------------------------------------------------

arbitrations, causes of action, claims, counterclaims, cross-claims, demands, or
suits which have been or could have been asserted by OSS, on the one hand, or
the Ambac Parties, on the other hand, against one another in connection with the
Rehabilitation Proceeding or the Bankruptcy Case, including, without limitation,
all claims asserted by OSS challenging or objecting to the TRO, the
Rehabilitation Proceeding, the jurisdiction of the Rehabilitation Court, the
Segregated Account, the allocation of the Contingent Disputed Liabilities to the
Segregated Account or the Plan of Rehabilitation, all of which are hereby
released upon the Effective Date.

(d) Notwithstanding the foregoing, it is explicitly agreed and understood that
the Parties are not releasing, acquitting, discharging or waiving any Claim of
any nature whatsoever that such Party ever had, now has or can, shall or may
have, by reason of any breach or violation of, or failure to comply with, any
obligations under, issued under or incurred pursuant to, or actions required by,
this Agreement, including, without limitation, (i) Claims arising or obligations
incurred under a new lease to be entered into pursuant to this Agreement by
Ambac and OSS with respect to the Existing Premises, other than floors 19 and
20, in the form annexed hereto as Exhibit A (the “New Headquarters Lease”),
(ii) the Allowed Claim, (iii) the Committee Claim, (iv) the OSS Administrative
Claim, (v) the OSS General Claim, (vi) the Indemnified OSS Claims and (vii) the
OSS Junior Surplus Notes (as defined in Section 5 hereof).

(e) No Party will provide material assistance in pursuit of or pursue indirectly
through any trustee or similar agent any Claims that such Party has released
pursuant to the terms and conditions of this Agreement.

(f) The Parties agree promptly after the Effective Date to make such filings and
take such further actions in the Rehabilitation Proceeding, the Bankruptcy Case
and otherwise, including, without limitation, such filings and actions as are
necessary or advisable to dismiss any appeals pending in Wisconsin of orders of
the Rehabilitation Court, as are reasonably necessary or advisable to effectuate
the intent and purpose of this Section 1, including, without limitation,
subsection (c) hereof.

2. No Claims in Bankruptcy Case With the exceptions of the Allowed Claim, any
claim for out-of-pocket expenses (other than attorneys’ fees and expenses) that
OSS is entitled to recover as a member of the Official Committee of Unsecured
Creditors appointed in the Bankruptcy Case (the “Committee Claim”) and any
administrative claim for unpaid rent for the Existing Premises under the
Existing Lease between the Petition Date and the Effective Date (the “OSS
Administrative Claim,” it being acknowledged by OSS that as of the date hereof
such amount is zero and that such amount will continue to be zero as long as an
Ambac Party continues to pay rent accruing under the Headquarters Lease until
the Effective Date), upon the Effective Date, all Claims (whether secured,
unsecured, scheduled, priority, non-priority or administrative) filed or
asserted in the Bankruptcy Case by or on behalf of any of the OSS Released
Parties shall be voluntarily withdrawn in their entirety. No such Claims shall
thereafter be filed or asserted by or on behalf of any of the OSS Released
Parties.

3. The Headquarters Lease Without limiting to any extent the scope of the
general releases and other agreements herein, including under Sections 4 and 5
below, each Party agrees that upon the Effective Date, the Headquarters Lease
shall be terminated in full and be of no further force or effect, and no Party
shall owe any amounts or have any termination or payment obligations or any
other obligations in respect of such agreement; provided that all contribution
and indemnification claims of the Parties in respect of the Headquarters Lease
relating to or in connection with Indemnified OSS Claims shall survive and not
be terminated pursuant to this Section 3.

 

3



--------------------------------------------------------------------------------

4. Allowed Claim of OSS in the Bankruptcy Case

(a) Upon the Effective Date, OSS shall be granted an allowed general unsecured
claim (an “Allowed Claim”) in the Bankruptcy Case in the amount of $14,302,367,
being the lesser of:

(i) (x) the aggregate amount of all fixed lease payments, additional rent
(including, without limitation, all Additional Charges, Tax Payments and
Operating Payments (as such terms are defined in the Headquarters Lease)), and
any other sums payable pursuant to the Headquarters Lease, which in each case,
but for the termination of the Headquarters Lease pursuant to Section 3 hereof,
would be due and payable to OSS from the Effective Date through and including
September 30, 2019 under the terms of such lease (the “Remaining Headquarters
Lease Rental”), plus (y) all unpaid rent and any other amounts that were due and
owing under the Headquarters Lease as of the Petition Date, less (z) the
aggregate amount of all fixed lease payments, additional rent (including,
without limitation, all Additional Charges, Tax Payments and Operating Payments
(as such terms are defined in the New Headquarters Lease)), and any other sums
payable pursuant to the New Headquarters Lease, in each case due and payable to
OSS under the terms of the New Headquarters Lease during the period (the
“Initial Term”) commencing on the Effective Date and ending on December 31, 2015
of the New Headquarters Lease (the “Remaining New Headquarters Lease Rental”),
and

(ii) the amount permitted under 11 U.S.C. Sec. 502(b)(6), it being understood
and agreed that the parties have calculated the maximum amount of the Allowed
Claim under 11 U.S.C. Sec 502(b)(6) as equal to $14,302,367.

5. Allowed General Claim of OSS in the Rehabilitation Proceeding

(a) Upon the Effective Date, OSS shall be granted a Permitted General Claim (as
defined in the Plan of Rehabilitation) against the Segregated Account (the “OSS
General Claim”) in the amount of $36,664,952, consisting of: (i) the Remaining
Headquarters Lease Rental for floors 15-19, less (ii) the Remaining New
Headquarters Lease Rental, in the case of both (i) and (ii), discounted to
present value using a rate of 7% per annum from the due date of payment.

(b) Upon the Effective Date, the Segregated Account agrees it shall issue two
junior surplus notes to OSS (the “OSS Junior Surplus Notes”) in the aggregate
principal amount of, and in full satisfaction and payment of, the OSS General
Claim, which notes, subject to subsection (c) hereof, will be on terms and
conditions consistent with the terms and conditions of the form of junior
surplus note attached to the Plan of Rehabilitation as Exhibit D. One of such
notes (the “Non-Reducing Surplus Note”) shall be in the initial principal amount
of $ 11,690,491 and the other of such notes (the “Reducing Surplus Note”) shall
be in the initial principal amount of $24,974,461.

(c) To the extent that rent is paid pursuant to the New Headquarters Lease from
and after the end of the Initial Term (the “Extension Term Rent Payments”), the
principal amount of the Reducing Surplus Note shall be reduced automatically by
an amount equal to any Extension Term Rent Payments discounted from the date of
payment thereof to the Effective Date at the rate of 7% per annum (the sum of
all such Extension Term Rent Payments, as discounted in accordance with this
Section 5(c), being the “Extension Term Reduction Amount”). The principal amount
of the Reducing Surplus Note shall be further reduced automatically by 83.33% of
the “value” of any distribution that OSS receives on account of the Allowed
Claim from time to time from the AFG estate pursuant to the Bankruptcy Case (the
sum of such percentage of the value of all such distributions being the
“Bankruptcy Distribution Reduction Amount”). For purposes of this subsection
(c), the “value” of any distribution shall equal the sum of (a) any cash
distributed to OSS and (b) if publicly-traded stock, that is (x) non-restricted
stock is distributed to OSS, the average publicly-reported value of such
non-restricted stock as of thirty (30), forty-five (45)

 

4



--------------------------------------------------------------------------------

and sixty (60) days following the date of distribution thereof to OSS or
(y) restricted stock is distributed to OSS, the value of such restricted stock
based on the determination of an independent valuation firm reasonably
acceptable to all parties, in each case as of thirty (30), forty-five (45) and
sixty (60) days following the date of distribution thereof to OSS.

(d) The initial principal amount of the Reducing Surplus Note is based on a
maximum Extension Term Reduction Amount of $13,056,298 (the “Extension Term
Reduction Allocation”) and a maximum Bankruptcy Distribution Reduction Amount of
$11,918,162 (the “Bankruptcy Distribution Reduction Allocation”). The Extension
Term Reduction Allocation and the Bankruptcy Distribution Reduction Allocation
shall be subject to adjustment as set forth in this Section 5(d) and
Section 6(d) consistent with the methodology and calculations set forth on
Exhibit C hereto. The Segregated Account agrees that the Extension Term
Reduction Allocation and the Bankruptcy Distribution Reduction Allocation shall
be reduced by the Extension Term Excess Amount (as defined below) and the
Bankruptcy Distribution Excess Amount (as defined below), respectively,
following specific written requests therefor from OSS, which requests may be
made solely following each of (i) the date the amount of space of the Existing
Premises, if any, to be leased by AAC after the Initial Term is determined in
accordance with the New Headquarters Lease and such determination causes the
Extension Term Reduction Allocation to exceed the maximum potential Extension
Term Reduction Amount (such excess amount, as agreed between OSS and the
Segregated Account, arising at any time for any reason, being the “Extension
Term Excess Amount”), (ii) the date on which the AFG Plan (as defined below) is
fully consummated, the amount, if any, by which the Bankruptcy Distribution
Reduction Allocation exceeds the maximum potential Bankruptcy Distribution
Reduction Amount (such excess amount, as agreed between OSS and the Segregated
Account, being the “Bankruptcy Distribution Excess Amount”), and (iii) any other
date on which there shall exist an Extension Term Excess Amount and/or the
Bankruptcy Distribution Excess Amount which has not been reflected in an
adjustment pursuant to this Section 5(d), all of which adjustments pursuant to
(i), (ii) and (iii) above shall not occur more than once in the aggregate in any
consecutive twelve-month period. The Segregated Account further agrees to enter
into amendments to each of the Reducing Surplus Note and the Non-Reducing
Surplus Note to increase the outstanding principal amount of the Non-Reducing
Surplus Note and to decrease the outstanding principal amount of the Reducing
Surplus Note, in each case by the Extension Term Excess Amount and/or the
Bankruptcy Distribution Excess Amount, as the case may be. The Segregated
Account further agrees, following a specific written request therefor from OSS,
(i) to enter into an amendment to the Reducing Surplus Note to eliminate the
provision therein requiring reduction in the principal amount thereof to reflect
distributions from the AFG estate, as contemplated in preceding Section 5(c),
provided that as of the date of both such request and amendment, the
Distribution Completion Date shall have occurred, and (ii) to exchange the
Reducing Surplus Note for an OSS Junior Surplus Note in the same outstanding
principal amount as of such date of exchange as the Reducing Surplus Note and in
the same form as the Non-Reducing Surplus Note provided that as of the date of
both such request and exchange: (x) the Distribution Completion Date shall have
occurred and (y) there shall be no further Extension Term Rent Payments due or
payable under the New Headquarters Lease. For purposes of this Section 5(d), the
term “Distribution Completion Date” shall mean the earliest date on which all of
the following shall have occurred: (A) the plan of reorganization or liquidation
of the AFG estate pursuant to the Bankruptcy Case (the “AFG Plan”) shall have
been fully consummated, (B) no further distributions shall be payable under the
AFG Plan and (C) all distributions under the AFG Plan in reduction of the
principal amount of the Reducing Surplus Note pursuant to Section 5(c) shall
have been fully accounted for.

(e) Ambac and the Segregated Account agree to provide written notice to OSS of:
(i) any Alternative Resolution that proposes to resolve a Claim that is, or
could reasonably be viewed as, a General Claim by (a) re-classifying such Claim,
in whole or in material part, as an Administrative Claim or as a Policy Claim,
or (b) providing, in whole or in part, for the payment of cash or issuance of
Surplus Notes, or any other form of consideration that is to be paid prior to
the OSS Junior Surplus Notes; and (ii)

 

5



--------------------------------------------------------------------------------

any alteration, amendment, or modification of the Plan of Rehabilitation that
proposes the creation of any class of Claims, other than Policy Claims and
Administrative Claims as currently defined in the Plan of Rehabilitation, with
priority over General Claims, except that in the case of either (i) or (ii),
notice need not be provided relative to any Alternative Resolution or amendment
to the Plan of Rehabilitation relating to (A) Claims made by the federal
government of the United States or (B) Claims that are being satisfied by the
payment of cash or issuance of Surplus Notes or other form of consideration in
an amount equal to $1,000,000 or less. In any such event, OSS shall be provided
at least five (5) Business Days after receipt of written notice in which to file
an objection with the Rehabilitation Court (each an “Alternative Resolution
Objection”). For the avoidance of doubt, the releases contained in Section 1
hereof shall not preclude or impair OSS from filing or prosecuting an
Alternative Resolution Objection. All capitalized terms used but not defined in
this Section 5(e) and which are defined in the Plan of Rehabilitation shall have
the meaning given thereto by the Plan of Rehabilitation.

(f) In the event that, following the execution and delivery of this Agreement
and consummation of the transactions contemplated herein, including, without
limitation, the effectiveness of this Agreement and the New Headquarters Lease
and the mutual releases of the Parties hereto, a court of competent jurisdiction
determines pursuant to a final non-appealable order that the OSS Junior Surplus
Notes or the Segregated Account are invalid and Ambac has neither succeeded to
or assumed liability for such OSS Junior Surplus Notes nor issued new junior
surplus notes with a similar priority under Wis. Stat. Section 645.68, then
OSS’s claim against Ambac and the Segregated Account in the amount of the OSS
General Claim (less any reduction in the principal amount of the Reducing
Surplus Note pursuant to Section 5(c) hereof which occurred or would have
occurred thereafter), and all rights and remedies of Ambac and the Segregated
Account in respect of such claim, including, without limitation, the right to
dispute and deny the existence of such claim, shall be reinstated in full as if
such OSS Junior Surplus Notes had not been issued, provided, that nothing in
this Section 5(f) shall affect the rights and obligations of Ambac or OSS under
the New Headquarters Lease.

(g) Ambac agrees that it shall not allocate its liabilities under the New
Headquarters Lease to any segregated account established pursuant to
Section 611.24 of the Wisconsin Statutes, including, without limitation, the
Segregated Account, but that if such allocation occurs and such segregated
account is subject to a proceeding under Chapter 645 of the Wisconsin Statutes,
then OSS shall have no rights or remedies as a result thereof provided the
liability so allocated is treated as an “administration cost” under
Section 645.68(1) of the Wisconsin Statutes.

(h) For the avoidance of doubt, the covenants in Sections 5(c) through 5(g)
inclusive shall be effective upon and subject to occurrence of the Effective
Date.

6. Conditions to Effectiveness; Effective Date; Cooperation

(a) As used in this Agreement, the term Effective Date shall be the date on
which all of the following shall have occurred: (i) this Agreement shall have
been approved by the Rehabilitator, the Rehabilitation Court and the Board of
Directors of AFG (and AFG agrees to promptly notify OSS of such board approval),
and this Agreement and the New Headquarters Lease shall have been approved by
OCI and the Board of Directors of AAC (and AAC agrees to promptly notify OSS of
such board approval), (ii) this Agreement shall have been approved by an order
of the Bankruptcy Court, unless any objection to such order shall have been
properly made and overruled, in which case the time for filing a notice of
appeal from such order shall have lapsed without any stay in effect or notice of
appeal having been filed, or if any notice of appeal has been filed, such appeal
has been finally adjudicated and denied or dismissed, (iii) Ambac shall have
vacated floors 19 and 20 of the Existing Premises and delivered them broom
clean, reasonable wear and tear excepted, to OSS (except for any furniture left
on such floors as set forth in Section 6(c) below) and (iv) any approval
required from the holder of the mortgage on the Existing

 

6



--------------------------------------------------------------------------------

Premises (the “Mortgagee”) shall have been obtained and the Mortgagee shall have
executed and delivered an NDA Form (as defined in the New Headquarters Lease) as
contemplated by the New Headquarters Lease (the “Mortgagee Approval Condition”);
provided, however, that (x) OSS shall not be obligated to close the transactions
contemplated herein to be consummated on the Effective Date (and shall give
prompt written notice of its determination not to so close) if, as of such date,
AFG shall not have paid rent under the Headquarters Lease with respect to the
period commencing on the date hereof and ending on the day immediately preceding
the Effective Date, and (y) no Party shall have any further obligations to any
other Party under this Agreement, and this Agreement shall be null and void, if
the Effective Date shall not have occurred by June 30, 2011, subject in the case
of either part (x) or (y) to any claims of any Party for breach by any other
Party of covenants, agreements or representations and warranties made or to be
performed or observed prior to the Effective Date, which claims shall survive.
In the event that all conditions required for the Effective Date have occurred
other than the Mortgagee Approval Condition, OSS shall provide Ambac with a
credit against Ambac’s obligations under the New Headquarters Lease in the
amount of (x) the aggregate amount of all fixed lease payments and additional
rent payments under the Headquarters Lease that are paid for the period between
the date upon which all conditions to the Effective Date other than the
Mortgagee Approval Condition have been satisfied and the date on which the
Mortgagee Approval Condition is satisfied (the “Credit Period”), less (y) the
aggregate amount of all fixed lease payments and additional rent payments that
would have been payable pursuant to the New Headquarters Lease for the Credit
Period but for the fact that the Mortgagee Approval Condition had not been
satisfied.

(b) Each of the Parties covenants and agrees to use its commercially reasonable
best efforts to cooperate with each other in order to obtain, as soon as
practicable following the date hereof, approvals of OCI, the Rehabilitator, the
Bankruptcy Court and the Mortgagee to the terms of this Agreement and to defend
against any appeals of any order approving this Agreement. Each of the Parties
agrees that the effectiveness of the New Headquarters Lease may in accordance
with its terms be subject to the occurrence of the Effective Date.

(c) AFG agrees that following the Effective Date all furniture located on floors
19 and 20 of the Existing Premises, other than the furniture identified on
Exhibit B hereto, will remain in place on such floors. AFG further agrees that
in removing the furniture identified on Exhibit B hereto it shall leave floors
19 and 20 in broom clean condition, reasonable wear and tear excepted, it being
understood and agreed that AFG shall have no obligation to remove Specialty
Alterations (as defined in the New Headquarters Lease) or otherwise restore the
Existing Premises (provided this Section 6(c) shall not affect any restoration
obligations of AAC under the New Headquarters Lease).

(d) The Parties confirm that the Allowed Claim, the OSS General Claim, the
initial principal amount of the Non-Reducing Surplus Note, and the initial
principal amount of the Reducing Surplus Note (consisting of the Extension Term
Reduction Allocation and the Bankruptcy Distribution Reduction Allocation), have
been calculated assuming the Effective Date occurs on March 1, 2011, and agree
that if the Effective Date occurs after March 1, 2011, such amounts shall be
subject to such adjustment as shall be required to reflect the Remaining
Headquarters Lease Rental (or portion thereof, as the case may be) and the
Remaining New Headquarters Lease Rental, in each case as of such later Effective
Date, consistent with the methodology and calculations set forth on Exhibit C
hereto.

 

7



--------------------------------------------------------------------------------

7. Representations and Warranties of the Parties

Each of the Ambac Parties (other than, in respect of subsection (i) below, the
Segregated Account), jointly and severally, represents and warrants to OSS, and
OSS represents and warrants to the Ambac Parties, in each case as follows, but
subject, in the case of AFG and AAC, to approvals of their respective Boards of
Directors as described in Section 6(a)(i):

(i) such Party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all necessary power and
authority to enter into this Agreement, to carry out its obligations hereunder
and to consummate the transactions contemplated hereby to be consummated by it,
including, without limitation, the New Headquarters Lease (the “Transactions”);

(ii) the execution, delivery and performance by such Party of its obligations
hereunder and consummation by such Party of the Transactions have been duly
authorized by all necessary actions on the part of such Party, and as of the
Effective Date, all required regulatory approvals have been obtained;

(iii) this Agreement constitutes a legal, valid and binding obligation of such
Party enforceable against such Party in accordance with its terms; and

(iv) the execution, delivery and performance by such Party of its obligations
hereunder do not and will not, (x) violate, conflict with or result in the
breach of any provision of the organizational documents of such Party,
(y) conflict with or violate any applicable law or order of any governmental
authority currently in effect with respect to such Party or any of its
properties or assets, or (z) subject to the satisfaction of the Mortgagee
Approval Condition, conflict with, or result in any breach of, constitute a
default (or event which with the giving of notice or lapse of time, or both,
would become a default) under, require any consent under, or give to others any
rights of termination, amendment, acceleration, suspension, revocation or
cancellation of, any note, bond, mortgage or indenture, contract, agreement,
lease, sublease, license, permit, franchise or other instrument or arrangement
to which such Party is a Party or by which such Party is bound.

8. Counterparts This Agreement may be executed in several counterparts
(including by facsimile transmission or electronic transmission of a portable
document format file), each of which shall be an original and all which together
shall constitute a single agreement.

9. Amendments No amendment, modification or waiver in respect of this Agreement
will be effective unless in writing (including writing evidenced by facsimile
transmission or electronic transmission of a portable document format file) and
executed by each of the Parties.

10. Severability If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced under any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect for so long as the economic or legal substance of the Transactions is
not affected in any manner materially adverse to either Party hereto. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner so that the Transactions are consummated as
originally contemplated to the greatest extent possible.

 

8



--------------------------------------------------------------------------------

11. Entire Agreement. This Agreement sets forth the entire understanding and
agreement between the Parties as to the matters covered herein and supersedes
and replaces any prior understanding, agreement or statement of intent, in each
case, written or oral.

12. Binding Nature. The terms and provisions of this Agreement shall be binding
in all respects on, and shall inure to the benefit of, the Parties, their
estates and their respective successors and assigns, including any trustee,
receiver, conservator, rehabilitator, liquidator, or superintendent relating to
the reorganization, rehabilitation, liquidation, conservation or dissolution of
any of the Parties.

13. Joint Drafting. This Agreement is the product of negotiations between the
Parties and any rule of construction that ambiguities are to be resolved against
the drafting Party shall not apply in the interpretation of this Agreement.

14. No Admissions. This Agreement reflects a compromise of disputed claims and
shall not be construed as an admission against any Party’s interest and shall
not be used as or deemed to be evidence of any liability by any Party in any
proceeding before the Bankruptcy Court, the Rehabilitation Court or any other
court, except in a proceeding to enforce the terms of this Agreement.

15. Waiver of Trial by Jury. Each Party irrevocably waives all right to trial by
jury in any action, proceeding or counterclaim (whether based on contract, tort
or otherwise) arising out of or relating to this Agreement or the transactions
contemplated hereby or the actions of the Parties in the negotiation,
performance or enforcement in respect of any of the foregoing.

16. Jurisdiction; Governing Law. In the event that there is a dispute between
the Parties arising under this Agreement, the Parties (i) agree that the
exclusive forum to seek remedy or assert any claims shall be the Circuit Court
of the State of Wisconsin located in the County of Dane, and (ii) hereby
expressly submit to the personal jurisdiction and venue of such courts for the
purposes thereof and expressly waive any claim of lack of personal jurisdiction
and improper venue and any claim that such courts are an inconvenient forum. The
Parties further agree that, to the extent the Rehabilitation Proceeding is
pending, the exclusive forum to seek any such remedy or assert any such claims
shall be the Rehabilitation Proceeding. Each Party hereby irrevocably consents
to the service of process of any of the aforementioned court in any such suit,
action or proceeding by the mailing of copies thereof by registered or certified
mail, postage prepaid, to the address of the Parties set forth below their
signatures, such service to become effective ten (10) days after such mailing.
This Agreement shall be governed by, and construed and enforced in accordance
with the laws of the State of Wisconsin applicable to contracts to be performed
entirely within such jurisdiction. Nothing contained in this Section 16 shall be
construed to limit or otherwise affect (i) the governing law and jurisdiction
provisions of the New Headquarters Lease with respect to any dispute that may
arise under the terms of the New Headquarters Lease or (ii) the law governing or
jurisdiction regarding the Committee Claim, the OSS Administrative Claim or the
Allowed Claim.

17. Confidentiality. Each of the Parties hereto shall maintain and shall cause
each of its officers, directors, employees, advisors and other representatives
(collectively, its “Representatives”) to maintain the confidentiality of this
Agreement and its substance herein, except that each such Party and its
Representatives may disclose such information (i) to any governmental, judicial
or regulatory authorities or agencies with authority over such party or
otherwise in connection with the approvals required pursuant to Section 6
hereof, (ii) to extent required by applicable law, rule or regulation, (iii) in
connection with any action to enforce this Agreement or any provision of this
Agreement, (iv) in the case of AFG, to its Official Committee of Unsecured
Creditors appointed in the Bankruptcy Case and counsel therefor, and (v) to any
current or future or actual or potential mortgagee, lender, purchaser, investor,
partner, member, successor, or permitted transferee or assign, provided such
party shall be advised of and

 

9



--------------------------------------------------------------------------------

instructed to comply with the confidentiality provisions hereof (except to the
extent such information shall already be in the public domain as contemplated in
part (vi) hereof) and (vi) to the extent such information shall be in the public
domain without breach by any Party of its obligations hereunder.

[Rest of page intentionally left blank; signatures to follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, OSS and the Ambac Parties each caused this Agreement to be
signed in its name by its duly authorized representative, as of the date first
above written.

 

ONE STATE STREET, LLC

One State Street Plaza

New York, New York 10004

Attention: Eli Levitin

Email: eli@wolfsongroup.com

Facsimile: (212) 363-8459

By:   LOGO [g161510sig3.jpg]   Name: Abraham Wolfson   Title: Authorized
Representative

 

11



--------------------------------------------------------------------------------

SEGREGATED ACCOUNT OF AMBAC

    ASSURANCE CORPORATION

By Ambac Assurance Corporation, as Management Services Provider for the
Segregated Account of Ambac Assurance Corporation

One State Street Plaza

New York, New York 10004

Attention: Diana N. Adams, Senior Managing Director

Email: dadams@ambac.com

Facsimile: (212) 208-3131

By:   LOGO [g161510sig2.jpg]   Name: Diana Adams   Title: Senior Managing
Director

AMBAC FINANCIAL GROUP, INC.

One State Street Plaza

New York, New York 10004

Attention: Diana N. Adams, Senior Managing Director

Email: dadams@ambac.com

Facsimile: (212) 208-3131

By:   LOGO [g161510sig2.jpg]   Name: Diana Adams   Title: Senior Managing
Director

AMBAC ASSURANCE CORPORATION

One State Street Plaza

New York, New York 10004

Attention: Diana N. Adams, Senior Managing Director

Email: dadams@ambac.com

Facsimile: (212) 208-3131

By:   LOGO [g161510sig2.jpg]   Name: Diana Adams   Title: Senior Managing
Director and Chief Administrative Officer

 

12



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NEW HEADQUARTERS LEASE

 

13



--------------------------------------------------------------------------------

LEASE

between

ONE STATE STREET, LLC

Landlord

and

AMBAC ASSURANCE CORPORATION

Tenant

As of

March 1, 2011

PREMISES:

Entire 15th Floor

Entire 16th Floor

Entire 17th Floor

Entire 18th Floor

One State Street Plaza

New York, New York



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 Term and Fixed Rent

     1   

ARTICLE 2 Delivery and Use of Premises

     3   

ARTICLE 3 Adjustment of Rent

     5   

ARTICLE 4 Intentionally Omitted

     14   

ARTICLE 5 Subordination, Notice to Superior Lessors and Mortgagees

     14   

ARTICLE 6 Quiet Enjoyment

     15   

ARTICLE 7 Assignment, Mortgaging, Subletting, Etc.

     15   

ARTICLE 8 Compliance with Laws

     24   

ARTICLE 9 Insurance

     25   

ARTICLE 10 Rules and Regulations

     27   

ARTICLE 11 Alterations

     28   

ARTICLE 12 Landlord’s and Tenant’s Property

     31   

ARTICLE 13 Repairs and Maintenance

     32   

ARTICLE 14 Electricity

     35   

ARTICLE 15 Services and Equipment

     37   

ARTICLE 16 Access and Name of Building

     40   

ARTICLE 17 Notice of Occurrences

     43   

ARTICLE 18 Non-Liability and Indemnification

     44   

ARTICLE 19 Damage or Destruction

     45   

ARTICLE 20 Eminent Domain

     48   

ARTICLE 21 Surrender

     50   

ARTICLE 22 Default

     50   

ARTICLE 23 Reentry by Landlord

     53   

ARTICLE 24 Damages

     54   

ARTICLE 25 Affirmative Waivers

     55   

ARTICLE 26 No Waivers

     56   

ARTICLE 27 Curing Defaults

     56   

ARTICLE 28 Broker

     58   

ARTICLE 29 Notices

     59   

ARTICLE 30 Estoppel Certificates

     60   

ARTICLE 31 Memorandum of Lease

     60   

ARTICLE 32 No Representations by Landlord

     61   

ARTICLE 33 Intentionally Omitted

     61   

ARTICLE 34 Intentionally Omitted

     61   

ARTICLE 35 Miscellaneous Provisions and Definitions

     61   

ARTICLE 36 Back-up AC System

     66   

ARTICLE 37 Extension of Term

     67   

ARTICLE 38 Landlord’s Work

     71   

ARTICLE 39 Arbitration

     71   

 

i



--------------------------------------------------------------------------------

Exhibit A:

  

Description of Land

Exhibit B:

  

Floor Plan of Premises

Exhibit C:

  

Landlord’s Work

Exhibit D:

  

Building Rules and Regulations

Exhibit E:

  

Alterations Rules and Regulations

Exhibit F:

  

Office Cleaning Specifications

Exhibit G:

  

NDA Form

Exhibit H:

  

Intentionally Omitted

Exhibit I:

  

Intentionally Omitted

Exhibit J:

  

Intentionally Omitted

Exhibit K:

  

Sample Porter’s Wage Calculation

Exhibit L:

  

Substitute Buildings

Exhibit M:

  

Alternate Buildings

Exhibit N:

  

HVAC Specifications

Exhibit O:

  

Intentionally Omitted

Exhibit P:

  

Security Procedures

 

ii



--------------------------------------------------------------------------------

LEASE, dated as of March 1, 2011, between ONE STATE STREET, LLC, a New York
limited liability company, having an office at One State Street Plaza, New York,
New York 10004 (herein called “Landlord”), and AMBAC ASSURANCE CORPORATION, a
corporation established under the laws of the State of Wisconsin, having an
office at One State Street Plaza, New York, New York 10004 (herein called
“Tenant”).

Landlord and Tenant do hereby covenant and agree as follows:

ARTICLE 1

Term and Fixed Rent

1.01. Landlord hereby leases to Tenant, and Tenant hereby hires from Landlord,
upon and subject to the terms, covenants, provisions and conditions of this
Lease, the premises described in Section 1.02 in the building (herein called the
“Building”) known as One State Street Plaza in the City, County and State of New
York. The Building is located on a portion of the land (herein called the
“Land”) described in Exhibit A annexed hereto and made a part hereof.

1.02. The premises (herein called the “Premises”) leased to Tenant are the
entire fifteenth (15th), sixteenth (16th), seventeenth (17th) and eighteenth
(18th) floors of the Building, substantially as shown hatched on the floor plans
annexed hereto as Exhibit B and made a part hereof. The parties hereto hereby
agree that for purposes of this Lease the Premises shall be deemed to contain
103,484 rentable square feet.

1.03. The term (“Term”) of this Lease (a) shall commence on the Effective Date
(as defined in Section 1.05 hereof) and (b) shall end on December 31, 2015
(herein called the “Expiration Date”) or on such earlier date upon which the
term of this Lease shall expire or be cancelled or terminated pursuant to any of
the conditions or covenants of this Lease or pursuant to law.

1.04. The rents shall be and consist of:

 

  (a) For the period commencing on the Effective Date and ending on the
Expiration Date: Four Million One Hundred Thirty Nine Thousand Three Hundred and
Sixty ($4,139,360) Dollars per annum ($344,946.67 per month) (“Fixed Rent”).

Tenant shall receive a credit against its obligation to pay Fixed Rent and
Additional Charges hereunder in accordance with, and to the extent available
under, Section 6 of the Settlement Agreement (as hereinafter defined). Subject
to the foregoing, Fixed Rent shall be payable commencing on the Effective Date
and thereafter in equal monthly installments in advance on the first day of each
and every calendar month during the term of this Lease, and

 

  (b)

additional rent (herein called “Additional Charges”) consisting of Tax Payments
(hereinafter defined), Operating Payments (hereinafter defined), the Additional
Charges set forth in Articles 14 and 15 and all other sums

 

1



--------------------------------------------------------------------------------

 

of money as shall become due from and payable by Tenant to Landlord hereunder
from and after the Effective Date;

all to be paid in lawful money of the United States to Landlord at its office,
or such other place, or to Landlord’s agent and at such other place, as landlord
shall designate by notice to Tenant.

1.05.

(a) This Lease shall become effective on the Effective Date (such term to have
the meaning given thereto in Section 6 of that certain Settlement,
Discontinuance and Release Agreement dated as of March 1, 2011, among Landlord,
Ambac Financial Group Inc., Tenant and the Segregated Account of Ambac Assurance
Corporation (the “Settlement Agreement”)).

(b) As set forth in the Settlement Agreement, the Lease dated January 1, 1992
between Landlord and Ambac Financial Group, Inc., as assignee of Tenant, as
amended (the “1992 Lease”), shall terminate simultaneously with the Effective
Date.

1.06. Tenant covenants and agrees to pay Fixed Rent and Additional Charges
promptly when due and without any abatement, deduction or setoff for any reason
whatsoever, except as may be expressly provided in this Lease. Fixed Rent and
Additional Charges shall be paid by good and sufficient check (subject to
collection) drawn on a New York City bank which is a member of the New York
Clearing House Association or a successor thereto.

1.07. If the Effective Date occurs on a day other than the first day of a
calendar month, the Fixed Rent and all Additional Charges payable on a monthly
basis (including, without limitation, Tax Payments and Operating Payments) shall
be prorated based upon the number of days remaining in the calendar month in
which the same occur.

1.08. No payment by Tenant or receipt or acceptance by Landlord of a lesser
amount than the correct Fixed Rent or Additional Charges shall be deemed to be
other than a payment on account, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance or pursue any other remedy in this Lease
or at law provided. No payment by Landlord or receipt or acceptance by Tenant of
a lesser amount than that stipulated to be paid hereunder shall be deemed to be
other than a payment on account nor shall any endorsement or statement on any
check or any letter accompanying any check or payment be deemed an accord and
satisfaction, and Tenant may accept such check or payment without prejudice to
Tenants right to recover the balance or pursue any other remedy in this Lease or
at law provided.

1.09. Any apportionments or prorations for partial calendar years that are
necessary to be made under this Lease with respect to Additional Charges that
are neither payable on a monthly basis nor payable strictly based on usage (such
as the Additional

 

2



--------------------------------------------------------------------------------

Charges for Tenant’s submetered electricity set forth in Article 14) shall be
made on a per diem basis computed on the basis of a 365-day year.

1.10. If any of the Fixed Rent or Additional Charges payable under the terms and
provisions of this Lease shall be or become uncollectible, reduced or required
to be refunded because of any act or law enacted by a governmental authority,
Tenant shall enter into such agreement(s) and take such other steps (without any
expense to Tenant over and above Tenant’s financial obligations under this Lease
with respect to the Fixed Rent and the Additional Charges) as Landlord may
reasonably request and as may be legally permissible to permit Landlord to
collect the maximum rents which from time to time during the continuance of such
legal rent restriction may be legally permissible (but not in excess of the
amounts reserved therefor under this Lease). Upon the termination of such legal
rent restriction, (a) the Fixed Rent and/or Additional Charges shall become and
thereafter be payable in accordance with the amounts reserved herein for the
periods following such termination, and (b) Tenant shall pay to Landlord
promptly upon being billed, to the maximum extent legally permissible, an amount
equal to (i) the Fixed Rent and/or Additional Charges which would have been paid
pursuant to this Lease but for such legal rent restriction less (ii) the rents
paid by Tenant during the period such legal rent restriction was in effect.
Notwithstanding the foregoing, the provisions of the preceding sentence shall
not be enforceable except with respect to any such legal rent restriction
terminating on or before the first anniversary of the expiration of the term of
this Lease and provided Landlord furnishes Tenant with a bill for any additional
amounts payable in accordance with the preceding sentence no later than such
first anniversary date.

1.11. Additional Charges shall be deemed to be rent and if Tenant shall fail to
pay the Additional Charges which failure continues beyond all notice and grace
periods provided herein, Landlord shall be entitled to all rights and remedies
provided herein or by law for a default in the payment of Additional Charges as
for a default in the payment of Fixed Rent.

ARTICLE 2

Delivery and Use of Premises

2.01. Tenant is the current occupant of the Premises and shall accept Premises
in its “as is” condition on the Effective Date and Landlord shall not be
required to perform any work, install any fixtures or equipment or render any
services to make the Premises ready or suitable for Tenant’s use or occupancy,
except for Landlord’s obligation to perform certain work (“Landlord’s Work”)
pursuant to Article 38 hereof.

2.02. The Premises shall be used and occupied only for executive and general
offices and other lawful purposes incidental or ancillary to such use.

2.03. If any governmental license or permit (other than any governmental license
or permit relating to the entire Building) shall be required for the proper and
lawful conduct of Tenant’s business (for a special use other than merely for
general and executive offices) in the Premises or any part thereof, Tenant, at
its expense, shall duly procure and

 

3



--------------------------------------------------------------------------------

thereafter maintain such license or permit and submit the same to Landlord for
inspection. Tenant shall at all times maintain each such license or permit in
full force and effect, to the extent such license or permit remains necessary.
Additionally, should Alterations (hereinafter defined) or Tenant’s use of the
Premises (for a special use other than merely for general and executive offices)
require any modification or amendment of any Certificate of Occupancy for the
Building, Tenant shall, at its expense, take all actions necessary in order to
procure any such modification or amendment and shall reimburse Landlord (as
Additional Charges) for all actual and reasonable costs and expenses Landlord
incurs in effecting said modifications or amendments. The foregoing provisions
are not intended to be deemed Landlord’s consent to any Alterations or to a use
of the Premises not otherwise permitted hereunder nor to require Landlord to
effect such modifications or amendments of any Certificate of Occupancy.

2.04. Tenant shall not at any time use or occupy the Premises or the Building,
or suffer or permit anyone to use or occupy the Premises, or do anything in the
Premises or the Building, or suffer or permit anything to be done in, brought
into or kept on the Premises, which in any manner: (a) violates the Certificate
of Occupancy for the Premises or for the Building; (b) is a violation of the
laws and requirements of any public authorities or the requirements of insurance
bodies; (c) subject to subsection 11.02(c) hereof, impairs the proper
maintenance, operation and repair of the Building and/or its equipment,
facilities or systems; (d) annoys other tenants or occupants of the Building in
an unreasonable fashion; (e) constitutes a nuisance, public or private;
(f) makes unobtainable from reputable insurance companies authorized to do
business in New York State all-risk property insurance, or liability, elevator,
boiler or other insurance at standard rates customarily carried by landlords of
similar buildings; or (g) discharges objectionable fumes, vapors or odors into
the Building’s flues or vents or otherwise.

2.05. Tenant shall not use, or suffer or permit anyone to use, the Premises, or
any part thereof, for (a) a restaurant and/or bar and/or the sale of
confectionery and/or soda and/or beverages and/or sandwiches and/or ice cream
and/or baked goods, (b) the business of photographic reproductions and/or offset
printing, (c) an employment or travel agency, (d) a school or classroom (with
the exception of any seminars or training sessions given in the Premises for the
benefit of Tenant’s employees or clients), (e) medical or psychiatric offices
(except that Tenant may use part of the Premises for any of the uses described
in clauses (a) through (e) of this Section 2.05 in connection with its own
business and/or activities provided such usage shall be only for the benefit of
the employees or officers of Tenant), (f) conduct of an auction, (g) gambling
activities or (h) the conduct of obscene, pornographic or similar disreputable
activities.

2.06. Provided the same shall be performed in a manner that complies with all
applicable laws and requirements of any public authorities and with all the
provisions of this Lease, Tenant shall have the right to install in the
Premises, at Tenant’s sole cost and expense, one or more kitchenettes, dryer
units and pantries containing, inter alia, microwave ovens, refrigerators,
electric stoves, dishwashers, sinks, coffee stations, cabinetry, vending
machines and other similar items for the purpose of preparing food provided
that: (i) the use thereof shall be confined to Tenant’s officers and employees
and business invitees (i.e., persons having a business relationship with Tenant
and who are invited by Tenant into the

 

4



--------------------------------------------------------------------------------

Premises for a bona fide business purpose other than the mere use of such
facilities); (ii) the operation thereof shall not involve the installation of
any flues or other ventilation equipment or facilities, and shall not cause any
food or other odors to emanate from the Premises to other parts of the Building;
(iii) the use of the foregoing facilities shall not involve or require Landlord
to furnish any additional cleaning or air-conditioning service; (iv) Tenant
shall from time to time engage such extermination services as shall be necessary
to maintain the Premises free of rats, mice, roaches and other insects or
vermin; and (v) such installation is performed in a manner complying with all of
the relevant provisions of Article 11 hereof.

2.07. Tenant shall have the right to permit its “affiliates”, as hereinafter
defined, to use and occupy the Premises pursuant to Article 2 hereof. Tenant’s
“affiliates” shall mean any corporation, partnership or other business entity
which is controlled by, controls, or is under common control with, Tenant, and
the term “control”, as used with respect to any corporation, partnership or
other business entity, shall mean the possession of the power to direct or cause
the direction of the management and policies of such corporation, partnership or
other business entity. Except to extent permitted in Article 7 hereof, the
permission granted in this Section 2.07 shall automatically terminate upon
Tenant’s transfer or cessation of control over any such affiliate occupying the
Premises.

ARTICLE 3

Adjustment of Rent

3.01. In addition to the Fixed Rent hereinbefore reserved, Tenant covenants and
agrees to pay to Landlord as Additional Charges for the term of this Lease
commencing on the Effective Date, sums computed in accordance with the following
provisions:

(a) “Wage Rate” shall mean, as of the times referred to in the last paragraph of
this Section 3.01, one-half of the combined total of the hourly wage rate
(including mandatory overtime) computed on the basis of the standard work week
as set forth in the Agreement (as such term is hereinafter defined) plus all
other sums required to be paid to or for the benefit of (i) porters, and
(ii) cleaners engaged in the general maintenance and operation of office
buildings most nearly comparable to the classification now applicable to porters
and cleaners in the current collective bargaining agreement (hereinafter the
“Agreement”) between Realty Advisory Board on Labor Relations, Inc. (or any
successor thereto) and Local 323 and Local 32J of the Building Service Employees
International Union AFL-CIO (or any successor thereto), which classification is
currently termed “others’ in said Agreement. The Wage Rate shall not include
fringe benefits. Annexed hereto as Exhibit K is an example demonstrating the
method by which Landlord has calculated the Wage Rate for the calendar year 2011
as of the date hereof. If such Agreement is not entered into or such parties or
their successors shall cease to bargain collectively, then the Wage Rate shall
be one-half the combined total of the hourly wage rate (including mandatory
overtime) and other sums as aforesaid payable to or for the benefit of porters
and cleaners engaged in the maintenance and operation of the Building and
payable by either Landlord or the contractor furnishing such services, but not
in excess of the hourly minimum rate of wages and other sums as aforesaid for
porters and cleaners engaged in the general maintenance and operation of
buildings of the same type as the Building. The Wage Rate

 

5



--------------------------------------------------------------------------------

is intended to-be an index in the nature of a cost of living index, and is not
intended to reflect the actual cost of wages or expenses for the Building.

(b) “Base Wage Rate” shall mean the Wage Rate in effect on December 31, 2011.

(c) For purposes of this Article 3 the number of square feet of rentable area
contained in the Premises is hereby fixed (by mutual agreement) at 103,484
square feet and the number of square feet of rentable area contained on each
individual floor comprising the Premises is hereby fixed (by mutual agreement)
at 25,871 square feet.

If the Wage Rate shall be changed at any time during the term of this Lease and
shall be greater than the Base Wage Rate, Tenant shall pay to Landlord as
additional rent an annual sum equal to 75% of the product obtained by
multiplying (i) the number of cents (including any fraction of a cent) by which
the Wage Rate exceeds the Base Wage Rate by (ii) 103,484. The amounts (herein
called “Operating Payments”) payable pursuant to this Section 3.01(c) shall be
payable in equal monthly installments commencing with the first monthly
installment of Fixed Rent falling due hereunder after Tenant receives notice
from Landlord of the effective date of such change in the Wage Rate and
continuing thereafter until a new adjustment in the Additional Charges shall be
established and become effective in accordance with the provisions of this
paragraph, excepting that notwithstanding any change in the Wage Rate downwards
the Fixed Rent shall not be reduced. In the event any change in the Wage Rate
shall be made retroactive, Tenant shall pay Landlord the amount of such
retroactive adjustment within thirty (30) days after being billed therefor.
Notwithstanding the foregoing, Landlord shall have the right to change Tenant’s
Operating Payments not more frequently than once in each calendar year. If, on
the date on which Landlord notifies Tenant of its Operating Payments for the
current calendar year, an increase in the Wage Rate shall be scheduled to occur
during the calendar year in question, Landlord may, in its notice, include a
bump-up in Operating Payments to occur later in the calendar year to reflect
such scheduled increase. If there shall be more than one scheduled increase or
if one or more unscheduled increase(s) in the Wage Rate shall occur during any
calendar year, Landlord may, in its statement for the succeeding calendar year,
include a retroactive adjustment for such increase(s).

3.02. Tenant further covenants and agrees to pay to Landlord as Additional
Charges, sums computed as follows:

(a) “Taxes” shall mean all real estate taxes, assessments, governmental levies,
county taxes or any other governmental charge, general or special, ordinary or
extraordinary, unforeseen as well as foreseen, of any kind or nature whatsoever,
which are or may be assessed or imposed upon the Land, the existing leasehold of
air rights or Landlord’s share thereof, the Building and the sidewalks, plazas
or streets in front of or adjacent thereto, exclusive of penalties and interest.
The term “Taxes” shall also include any tax, excise or fee levied against
Landlord and/or the Land and/or the Building, under the laws of the United
States, the State of New York or any political subdivision thereof or by the
City of New York, as a substitute or addition in whole or in part for taxes
presently or hereafter imposed on the Landlord and/or the Land and/or the
Building or resulting from or due to any change in the method of taxation;
provided that any such additional or substitute tax is imposed exclusively upon
owners or lessees of real property

 

6



--------------------------------------------------------------------------------

interests or buildings (including, without limitation, those which are
classified as Class A office buildings) and only to the extent that such tax
would be payable if the Land and the Building were the only assets of Landlord
and the rental income derived therefrom were the only income of Landlord. In no
event shall Taxes include taxes of general applicability such as income,
franchise, corporate, estate, inheritance, succession, capital stock, transfer
or similar tax levied on Landlord. The term “Land” where used in this Lease
shall, unless the context otherwise indicates, include the existing air rights
leased from the adjoining property as of the date hereof but shall exclude any
and all air rights which may hereafter be transferred to the Land or the
Building from any other property. With respect to any Tax Year occurring within
the term of this Lease, all reasonable or customary expenses, including
reasonable legal fees, reasonable experts’ and other reasonable witnesses’ fees,
incurred in contesting the validity or amount of any Taxes or in obtaining a
refund of Taxes, shall be considered as part of the Taxes for such Tax Year. To
the extent any tax or any other similar payment that is a component of “Taxes”
under this Lease is due and payable by Landlord to the taxing authority in
installments over a period of time that consists of portions of more than one
(1) Tax Year, for purposes of calculating Tenant’s Tax Payment under this Lease,
an allocation shall be made with regard to the installment payments for the
respective Tax Years in question on the basis of the last date that Landlord is
permitted by the applicable tax laws to pay such various installment payments.

(b) “Tax Year” shall mean each consecutive period of twelve (12) months,
commencing on the first day of July of each such period and ending twelve
(12) months thereafter in which occurs any part of the term of this Lease, or
such other period of twelve (12) months occurring during the term of this Lease
as hereafter may be duly adopted as the fiscal year for real estate tax purposes
of the City of New York.

(c) “Tenant’s Proportionate Share” shall be deemed to be 13.6232%.

(d) “Basic Tax” shall mean the average Taxes for the 2010/11 and 2011/12 fiscal
years.

3.03. If the Taxes for any Tax Year shall be greater than the Basic Tax, then
Tenant shall pay to Landlord as Additional Charges an amount (herein called
“Tenant’s Tax Payment”) equal to Tenant’s Proportionate Share of the increase
over the Basic Tax.

3.04. (a) Any such Tenant’s Tax Payment payable by reason of the provisions of
this Article 3 shall be payable in the same number of installments that Landlord
is required by applicable laws and requirements of any public authorities to
make such payments not less than ten (10) days prior to the date the
corresponding payment or installment of such Taxes is required to be paid by
Landlord to the appropriate taxing authority; provided Tenant shall have
received a statement from Landlord at least thirty (30) days prior to the date
each such installment of Tenant’s Tax Payment is due. Landlord shall, together
with any statement sent to Tenant setting forth Tenant’s Tax Payment to be made
with respect to the approaching new Tax Year, furnish Tenant with a copy of the
tax bill received by Landlord from the municipality for such new Tax Year or if
such new tax bill has not been received, the data and information on which the
Tenant’s Tax Payment has been based. If Landlord shall fail to so enclose the
appropriate tax bill with such statement or, if such tax bill has not been
received, such alternative information on which Landlord’s statement is based,
Tenant, after

 

7



--------------------------------------------------------------------------------

its receipt of such statement, shall notify Landlord in writing of the same. If
Landlord shall fail to send to Tenant either the applicable new tax bill, if the
same is available to Landlord, or such other data and information reasonably
evidencing the calculation of the amount of the Tenant’s Tax Payment set forth
in Landlord’s statement within fifteen (15) days after Landlord’s receipt of
such notice from Tenant, then, notwithstanding anything contained in the prior
sentence to the contrary, Tenant may defer Tenant’s Tax Payment for such new Tax
Year until ten (10) Business Days following the date upon which Tenant receives
such new tax bill or the aforementioned other data and information. If the
statement for Tenant’s Tax Payment shall have been based upon such alternative
data and information, Landlord shall send a copy of the tax bill to Tenant
promptly after Landlord receives the same from the taxing authority.

(b) Landlord’s failure to render a statement to Tenant setting forth Tenant’s
Tax Payment with respect to any Tax Year shall not prejudice Landlord’s right to
thereafter render a statement with respect thereto or with respect to any
subsequent Tax Year; Provided, however, that in the event Landlord fails to
deliver a statement to Tenant with respect to any Tenant’s Tax Payment for a
period of more than two (2) years after the end of the Tax Year to which such
statement would have related, Landlord shall be deemed to have waived the right
to collect the Tenant’s Tax Payment as to which such statement would have
related.

3.05.(a) In the event Landlord shall receive a reduction of Taxes for any Tax
Year for which Tenant shall have paid any Additional Charges under the
provisions of this Article 3, the proceeds of such reduction shall be applied
and allocated to the periods for which the reduction was obtained and proper
adjustment shall be made between Landlord and Tenant. In no event, however,
shall such adjustment exceed Tenant’s Tax Payment amounts paid by Tenant to
Landlord for the period to which such refund relates. Landlord’s obligation to
pay to Tenant such refund shall survive the expiration or earlier termination of
the term of this Lease.

(b) Any payments or refunds due hereunder for any period of less than a full Tax
Year at the end of the term of this Lease, shall be equitably prorated to
reflect the same.

(c) If the Taxes comprising the Basic Tax are reduced as a result of an
appropriate proceeding or otherwise, the Taxes as so reduced shall, for all
purposes be deemed to be the Basic Tax and Landlord shall give notice to Tenant
of the amount by which the Tax Payments previously made were less than the Tax
Payments required to be made under this Article 3, and Tenant shall pay the
amount of the deficiency within thirty (30) days after demand therefor.

(d) The two (2) year limitation with respect to the Tenant’s Tax Payments set
forth in subsection 3.04(b) hereof shall not apply with respect to any amounts
due the Landlord pursuant to subsection 3.05(c) above or limit in any way
Tenant’s rights to the amounts described in subsection 3.05(a) hereof.

(e) Notwithstanding anything contained herein to the contrary, in the event
Landlord receives any refund or abatement of Taxes pursuant to the Lower
Manhattan Commercial Revitalization Program, or any other similar tax reduction,
rebate or incentive which

 

8



--------------------------------------------------------------------------------

is attributable to and passed through to a particular tenant(s) in the Building
(whether related to the Premises under the Lease or otherwise and whether
related to Tenant or another tenant in the Building), (i) Tenant shall not be
entitled to any payment or credit under the Lease in connection with such refund
or abatement (except to the extent such abatement is for the benefit of, and
required by law to be paid to, Tenant) and (ii) for purposes of computing Taxes
for any Tax Year pursuant to Section 3.02 of this Lease, there shall not be
deducted from Taxes all or any portion of such refund or abatement.

3.06. (a) If in lieu of the rent or occupancy tax currently in effect by which
an occupancy tax is payable directly by a commercial tenant to the taxing
authority, a modified occupancy or rent tax is enacted which is the obligation
of the Landlord in the first instance, Tenant shall pay to Landlord with respect
to such modified occupancy tax or rent tax any portion thereof allocable to the
Premises as Additional Charges hereunder within thirty (30) days of Landlord’s
rendition of a bill therefor.

(b) At Tenant’s request, given no later than thirty (30) days prior to the last
permissible day such a proceeding may be commenced, Landlord shall, with respect
to any Tax Year so requested by Tenant, bring an application or proceeding
(hereinafter the “Proceedings”) seeking a reduction in Taxes for such Tax Year
unless Landlord shall provide Tenant with a reasonable explanation as to why
Landlord believes it is ill-advised for Landlord to initiate such Proceedings.
If such Proceedings are commenced with respect to or affecting the Basic Tax,
Landlord agrees that Landlord shall not acquiesce to any settlement or
withdrawal of such Proceedings if such settlement or withdrawal shall have the
effect of a disproportionate reduction in the calculation of the Basic Tax as
compared with the amount(s) of the Taxes for any other Tax Year that was a
subject of or is directly affected by such Proceedings, unless there is
reasonable explanation for such disproportionate effect.

3.07. Tenant, upon reasonable notice given within one (1) year after the receipt
of any statement from Landlord hereunder for the payment of Tenant’s Tax
Payments or Operating Payments, may elect to have Tenant’s designated certified
public accountant (which may be an employee of Tenant and which is hereinafter
called “Tenant’s Accountant”) examine such of Landlord’s books and records
(collectively “Records”) as are relevant to Landlord’s statement in question and
Landlord agrees to provide reasonable access to such books and records
(including the right at Tenant’s sole expense to copy the same) at the place
where they are regularly maintained in New York City. In making such
examination, Tenant agrees, and shall cause Tenant’s Accountant to agree, to
keep confidential any and all information contained in such Records. If a
dispute shall persist despite Tenants examination of the Records, then, pending
the resolution of such dispute, Tenant shall make all payments due under this
Article 3 in the amounts as set forth in Landlord’s statement(s) and upon
resolution of such dispute, appropriate adjustment shall be made if needed. If
Tenant is determined to have been correct, such adjustment shall include an
amount for interest to the Tenant at the then so-called “Prime Rate” established
by Bank of America, or its successor, from time to time with respect to the
amount overpaid by Tenant calculated from the date such overpayment was made.
Any statement from Landlord for the payment of Tenant’s Tax Payments or
Operating Payments shall, if not disputed by

 

9



--------------------------------------------------------------------------------

Tenant or revised or corrected by Landlord within one (1) year after delivery
thereof, be deemed final and conclusive upon the parties hereunder.

3.08. Notwithstanding anything to the contrary contained herein, if at any time
during the term of this Lease, the so called “target” assessed valuation of the
Land and Building shall be increased following a Building Sale (as hereinafter
defined) or Building Financing (as hereinafter defined) (a Building Sale and/or
a Building Financing being hereinafter referred to as an “Event”) either during
the Tax Year in which the Event occurred, or during the two (2) Tax Years
subsequent thereto, which such “target” increase shall result in an increase in
the assessed valuation for the Land and the Building over the assessed valuation
of the same for the previous Tax Year in a percentage that is 3% or more greater
than the Average Percentage Change during the Tax Years in question, then,
effective as of the first day of the Tax Year in which occurs such 3% or more
percentage change (such Tax Year being hereinafter referred to as the “First
Transitional Tax Year”) and throughout the “phase-in” period of such “target”
assessed valuation increase, an alternate amount of Taxes (the “Alternate
Taxes”) shall be calculated for both the First Transitional Tax Year and for
each Tax Year thereafter during the phase-in period of such “target-assessed
valuation increase. Such Alternate Taxes shall be determined by multiplying the
tax rate(s) in effect with respect to the Land and Building in the applicable
Tax Year by the sum of: (i) the assessed valuation of the Land and Building in
the Tax Year prior to the First Transitional Tax Year (hereinafter called the
‘Prior Assessment”) and (ii) the product of the Prior Assessment multiplied by
the Average Percentage Change (as hereinafter defined) in the Alternative
Assessed Valuation (as hereinafter defined) (such sum being hereinafter referred
to as the “Unaffected Portion”).

Commencing with the first Tax Year to occur following the completion of the
phase-in period with respect to any “target” assessed valuation increase that
gives rise to the calculation of the Alternate Taxes as described above, Tenant
shall resume making Tenant’s Tax Payments in the manner as described in
Section 3.03 hereof, except that with respect to each Tax Year thereafter during
the term, the “Basic Tax” shall be increased to an amount (hereinafter called
the “Adjusted Basic Tax”) that is the sum of: (A) the Taxes for the fiscal year
of July 1, 2011 to June 30, 2012, as finally determined plus (B) the product
obtained when multiplying (x) the difference between (i) the “target” assessed
valuation amount in question (the “phase-in’ period for which having just been
completed) less (ii) the Unaffected Portion of such “target” assessed valuation
amount (as the same is hereinabove defined) by (y) the tax rate in effect during
the fiscal year July 1, 2011 to June 30, 2012 plus or minus (C) the amount of
any previous adjustment made to the Basic Tax pursuant to this paragraph. If in
any Tax Year subsequent to the determination of the Adjusted Basic Tax pursuant
to the previous sentence, the assessed valuation for tax Purposes of the Land
and the Building shall for any reason ‘be reduced below the amount used to
determine the Taxes for the Tax Year immediately following the completion of the
‘phase-in” period of any “target” assessed valuation increase described herein,
then the Adjusted Basic Tax as determined in the previous sentence shall be
reduced, to an amount that is the greater of: (A) the product obtained when
multiplying (x) the lowest assessed valuation of the Land and the Building
amount to date used or being used by the taxing authority to calculate the Taxes
for any Tax Year occurring following the completion of the “phase-in’ period for
any “target” assessed valuation increase described in this Section 3.08 by
(y) the tax rate for the fiscal year July 1,

 

10



--------------------------------------------------------------------------------

2011 to June 30, 2012 or (3) the Taxes for the fiscal year July 1, 2011 to
June 30, 2012, as finally determined.

A “Building Sale” as applied to the Building, or a “Sale” as applied to a
Substitute or Alternate Building (as hereinafter defined), shall mean the sale,
conveyance or other transfer of the Land or the Building or of the Substitute
Building or Alternate Building and/or a ground lease of the Land and/or a ground
lease of the land on which any such Substitute or Alternate Building is
situated, as the case may be, as said terms “sale, conveyance or other transfer”
are defined under Article 31-3 of the New York State Tax Law and its related
regulations or under Chapter 21 of Title 11 of The New York City Administrative
Code and its related regulations as the same may be modified from time to time.

A “Building Financing” as applied to the Building, shall mean a financing of the
Land and/or the Building and/or a ground lease of the Land or of the Land or the
Building and/or the lessee’s interest in the ground lease of the Land, as the
case may be, secured in each case by a mortgage thereon which is recorded and
which mortgage shall secure indebtedness in the amount of at least
$170,000,000.00, specifically excluding any existing mortgage on the Building as
of the date hereof to the extent such mortgage is extended or increased by an
amount not exceeding in the aggregate ten (10%) percent thereof. “Substitute or
Alternate Building Financing” as applied to a Substitute or Alternate Building,
shall mean a financing of the Substitute Building or Alternate Building and/or
the land on which the same is situated and/or a ground lease of the land on
which such Substitute or Alternate Buildings are situated and/or the lessee’s
interest in the ground lease of the land on which such Substitute or Alternate
Buildings are situated, as the case may be, secured in each case by a mortgage
thereon which is recorded in an amount that is greater than the previous
mortgage recorded against such Substitute or Alternate Building.

As used in this Section 3.08, unless otherwise expressly provided, ‘Assessed
Valuation’ or ‘assessed valuation” shall mean the lower of the total actual
(i.e., “target”) assessed valuation and the total transitional assessed
valuation for the Land and/or the Building, or for the Substitute Building or
for the Alternate Building together with the land on which such Substitute or
Alternate Buildings are situated, as the case may be, as designated by the
Department of Finance of the City of New York. For purposes of this Article,
assessed valuation in all cases shall not take into consideration any exemption
and/or abatement and shall include both the applicable building and the parcel
of land on which the same is located.

Average Percentage Change shall mean the amount, expressed as a percentage,
obtained by (a) first, dividing the difference between the Alternative Assessed
Valuation and the Base Alternative Assessed Valuation (hereinafter defined) by
the Base Alternative Assessed Valuation, for each of the Substitute Buildings
and (b) second, eliminating both the highest and lowest resultant percentages
(without regard to whether they are positive or negative) and averaging the
remaining percentages. The “Base Alternative Assessed valuation” shall mean,
with respect to a Substitute Building, the assessed valuation for such
Substitute Building in the Tax Year prior to the First Transitional Tax Year.

The “Alternative Assessed Valuation’ shall mean, with respect to a Substitute
Building, the total assessed valuation of such Substitute Building in the Tax
Year in question, as the same may be increased or decreased from time to time
other than as the result of a Sale, an increase or

 

11



--------------------------------------------------------------------------------

decrease in building size or a Substitute Building Financing. If the assessed
valuation of any of the Substitute Buildings shall be increased as the result of
a Sale (or decreased as the result of a casualty, other destruction or taking),
or increased or decreased as a result of an increase or decrease in building
size or Substitute Building Financing (such Sale, change in Building Size or
Substitute Building Financing is hereinafter referred to as the “Substitute
Event”), then, effective as of the effective date of such increase (or
decrease), an Alternate Building or Buildings selected by Landlord and approved
by Tenant, which approval shall not be unreasonably withheld or delayed shall be
substituted for such Substitute Building or Substitute Buildings. If at any time
the total number of Substitute Buildings shall be less than ten (10) or the
total number of Alternate Buildings shall be less than six (6), Landlord and
Tenant shall designate a sufficient number of Substitute Buildings or Alternate
Buildings to increase their number to ten (10) and six (6) buildings,
respectively, to be used for purposes of calculating the Alternative Assessed
Valuation. The initial Substitute Buildings are as listed and attached hereto
and made part hereof as Exhibit L. The “Alternate Buildings” shall mean
initially the six (6) buildings set forth in the list annexed hereto as Exhibit
M which particular buildings shall be chosen in the numbered order so listed on
said Exhibit M.

If following an Event a dispute shall arise between the parties as to how to
calculate the appropriate Tenant’s Tax Payment pursuant to this Article 3, then
at the request of either Landlord or Tenant, the issue shall be resolved by
formal arbitration conducted in the manner set forth in Article 39 hereof. Each
arbitrator shall be MAI qualified and shall have at least ten (10) years’
experience in the appraisal of commercial office buildings in the “Downtown”
office market of Manhattan. Pending the resolution of any dispute described
herein, Tenant shall make Tax Payments in accordance with the Landlord’s
determination of the amount due and upon resolution of such dispute, appropriate
adjustment shall be made. If Tenant is determined to have been correct, such
adjustment shall include, with respect to the portion overpaid by Tenant, an
amount for interest to the Tenant at the so-called “Prime Rate” then in effect
as established by Bank of America, or any successor thereto, from time to time
calculated from the date such overpayment was made.

The following hypothetical illustrates the intentions of the parties: A Sale
occurs in October 2015, and the assessed valuation of the Land and the Building
with respect to which Taxes are computed for the 2017/18 Tax Year as compared to
that for the 2016/17 Tax Year is 3% or greater than the Average Percentage
Change during such Tax Years, as calculated in the manner described above. The
Tax Year 2017/18 is thus deemed to be the “First Transitional Tax Year.” To
illustrate the operation of the foregoing, assume that the hypothetical actual
assessed valuation of the Land and the Building in the 2016/17 Tax Year is
$175,000,000, that the Building is sold in October 2015, a “target” assessed
valuation increase implemented by the taxing authority increases the assessed
valuation for the 2017/18 Tax Year to $220,000,000, resulting in a percentage
change of 25.7%. Assume further that the hypothetical Average Percentage Change
is 18.7%. Consequently, a comparison of the changes yields a difference of 7%
(which is 3% or greater) thereby triggering the application of the Alternative
Assessed Valuation formula. The Substitute Buildings’ assessments upon which
Taxes are actually paid (i.e., the lower of the total actual assessed valuation
and the total transitional assessed valuation) are as follows:

 

12



--------------------------------------------------------------------------------

Substitute Building Number

   Base Alternative
Assessed Valuation
(for 2016/17)      Alternative Assessed
Valuation (for
2017/18)      Percentage Increase        (numbers in millions)     
(numbers in millions)         

1

     30         40         33.3   

2

     25         30         20.0   

3

     60         75         25.0   

4

     100         107         7.0   

5

     200         280         40.0   

6

     175         186         6.3   

7

     95         108         13.7   

8

     105         125         19.0   

9

     118         148         25.4   

10

     195         207         6.1   

From the foregoing list, Substitute Buildings Nos. 5 and 10 are eliminated as
being the highest and lowest percentage changes.

The percentage changes for the balance of the Substitute Buildings are added
together to arrive at a sum of 149.7% yielding the Average Percentage Change in
the Alternative Assessed Valuation of 18.7% (149.7% ÷ 8 = 18.7%).

In the hypothetical, the total base assessed valuation of the Land and the
Building in the 2016/17 Tax Year is $175,000,000. The 2017/18 transitional
assessed valuation is $220,000,000. Assume further a tax rate in 2017/18 of 10%.
The formula for computing the Alternate Real Estate Taxes for 2017/18 is as
follows:

10% (tax rate) x ($175,000,000 + ($175,000,000 x 18.7%)) =

10% x ($207,725,000) or

$20,772,500 = the Alternate Taxes

Tenant’s Proportionate Share as set forth in subsection 3.02(c) hereof shall be
used to calculate any Tenant’s Tax Payment in accordance with Section 3.03 based
upon the increase of the Alternate Taxes as calculated for such Tax Year in
accordance with this Section 3.08 over the Basic Tax or the Adjusted Basic Tax
(whichever is applicable).

Notwithstanding all of the foregoing, Taxes for each Tax Year and Tenant’s Tax
Payments shall in all instances be computed based on the lower of Section 3.03
hereof and this Section 3.08.

 

13



--------------------------------------------------------------------------------

ARTICLE 4

Intentionally Omitted

ARTICLE 5

Subordination, Notice to Superior Lessors and Mortgagees

5.01. (a) Subject to the provisions of paragraphs (b) and (c) of this
Section 5.01, this Lease, and all rights of Tenant hereunder, are and shall be
subject and subordinate to all ground leases, air-rights leases and underlying
leases of the Land and/or the Building and/or that portion of the Building of
which the Premises are a part, now or hereafter existing and to all mortgages
which may now or hereafter affect the Land and/or the Building and/or that
portion of the Building of which the Premises are a part and/or any of such
leases, whether or not such mortgages shall also cover other lands and/or
buildings and/or leases, to each and every advance made or hereafter to be made
under such mortgages, and to all renewals, modifications, replacements and
extensions of such leases and such mortgages and spreaders and consolidations of
such mortgages. This Section 5.01 shall be self-operative and no further
instrument of subordination shall be required. In confirmation of such
subordination, Tenant shall promptly execute, acknowledge and deliver any
instrument that Landlord, the lessor under any such lease or the holder of any
such mortgage or any of their respective successors in interest may reasonably
request to evidence such subordination provided such instrument does not in any
material respect increase the obligations of Tenant or decrease the rights of
Tenant, i.e., is consistent in all respects to the manner in which issues and
matters addressed therein are resolved (except for such departures therefrom as
are beneficial to Tenant) as compared with the terms and conditions of the “NDA”
(as such term is hereinafter defined). Any lease to which this Lease is subject
and subordinate is herein called “Superior Lease” and the lessor of a Superior
Lease or its successor in interest, at the time referred to, is herein called
“Superior Lessor”; and any mortgage to which this Lease is, at the time referred
to, or may become, upon compliance with subsection 5.01(c), subject and
subordinate is herein called “Superior Mortgage” and the holder of a Superior
Mortgage is herein called “Superior Mortgagee”.

(b) Landlord represents that as of the date hereof, there are no Superior Leases
affecting the Land and/or the Building and that there is only one Superior
Mortgage with respect to the Building which is held by the Superior Mortgagee
referenced on the NDA Form. Landlord will deliver to Tenant on or prior to the
Effective Date a subordination, non-disturbance and attornment agreement in
favor of Tenant in the form as annexed hereto as Exhibit G (herein called the
“NDA Form”).

(c) With respect to future Superior Mortgages and all Superior Leases, the
provisions of subsection 5.01 (a) hereof shall be conditioned upon the execution
and delivery by such Superior Mortgagee or Superior Lessor to the Tenant
(regardless whether Tenant shall likewise countersign and/or deliver the same)
of a subordination, non-disturbance and attornment agreement in the NDA Form
with such commercially reasonable changes as shall be applicable based upon the
facts at the time, provided the same do not in any material respect increase the
obligations of Tenant or decrease the rights of Tenant, i.e., is consistent in
all respects to the

 

14



--------------------------------------------------------------------------------

manner in which issues and matters addressed therein are resolved (except for
such departures therefrom as are beneficial to Tenant) as compared with the
terms and conditions of the NDA Form.

ARTICLE 6

Quiet Enjoyment

6.01. So long as Tenant is not in default under this Lease beyond any applicable
grace and notice periods set forth herein, Tenant shall peaceably and quietly
have, hold and enjoy the Premises without hindrance, ejection or molestation,
subject, nevertheless, to the provisions of this Lease and to Superior Leases
and Superior Mortgages. This covenant shall be construed as a covenant running
with the Land.

ARTICLE 7

Assignment, Mortgaging, Subletting, Etc.

7.01. Tenant shall not (a) assign or otherwise transfer this Lease or the term
and estate hereby granted, (b) sublet the Premises or any part thereof or allow
the same to be used or occupied by others or in violation of Article 2, or
(c) mortgage, pledge or encumber this Lease or the Premises or any part thereof
without, in each instance, obtaining the prior consent of Landlord, except as
otherwise expressly provided in this Article 7. For purposes of this Article 7,
(i) the transfer of a majority of the issued and outstanding capital stock of
any corporate tenant, or of a corporate subtenant, or the transfer of a majority
of the total interest in any partnership tenant or subtenant, however
accomplished, whether in a single transaction or in a series of related or
unrelated transactions, shall be deemed an assignment of this Lease, or of such
sublease, as the case may be, except that the transfer of the outstanding
capital stock of any corporate tenant, or subtenant, shall be deemed not to
include the sale of such stock by persons or parties, through the
“over-the-counter market” or through any recognized stock exchange, other than
those deemed “insiders” within the meaning of the Securities Exchange Act of
1934 as amended, provided, however, that any changes to the corporate structure
or ownership of the Tenant or its parent company resulting from the current
rehabilitation proceedings for a segregated account of Tenant in Wisconsin or
Ambac Financial Group Inc.’s federal bankruptcy proceeding shall not violate
this Section 7.01, and (ii) a modification, amendment or extension of a sublease
which changes the term, the rent or the sublet space shall be deemed a sublease.

7.02. The provisions of Section 7.01 hereof shall not apply and Tenant shall
have the right without the consent of, but upon prior written notice to,
Landlord and without complying with the provisions of Sections 7.05 and 7.06 and
without making any payments pursuant to Section 7.07, to assign this Lease to a
corporation into or with which Tenant is merged or consolidated or to an entity
to which substantially all of Tenant’s assets are transferred (provided such
merger or transfer of assets is for a good business purpose and not principally
for the purpose of transferring the leasehold estate created hereby) and
provided further, that the assignee has a net worth at least equal to or in
excess of $250,000,000.00.

 

15



--------------------------------------------------------------------------------

7.03. (a) Any person or legal representative of Tenant, to whom Tenant’s
interest under this Lease passes by operation of law, or otherwise, shall be
bound by the provisions of this Article 7. Any assignment or transfer, whether
made with Landlord’s consent as required by Section 7.01, with Landlord’s deemed
consent as provided in subsection 7.05(c) or without Landlord’s consent to the
extent permitted by this Article 7, shall be made only if, and shall not be
effective until, the assignee shall execute, acknowledge and deliver to Landlord
an agreement, in form and substance reasonably satisfactory to Landlord, whereby
the assignee shall assume the obligations and performance of this Lease from and
after the date of the assignment (together with the obligation to pay any
amounts then owed and outstanding with respect to any Fixed Rent or Additional
Charges payable under this Lease provided, in the case of Additional Charges,
Landlord has billed Tenant for the same) and agree to be bound by and upon all
of the covenants, agreements, terms, provisions and conditions hereof on the
part of Tenant to be performed or observed from and after the date of the
assignment (except as to the arrearages as aforesaid) and whereby the assignee
shall agree that the provisions of this Article 7 shall, notwithstanding such an
assignment or transfer, continue to be binding upon it in the future. Tenant
covenants that, notwithstanding any assignment or transfer, whether or not in
violation of the provisions of this Lease, and notwithstanding the acceptance of
Fixed Rent by Landlord from an assignee or transferee or any other party, Tenant
shall remain fully and primarily liable for the payment of the Fixed Rent due
and to become due under this Lease and for the performance of all of the
covenants, agreements, terms, provisions and conditions of this Lease on the
part of Tenant to be performed or observed.

(b) With respect to each and every sublease or subletting whether made with
Landlord’s consent, with Landlord’s deemed consent (pursuant hereto) or without
Landlord’s consent to the extent permitted by this Article 7, it is agreed:

(i) No sublease shall be valid, and no subtenant shall take possession of the
Premises or any part thereof, until an executed counterpart of such sublease
(and all pertinent documents executed in connection therewith), have been
delivered to Landlord; (ii) each sublease shall provide that it is subject and
subordinate to this Lease and to any matters to which this Lease is or shall be
subordinate, and that in the event of termination, reentry or dispossess by
Landlord under this Lease, provided Landlord agrees to recognize the subtenant
as a direct tenant, subject to the exceptions set forth below, Landlord may, at
its option, take over all of the right, title and interest of Tenant, as
sublessor, under such sublease, and such subtenant shall, at Landlord’s option,
attorn to Landlord pursuant to the then executory provisions of such sublease,
except that Landlord shall not be (A) liable for any previous act or omission of
Tenant under such sublease but rather for its own acts and omissions following
such attornment to the extent the same violate the terms and provisions of the
sublease, (B) subject to any credit, offset, claim, counterclaim, demand or
defense which such subtenant may have against Tenant, (C) bound by any previous
modification of such sublease or by any previous prepayment of more than one
(1) month’s rent, (D) bound by any covenant of Tenant to undertake or complete
any construction of the Premises or any portion thereof, (E) required to account
for any security deposit of the subtenant unless Landlord actually took
possession of the same, or (F) bound by any obligation to make any payment to
such subtenant or grant any credits, except for services, repairs, maintenance
and restoration provided for under the sublease to be performed after the date
of such attornment; and (iii) each sublease shall provide that the subtenant may
not assign

 

16



--------------------------------------------------------------------------------

its rights thereunder or further sublet the space demised under the sublease, in
whole or in part, without Landlord’s consent, which consent, however, shall not
be unreasonably withheld or delayed with respect to a proposed assignment or
underletting of a direct subtenant of Tenant only, provided (i) such subtenant
shall satisfy the conditions applicable to Tenant provided in this Article 7
with respect to an assignment of such sublease or an underletting of all or a
portion of the Premises; and (ii) the proposed assignment or underletting
complies with all of the applicable provisions of this Article 7 including,
specifically, Sections 7.06 and 7.07 hereof (it being understood that, with
respect to such Section 7.07, all references to “Tenant” shall be deemed to
apply to such subtenant and all references to “this Lease” shall be deemed to
apply to the subtenant’s sublease with Tenant). Notwithstanding any implication
to the contrary contained in this Section 7.03, the assignee of such direct
subtenant of Tenant shall not be permitted to further assign such sublease or
further underlease all or a portion of such space nor shall any undertenant of
such direct subtenant of Tenant be permitted to assign its leasehold interest
under such underletting agreement or further underlease all or any portion of
such space without Landlord’s prior consent in each instance, which consent may
be withheld for any reason.

7.04. The liability of the tenant named in this Lease or any of its
successors-in-interest under this Lease for the due performance of the
obligations on its part to be performed under this Lease, shall not be
discharged, released or impaired in any respect by an agreement or stipulation
made by Landlord with any assignee or grantee of the tenant named in this Lease
or any of its successors-in-interest, by way of mortgage, or otherwise,
extending the time of or modifying any of the obligations contained in this
Lease, or by any waiver or failure of Landlord to enforce any of the obligations
to be performed under this Lease, and the tenant named in this Lease or any of
its successors-in-interest shall continue to be liable hereunder except as
provided in the next sentence. If any such agreement or modification operates to
increase the obligations of any assignee or grantee of the tenant named in this
Lease or any of its successors-in-interest, the liability under this
Section 7.04 of the tenant named in the Lease or any of its
successors-in-interest (unless such party shall have expressly consented in
writing to such agreement or modification) shall continue to be no greater than
if such agreement or modification had not been made. To charge the tenant named
in this Lease or any of its successors-in-interest, no demand or notice of any
default shall be required; the tenant named in this Lease and each of its
successors-in-interest hereby expressly waives any such demand or notice.

7.05. (a) In the event that Tenant complies with the provisions of Section 7.06
hereof and Landlord does not exercise any option provided to Landlord thereunder
within the time provided therefor, and, within one hundred eighty (180) days
following the expiration of the ten (10) day period described in Section 7.06
hereof, Tenant delivers to Landlord a memorandum (hereinafter called the
“Consent Memo”) setting forth the name and business address of the proposed
subtenant or assignee, the basic financial terms of the proposed assignment or
sublease, and the most recent financial statements and credit references
available with respect to the proposed assignee or subtenant, Landlord shall not
unreasonably withhold its consent to an assignment of this Lease or a subletting
of the whole or a part of the Premises as set forth in the Consent Memo at such
time as Tenant enters into the proposed assignment or sublease, provided that:

 

17



--------------------------------------------------------------------------------

(1) The financial net worth, credit and financial responsibility of the proposed
subtenant or assignee is, considering the responsibilities involved, reasonably
satisfactory to Landlord;

(2) The proposed subtenant or assignee or its business activities is not so
disreputable as to adversely affect the reputation of the Building;

(3) The proposed subtenant or assignee is not then (x) an occupant of any part
of the Building except to the extent that there is not adequate space in the
Building to satisfy such proposed subtenant’s or assignee’s requirements
(adequate space being space that (i) shall be above-grade, (ii) Landlord has
possession of, and (iii) in the event of a proposed sublet of one or more full
floors, consists of at least the same number of full floors) (y) a party who
actively negotiated with Landlord or Landlord’s agent (directly or through a
broker) with respect to space in the Building during the three (3) months
immediately preceding Tenant’s request for Landlord’s consent except to the
extent that Landlord shall not have (and based on surrender agreements, other
written agreements material defaults under existing leases, or anticipated lease
expirations is not reasonably likely to have) sufficient space available for
leasing in the Building for such proposed assignee or sublessee;

(4) All costs incurred with respect to providing reasonably appropriate means of
ingress and egress from the sublet space or to separate the sublet space from
the remainder of the Premises shall, subject to the provisions of Article 11
with respect to alterations, installations, additions or improvements, be borne
by Tenant or the subtenant;

(5) Tenant shall pay to Landlord any reasonable out-of-pocket costs incurred by
Landlord to review the proposed assignment or subletting including reasonable
attorneys’ fees incurred by Landlord within thirty (30) days after rendition of
a statement therefor; and

(6) Tenant shall have complied with the provisions in Section 7.06 and Landlord
shall not have made any of the elections provided for in Section 7.06 and that
the term as contemplated by Tenant’s Recapture Notice (as such term is
hereinafter defined) shall not be materially different from that set forth in
Tenant’s Consent Memo.

(b) In the event that Landlord fails to exercise any of its options under
Section 7.06 and Tenant fails to deliver to Landlord the Consent Memo described
herein within one hundred eighty (180) days following the expiration of the ten
(10) day period set forth in Section 7.06, then Tenant shall again comply with
all of the provisions and conditions of Section 7.06 before assigning this Lease
or subletting the Premises or any portion thereof;

(c) Landlord agrees that it shall approve or disapprove of any such proposed
sublease or assignment within ten (10) Business Days following Landlord’s
receipt of the Consent Memo containing all of the information set forth in
Section 7.05(a). Any disapproval shall state Landlord’s objections with
reasonable specificity. If Landlord shall not respond to Tenant’s request for
Landlord’s consent to such assignment or sublease within such ten (10) Business
Days, then provided (i) Tenant is not in default hereunder beyond notice and any
applicable cure period, (ii) Tenant’s initial request for Landlord’s consent
shall in bold and capitalized lettering specifically reference this subsection
and set forth the requirement that

 

18



--------------------------------------------------------------------------------

Landlord respond within such ten (10) Business Day period, and (iii) such
assignment or sublease satisfies the conditions specified in subsections 7.05
(1) - (6), Tenant may, following the expiration of such ten (10) Business Day
period, deliver a second notice (the “Second A/S Notice”) to Landlord, (which
shall specify in bold and capitalized lettering that if Landlord’s response to
the proposed assignment or sublease is not given within five (5) business days
after receipt of such Second A/S Notice, Landlord’s approval of the proposed
assignment or sublease shall be deemed granted) and if Landlord’s response to
the proposed assignment or sublease is not given within five (5) business days
following receipt of the Second A/S Notice, Landlord’s approval of the proposed
assignment or sublease shall be deemed granted. Landlord and Tenant agree that
Landlord shall have no obligation to respond to Tenant’s request for Landlord’s
consent to any proposed assignment of the Lease or sublease of all or part of
the Premises until Landlord has received a fully executed copy of the proposed
assignment or sublease, as the case may be.

(d) At either party’s option, any dispute between Landlord and Tenant as to the
reasonableness of Landlord’s decision to deny consent to Tenant’s proposed
assignee or subtenant pursuant to this Section 7.05 may be settled and finally
determined by arbitration in the City of New York in accordance with the
following provisions. Either party may apply to The American Arbitration
Association (the “AAA”) or any successor entity thereto for the designation of
an arbitrator and if the AAA is unable or refuses to act within five
(5) Business Days then either party may apply to the Supreme Court in New York
County or to any other court having jurisdiction for the designation of such
arbitrator. Any arbitrator who wishes-to be designated for the purposes
described in this Section 7.05 must agree, as a condition of his or her
employment, to render a determination no later than fifteen (15) days following
the date of his or her designation. The arbitrator shall conduct such hearings
as he or she deems appropriate, making a determination in writing and giving
notice to Landlord and Tenant of his or her determination as soon as
practicable, and if possible, within five (5) Business Days after his or her
designation. Judgment upon any decision rendered in any arbitration held
pursuant to this subparagraph (d) of Section 7.05 shall be final and binding
upon Landlord and Tenant, whether or not a judgment shall be entered in any
court. The arbitrator selected as herein provided shall have at least ten
(10) years’ experience (as broker, owner or manager) in the leasing and renting
of office space in first-class office buildings in the Wall Street area. Each
party shall pay its own counsel fees and expenses, if any, in connection with
any arbitration under this subparagraph (d) of Section 7.05, and the parties
shall share all other expenses and fees of any such arbitration. The arbitrator
shall be bound by the provisions of this Lease, and shall not add to, subtract
from or otherwise modify such provisions. The sole function of the arbitrator
shall be to determine the reasonableness of Landlord’s decision in accordance
with this Section 7.05.

7.06. (a) If Tenant shall at any time desire in good faith to assign this Lease,
Tenant (notwithstanding that it does not at such time have a prospective
assignee) shall give notice (hereinafter the “Recapture Notice”) of such desire
to Landlord, which Recapture Notice shall set forth (i) the effective date of
the proposed assignment and (ii) the amount of any consideration that Tenant
reasonably believes it would obtain in connection with such assignment or the
amount of any consideration that Tenant reasonably believes it would be required
to pay in connection with such assignment. Landlord shall then have the right to
elect, by notifying Tenant within ten (10) days of such delivery, to terminate
this Lease, as of such effective date as if it were the Expiration Date set
forth in this Lease. If the Recapture

 

19



--------------------------------------------------------------------------------

Notice contemplates that an assignee shall pay any consideration in connection
with the assignment, then Tenant shall not be entitled to any consideration or
payment from Landlord in connection with such termination (except as may be
provided in subsection 7.07(b) hereof). If the Recapture Notice contemplates
that Tenant shall pay any consideration in connection with the assignment, then
such consideration shall be payable by Tenant in connection with such
termination.

(b) If Tenant shall at any time desire in good faith to sublet all or part of
the Premises, Tenant (notwithstanding that it does not at such time have a
prospective subtenant) shall give a Recapture Notice to Landlord, which
Recapture Notice shall set forth (i) the area proposed to be sublet, (ii) the
proposed term for such sublease, and (iii) the subrental rate (including,
without limitation, all fixed rent and additional rent) that Tenant in its
reasonable judgment believes it will be able to obtain for such sublet space
(the “Proposed Rent Rate”), and Landlord shall then have the right to elect,
with respect to a proposed sublease having a term expiring on or after the date
that is nine (9) months prior to the Expiration Date, by notifying Tenant within
ten (10) days of such delivery, to terminate this Lease as to the portion of the
Premises affected by such subletting or as to the entire Premises in the case of
a proposed subletting of all of or substantially all of the Premises, effective
as of the commencement date of the proposed sublease as contemplated by Tenant
in the Recapture Notice. In the event of any termination of this Lease by
Landlord pursuant to this subsection 7.06(b), Tenant shall remain fully liable,
in the case of a termination, for the full amount each month by which the Fixed
Rent, Additional Charges and other sums, which would have been due under this
Lease but for such termination shall exceed the Proposed Rent Rate for each such
month. Except as may be specifically provided in subsection 7.07(b), no
consideration or other sums shall be payable to Tenant by Landlord with respect
to any termination of this Lease by Landlord pursuant to this Section 7.06.

(c) Intentionally omitted.

(d) If, pursuant to the exercise of Landlord’s option pursuant to Section 7.06
hereof, this Lease is terminated as to only a portion of the Premises, then the
Fixed Rent payable hereunder and Tenant’s Tax Payments and Operating Expenses
payable pursuant to Article 3 hereof shall be adjusted in proportion to the
portion of the Premises affected by such termination.

7.07. (a) If Landlord shall give, or be deemed to have given, its consent to any
assignment of this Lease or to any sublease, Tenant shall in consideration
therefor, pay to Landlord, as Additional Charges hereunder:

(i) in the case of an assignment, an amount equal to fifty (50%) percent of all
sums and other consideration paid to Tenant or any subtenant by the assignee for
or by reason of such assignment (including, but not limited to, sums paid for
the sale of Tenant’s fixtures, leasehold improvements, equipment, furniture,
furnishings or other personal property, less, in the case of a sale of any of
the foregoing, the then fair market value thereof) after deducting therefrom the
Tenant’s Costs (as such term is hereinafter defined); and

 

20



--------------------------------------------------------------------------------

(ii) in the case of a sublease, fifty (50%) percent of any rents, additional
charges or other consideration payable under the sublease to Tenant by the
subtenant or to any subtenant by an undertenant which is in excess of the Fixed
Rent and Additional Charges accruing under this Lease during the term of the
sublease in respect of the subleased space (at the rate per square foot payable
by Tenant hereunder) pursuant to the terms hereof (including, but not limited
to, sums paid for the sale or rental of Tenant’s fixtures, leasehold
improvements, equipment, furniture or other personal property, less, in the case
of the sale or rental of any of foregoing, the then fair market value thereof)
after deducting therefrom the Tenant’s Costs (as such term is hereinafter
defined).

Fair market value of Tenant’s fixtures, equipment, furniture or other personal
property shall be established by an appraiser selected by Landlord and approved
by Tenant, such approval not to be unreasonably withheld, or if the parties are
unable to agree upon an appraiser, then one selected at the application of
either party by the American Arbitration Association, or any successor thereto.

With respect to the rental of or the proceeds of a sale of leasehold
improvements by Tenant, the deduction therefor, (x) in the case of a sublease,
shall in no event exceed $1.00 per rentable square foot per annum and (y) in the
case of an assignment, shall in no event exceed the present value (using a
discount factor equal to a fixed rate of interest which shall be the “Prime
rate” of interest announced by Bank of America or any successor thereto on the
effective date of the assignment) of a series of monthly payments aggregating
not more than $1.00 per rentable square foot per annum during the period
commencing on the effective date of the assignment and continuing thereafter for
the then remaining term of this Lease. Except as hereinafter provided, the sums
payable under this Section 7.07 shall be paid to Landlord as and when paid by
the subtenant or assignee to Tenant. For purposes hereof, the term “Tenant’s
Costs” shall mean the amount of any reasonable and actual broker’s fees or
commissions paid as a result of any assignment or subletting by Tenant
hereunder, reasonable and actual counsel’s fees and disbursements paid with
respect to such assignment and subletting, reasonable and actual advertising
expenses paid relating to the assignment of this Lease or subletting of the
space, the reasonable and actual cost to Tenant of additional improvements made
by Tenant, at Tenant’s expense, to prepare the space in question for the
occupancy of the subtenant thereof or the assignee, in the case of a subletting,
any rent concession or work allowance granted by Tenant to such subtenant in
lieu of Tenant’s performance of any such improvements, any amounts paid by
Tenant in connection with any takeover of space theretofore leased by a proposed
subtenant or assignee, the cost to Tenant (assuming market value for the space)
for the period of time that the space in question shall be vacant (and if less
than a full floor, separately demised with separate access), and all amounts
paid to the Landlord’s attorneys pursuant to this Lease in connection with
Landlord’s review of any proposed subletting or assignment.

(b) If Landlord shall, at any time, in the exercise of its rights under
Section 7.06, either (i) terminate this Lease or, (ii) remove any portion of the
Premises from the Premises and accept a surrender thereof for the term of any
proposed sublease set forth in the Recapture Notice, and Landlord shall
thereafter lease the Premises or any portion thereof (in the event of a
termination of this Lease) or any portion of the space in the Premises
surrendered pursuant to any Partial Surrender Agreement at a rental rate
(including fixed rent, additional charges, and all other consideration paid to
Landlord in connection with such rental) greater than the lower of (i)

 

21



--------------------------------------------------------------------------------

the sum of all Fixed Rent and Additional Charges and other sums payable pursuant
to this Lease with respect to such space or which would be payable hereunder but
for a termination hereof pursuant to the exercise of Landlord’s rights hereunder
or (ii) the Proposed Rent Rate with respect to such space, then Landlord shall
pay to Tenant: (x) an amount equal to forty (40%) Percent of such excess after
deduction of Landlord’s Cost (as such term is hereinafter defined) if Landlord
terminated the Lease in response to a request for an assignment in the Recapture
Notice or terminated the Lease or accepted a partial surrender of the space in
response to a request for a sublease in the Recapture Notice and the Proposed
Rent Rate set forth in the Recapture Notice equaled or exceeded the Fixed Rent,
Additional Charges and other sums due under this Lease, or, (y) an amount equal
to twenty-five (25%) percent of such excess after deduction of Landlord’s Cost
if Landlord terminated the Lease or accepted a partial surrender of the space in
response to a request for a sublease in the Recapture Notice and the Proposed
Rent Rate set forth in the Recapture Notice was less than the Fixed Rent,
Additional Charges and other sums due under this Lease for such space (on a per
square foot basis). For purposes hereof, the term “Landlord’s Costs” shall mean
the amount of any reasonable broker’s fees or commissions paid as a result of
any leasing transaction by Landlord hereunder, reasonable counsel’s fees and
disbursements paid with respect to such leasing transaction, reasonable
advertising expenses paid relating to the rental of the space, the cost to
Landlord of additional improvements made to prepare the space in question for
the occupancy of the tenant, any rent concession or work allowance granted by
Landlord to such tenant in lieu of Landlord’s performance of any such
improvements, amounts paid by Landlord in connection with any takeover of space
theretofore leased by such tenant and the cost to Landlord for the period of
time, if any, that the space in question shall be vacant. Notwithstanding the
foregoing provisions of this subsection 7.07(b), to the extent that any such
lease by Landlord shall include any portion(s) of the Building other than the
Premises or shall involve only a part of the space as to which Landlord shall
have exercised any of its options hereunder, the excess shall be calculated on a
per square foot basis. The sums payable under this subsection 7.07(b) shall be
paid to Tenant only if, as and when paid by Landlord’s tenant. In lieu of
payment thereof to Tenant, Landlord may at its option credit the amount of such
payments as and when due against the next installments of Fixed Rent or
Additional Charges payable by Tenant hereunder, including any amounts then
payable by Tenant pursuant to Section 7.06. If the term of any lease by Landlord
to which this subsection 7.07(b) shall apply shall extend beyond the date on
which this Lease would have expired or terminated, but for Landlord’s exercise
of its right of termination pursuant to Section 7.06 hereof, Tenant’s right to
share in any excess shall terminate and shall be apportioned as of such date
that this Lease would have expired or been terminated. As to any such lease,
Landlord agrees that the rentals shall be structured in a commercially
reasonable manner and not in such a manner as to deprive Tenant in bad faith of
the share to which it would otherwise be entitled under this Section 7.07.
Landlord’s obligations under this subsection 7.07(b) shall survive the
termination of this Lease.

7.08. Landlord’s consent to any sublease or assignment shall not be deemed or
construed to modify, amend or affect the terms and provisions of this Lease
unless expressly provided in such consent, or Tenant’s obligations hereunder,
which shall continue to apply to the occupants thereof, as if the sublease or
assignment had not been made. Notwithstanding any assignment or sublease, Tenant
shall remain fully liable for the payment of Fixed Rent and Additional Charges
and for the other obligations of this Lease on the part of Tenant to be
performed or observed. In the event that Tenant defaults in the payment of any
Fixed Rent or Additional Charges which default shall continue beyond all notice
and grace periods

 

22



--------------------------------------------------------------------------------

provided herein, Landlord is authorized to collect any rents due or accruing
from any assignee, subtenant or other occupant of the Premises and Landlord
shall apply the net amounts collected to the Fixed Rent and Additional Charges
reserved herein, and the receipt of any such amounts by Landlord from an
assignee or subtenant, or other occupant of any part of the Premises, shall not
be deemed or construed as releasing Tenant from Tenant’s obligations hereunder
or the acceptance of that party as a direct tenant.

7.09. Notwithstanding the provisions of Article 7, Tenant shall not be obligated
to deliver a Consent Memo in accordance with Section 7.05 hereof or to make the
offer to Landlord described in Section 7.06 hereof, and Landlord’s consent shall
not be required however Tenant shall provide Landlord with advance written
notice (but Tenant shall be obligated to comply with all of the other provisions
of this Article 7) with respect to a subletting or a combination of sublettings
from time to time in the aggregate of not more than 12,936 rentable square feet
of the Premises (the “Exempted Sublet Space”); provided that none of such
sublettings shall be to a subtenant of the type that, were the consent of the
Landlord required per subsection 7.05(a) such subtenants would violate
Section 7.05(a)(2) or Section 7.05(a)(3) hereof and provided further, that in
the event the method of measuring the floor changes, the Exempted Sublet Space
shall be one half of the floor. Notwithstanding the provisions of Section 7.07
hereof, in calculating the Additional Charges payable to Landlord pursuant to
Section 7.07 hereof with respect to that portion of any sublease attributable to
the Exempted Sublet Space, the percentage set forth in the first line of
Section 7.07(a)(ii) shall be forty (40%) percent and not fifty (50%) percent.

7.10. Notwithstanding anything to the contrary contained in this Article 7,
Tenant shall not be required to make the offer described in Section 7.06 hereof
nor make any payments described in Section 7.07 hereof nor deliver a Consent
Memo in accordance with Section 7.05 hereof and Tenant shall not be required to
obtain Landlord’s consent, however Tenant shall provide Landlord with advance
written notice, to an assignment of this Lease or a subletting of all or a
portion of the Premises to an affiliate of Tenant (as such term affiliate is
defined in Section 2.07 hereof). Any transfer or cessation of control over any
affiliate or subsidiary to which this Lease is assigned shall constitute an
assignment of this Lease or a subletting to which all of the provisions of this
Article 7 (other than Section 7.02) shall apply. In the event that Tenant
assigns this Lease or sublets all or a portion of the Premises in accordance
with this paragraph, the assignee of this Lease or such subtenant shall execute
an agreement of the type required to be executed pursuant to Section 7.03
hereof.

7.11. Notwithstanding anything to the contrary contained in this Article 7,
Tenant shall not be required to make the offer described in Section 7.06 hereof,
nor make any of the payments described in Section 7.07 hereof, nor deliver a
Consent Memo in accordance with Section 7.05 hereof and Landlord’s consent shall
not be required, however Tenant shall provide Landlord with advance written
notice, with respect to occupancy of a portion of the Premises by persons having
an ongoing business arrangement or relationship with Tenant, other than merely
that of an occupant of the Premises (“Tenant’s Associates”), provided that,
(i) such Tenant’s Associates shall not occupy, after including their allocable
share of the common, secretarial and service areas, in excess of five
(5%) percent of the rentable area of the Premises; (ii) no such occupancy shall
be deemed to create a tenancy hereunder and any such occupancy shall be deemed
to be pursuant to a license granted by Tenant and revocable

 

23



--------------------------------------------------------------------------------

by Tenant upon not more than sixty (60) days’ notice; and (iii) the acts and
omissions of such Tenant’s Associates and its employees, contractors, agents and
invitees will be deemed to be the acts and omissions of Tenant and its
employees, contractors, agents and invitees.

ARTICLE 8

Compliance with Laws

8.01. Tenant shall give prompt notice to Landlord of any written notice it
receives of the violation of any law or requirement of any public authority with
respect to the Premises or the use or occupation thereof. Tenant shall, subject
to its rights to contest as set forth in Section 8.02 hereof, at Tenant’s
expense, comply with all laws and requirements of any public authorities in
respect of the Premises and the use and occupation thereof, however, to the
extent that such compliance shall require repairs, alterations, improvements or
additions in the Premises, Tenant shall be responsible only for those that:
(A) are to be performed in portions of the Premises other than elevator lobbies,
core bathrooms and electrical closets (hereinafter called “Excluded Areas”),
(B) are non-structural and (C) are of a nature or type that they would generally
be demolished and/or removed in connection with a standard new building
installation. Notwithstanding the foregoing, Tenant shall be responsible for the
cost of removing any Alteration which Tenant installs in an Excluded Area (and
restoring the area affected thereby) to the extent that such Alteration
subsequently violates or creates conditions constituting a violation of such
laws and requirements of any public authorities. Furthermore, Tenant shall be
responsible for the cost of compliance with all present and future laws and
requirements of any public authorities in respect of the Building arising from
the breach of any of Tenant’s obligations hereunder, whether or not such
compliance requires work which is structural or non-structural, ordinary or
extraordinary, foreseen or unforeseen. However, Tenant need not comply with any
such law or requirement of any public authority so long as Tenant shall be
contesting the validity thereof, or the applicability thereof to the Premises,
in accordance with Section 8.02 hereof. Landlord, at its expense, shall comply
with all other such laws and requirements of public authorities as shall affect
the Premises (including without limitation, the Americans with Disabilities Act)
and all laws as shall affect the Building and the Land to the extent that any
non-compliance with the same shall adversely affect Tenant’s use of the Premises
or reduce Tenant’s access to the Premises, but may, in any such instance,
similarly defer compliance so long as Landlord shall be contesting the validity
or applicability thereof.

8.02. Tenant, at its expense, after notice to Landlord, may contest, by
appropriate proceedings prosecuted diligently and in good faith, the validity,
or applicability to the Premises, of any law or requirement of any public
authority, provided that (a) Landlord shall not be subject to criminal penalty
or to prosecution for a crime, nor shall the Premises or any part thereof or the
Building or Land, or any part thereof, be subject to being condemned, nor shall
the Building or Land, or any part thereof, be subjected to any lien or
encumbrance, by reason of non-compliance or otherwise by reason of such contest;
(b) before the commencement of such contest, to the extent that Landlord may
incur liability for such condition of non-compliance, Tenant shall furnish to
Landlord a cash deposit or other security in amount, form and substance
reasonably satisfactory to Landlord and shall indemnify Landlord against the
cost thereof and against all liability for damages, interest,

 

24



--------------------------------------------------------------------------------

penalties and expenses (including reasonable attorneys’ fees and expenses),
resulting from or incurred in connection with such contest or non-compliance;
provided, however, that the cash deposit or other security requirement set forth
in this clause (b) shall not apply with respect to the Tenant named herein or
with respect to any other tenant that shall then have a net worth in excess of
$50,000,000; (c) Tenant shall comply with any procedural requirements contained
in any Superior Lease or Superior Mortgage of which requirements Tenant has been
notified in writing with respect to such contest; (d) such non-compliance or
contest shall not prevent Landlord from obtaining any permit or license that
Landlord then requires or becomes required during the contest in connection with
the operation of the Building; and (e) Tenant shall keep Landlord advised as to
the status of such proceedings. Without limiting the application of the above,
Landlord shall be deemed subject to prosecution for a crime if Landlord, or its
managing agent, or any officer, director, partner, shareholder or employee of
Landlord or its managing agent, as an individual, is charged with a crime of any
kind or degree whatever, whether by service of a summons or otherwise, unless
such charge is withdrawn before Landlord or its managing agent, or such officer,
director, partner, shareholder or employee of Landlord or its managing agent (as
the case may be) is required to plead or answer thereto.

ARTICLE 9

Insurance

9.01. Tenant shall not do, or permit anything to be done, or keep or permit
anything to be kept in the Premises which would result in most reputable
insurance companies refusing to insure the Building in amounts reasonably
satisfactory to Landlord, or which would result in the cancellation of or the
loss of coverage under any policy of insurance actually carried by Landlord in
respect of the Building. If the action which Tenant may not do or permit to be
done in the Premises pursuant to the previous sentence would not cause the
cancellation of similar policies that most reputable insurance companies are
then issuing, and provided Tenant notifies Landlord of the same in writing,
then, following the expiration of the insurance policy in question, Landlord
agrees to use reasonable efforts to obtain a similar insurance policy from a
reputable insurance company that will not restrict Tenant’s actions in the
manner the existing policy does. Notwithstanding anything contained herein to
the contrary, the provisions of this Section 9.01 shall not apply at all and
shall not be construed to in any way to restrict Tenant’s mere use of the
Premises as general and executive offices.

9.02. If, by reason of Tenant’s particular manner of use of the Premises (i.e.,
a special use other than that specifically permitted hereunder or generally
contemplated in connection with an office occupancy), the premiums on Landlord’s
insurance on the Building shall be higher than they otherwise would be, Tenant
shall reimburse Landlord, within thirty (30) days following demand and as
Additional Charges, for that part of such premiums attributable to such use on
the part of Tenant; provided that Landlord shall have promptly upon obtaining
actual knowledge of the consequences of Tenant’s use, notified Tenant of the
same. A schedule of the premiums for the Building or the Premises, as the case
may be, issued by the insurer, shall be evidence of the facts therein stated and
of the several items and

 

25



--------------------------------------------------------------------------------

charges in the insurance rate then applicable to the Building or the Premises,
as the case may be.

9.03. (a) Tenant, at its expense, shall, except as provided in the last sentence
of this paragraph (a), maintain at all times during the term of this Lease
(x) “all risk” property insurance covering all present and future Tenant’s
Property and Tenant’s improvements and betterments installed by or on behalf of
Tenant to a limit of not less than the full replacement cost thereof,
(y) commercial general liability insurance, including contractual liability, in
respect of the Premises and the conduct or operation of business therein, with
Landlord and its managing agent, if any, and each Superior Mortgagee or Superior
Lessor whose name and address shall previously have been furnished to Tenant, as
additional insureds, with limits of not less than Five Million ($5,000,000)
Dollars combined single limit for bodily injury and property damage liability in
any one occurrence, and (z) when Alterations are in progress, the insurance
specified in Section 11.05 hereof. On or prior to the Effective Date, Tenant
shall deliver to Landlord and any additional insureds a copy of certificates of
insurance issued by the insurance company or its authorized agent. Tenant shall
procure and pay for renewals of such insurance from time to time before the
expiration thereof, and Tenant shall deliver to Landlord and any additional
insureds reasonable evidence of such renewals (such as a “binder”) before the
expiration of any existing policy and a copy of the certificate with respect to
such renewal insurance policies within thirty (30) days of the expiration of the
existing policy. Such insurance may be carried in a blanket policy covering the
Premises and other locations of Tenant, if any, provided that each such policy
shall in all respects comply with this Article 9 and shall specify (or Tenant
shall provide a certificate of such insurer to the same effect) that the portion
of the total coverage of such policy that is allocated to the Premises is at
least the minimum amount required pursuant to this Article 9. All such policies
shall be issued by companies of recognized responsibility licensed to do
business in New York State and all such policies shall contain a provision
whereby the same cannot be cancelled or modified unless Landlord is given at
least thirty (30) days’ prior written notice of such cancellation or
modification. Tenant shall cooperate with Landlord in connection with the
collection of any insurance monies that may be due in the event of loss and
Tenant shall execute and deliver to landlord such proofs of loss and other
instruments which may be required to recover any such insurance monies. Tenant
shall not be required to obtain the insurance referred to in clause (x) hereof
as to Tenant’s Alterations, improvements and betterments during the last two
(2) years of the term hereof.

(b) Landlord, at its expense, shall maintain at all times during the term of
this Lease (i) a commercial general liability insurance policy and (ii) an
“all-risk” property insurance policy with broad form coverage in an amount equal
to one hundred (100%) percent of the replacement cost of the Building (which
policy shall, during the last two (2) years of the term hereof, provide coverage
for Tenant’s Alterations, improvements and betterments). Landlord agrees that in
no event shall such general liability insurance policy have a minimum combined
single limit of less than the limit amount Tenant is then required to carry with
respect to its general liability policy pursuant to this Article 9. The policies
described herein may be carried in a blanket policy covering this Building and
other buildings or other properties.

9.04. Each party agrees to have included in each of its insurance policies
(insuring the Building in case of Landlord, and insuring Tenant’s Alterations
and Tenant’s

 

26



--------------------------------------------------------------------------------

Property (hereinafter defined) and improvements and betterments in the case of
Tenant, against loss, damage or destruction by fire or other casualty), a waiver
of the insurer’s right of subrogation against the other party and its employees
during the term of this Lease or, if such waiver should be unobtainable or
unenforceable, (i) an express agreement that such policy shall not be
invalidated if the assured waives the right of recovery against any party
responsible for a casualty covered by the policy before the casualty or (ii) any
other form of permission for the release of the other party. If such waiver,
agreement or permission shall not be, or shall cease to be, obtainable from
either party’s then current insurance company, the insured party shall so notify
the other party promptly after learning thereof, and shall use its reasonable
efforts to obtain the same from another insurance company described in
Section 9.03 hereof. Each party hereby releases the other party and its
employees, with respect to any claim (including a claim for negligence) which it
might otherwise have against the other party, for loss, damage or destruction
with respect to its property occurring during the term of this Lease to the
extent to which it is, or is required to be, insured under a policy or policies
containing a waiver of subrogation or permission to release liability, as
provided in this Section 9.04. Nothing contained in this Section 9.04 shall be
deemed to relieve either party of any duty imposed elsewhere in this Lease to
repair, restore or rebuild or to nullify any abatement of rents provided for
elsewhere in this Lease.

9.05. Landlord may from time to time (but in no event more often than once in
any thirty-six (36) month period occurring during the term of this Lease)
require that the amount of the insurance to be maintained by Tenant under
Section 9.03 hereof be increased, so that the amount thereof is equivalent to
amounts required of similar tenants of similar first-class office buildings in
the Borough of Manhattan, comparable to the Building.

ARTICLE 10

Rules and Regulations

10.01. Tenant and its employees and agents shall faithfully observe and comply
with the rules and regulations annexed hereto as Exhibit D and made a part
hereof, and such reasonable changes therein (whether by modification,
elimination or addition) as Landlord at any time or times hereafter may make and
communicate to Tenant in writing at least twenty (20) days in advance (except in
the case of an emergency or other exigent circumstances), which, in Landlord’s
judgment, reasonably exercised, shall be necessary for the reputation, safety,
care and appearance of the Building, or the preservation of good order therein,
or the operation or maintenance of the Building, and which do not unreasonably
affect Tenant’s use of the Premises or of the Building (such rules and
regulations as changed from time to time being herein called “Rules and
Regulations”); provided, however, that in case of any conflict or inconsistency
between the provisions of this Lease and any of the Rules and Regulations, the
provisions of this Lease shall control.

10.02. Nothing in this Lease contained shall be construed to impose upon
Landlord any duty or obligation to enforce the Rules and Regulations against any
other tenant or any employees or agents of Tenant or any other tenant, and
Landlord shall not be liable to Tenant for violation of the Rules and
Regulations by another tenant or its employees, agents, invitees or licensees.
Landlord agrees that Landlord shall not enforce any

 

27



--------------------------------------------------------------------------------

Rules and Regulations against Tenant that Landlord shall not then be enforcing
against all other tenants in the Building.

10.03. If Tenant shall dispute the reasonableness of any Rule and Regulation
promulgated by Landlord following the date of this Lease or of any changes to
any existing Rules or Regulations, such dispute, at either party’s option, may
be resolved by arbitration conducted in the manner as set forth in Section 7.05
hereof, but pending the outcome thereof, Tenant will comply with the disputed
Rule or Regulation.

ARTICLE 11

Alterations

11.01. Except as hereinafter provided, Tenant shall make no improvements,
changes or alterations in or to the Premises (herein called “Alterations”) of
any nature without Landlord’s prior written approval. Notwithstanding the
foregoing, Tenant may, at its sole expense, without being required to obtain
Landlord’s prior approval, but upon prior written notice to Landlord, undertake
“Non-Material Alterations” (as hereinafter defined), provided that, if such
Non-Material Alteration is an alteration of such a nature that plans and
specifications are generally prepared in connection with the performance
thereof, Tenant shall, prior to performing such Non-Material Alteration, deliver
to Landlord the plans and specifications prepared by Tenant in connection with
such Non-Material Alterations. For purposes hereof, a “Material Alteration” is
an Alteration which (a) is structural, or (b) materially affects the proper
functioning of mechanical, electrical, sanitary, heating, ventilating,
air-conditioning or other service systems of the Building. Landlord’s approval
of Material Alterations shall not be unreasonably withheld or delayed. Any
Alteration which is not a Material Alteration is referred to in this Lease as a
Non-Material Alteration. The fact that any Alteration is to be or shall be
performed strictly within the interior space of the Premises shall not be, in
and of itself, determinative that such Alteration does not affect one or more of
the Building systems. An Alteration that affects the exterior or the appearance
of the Building is neither a Non-Material Alteration nor a Material Alteration
and Landlord may withhold consent thereto for any reason. For purposes of this
Article 11, it is understood that the mere fact that an Alteration can be seen
through the Building’s windows does not, in and of itself, mean that such
Alteration affects the “appearance” of the Building unless such Alteration was
performed with the intention that it be seen through the windows.

11.02. (a) Before proceeding with any Material Alteration, Tenant shall submit
to Landlord, for Landlord’s approval, plans and specifications for the work to
be done, and Tenant shall not proceed with such work until it obtains Landlord’s
written approval of such plans and specifications, which approval of Tenant’s
submitted plans and specifications shall not be unreasonably withheld or delayed
or may be deemed approved as hereinafter provided. If Landlord shall disapprove
of any portion of Tenant’s plans and specifications, Landlord shall set forth in
writing Landlord’s specific objections thereto. Landlord agrees that it shall
respond to Tenant’s request for consent to plans and specifications for any
Material Alterations within ten (10) Business Days after Landlord’s receipt
thereof (unless Landlord believes in good faith that review of such plans and
specifications by an unaffiliated third party architect or engineer is necessary
in which event Landlord will

 

28



--------------------------------------------------------------------------------

respond to Tenant within fifteen (15) Business Days) and Landlord shall respond
to a request for consent to a resubmission of previously disapproved plans
within five (5) Business Days after Landlord’s receipt thereof. Furthermore,
such consent by Landlord shall be deemed granted if Landlord does not deliver to
Tenant written notice of Landlord’s disapproval within the requisite time limit
set forth herein. If Tenant shall dispute the reasonableness of Landlord’s
decision to deny its approval of any particular Alteration or to deny its
approval to any plans and specifications submitted by Tenant, or if there is any
dispute as to whether a particular Alteration is “Material”, then such dispute,
at either party’s option, may be resolved by expedited arbitration in the manner
as set forth in subsection 7.05(d) hereof.

(b) Tenant shall pay to Landlord within thirty (30) days of Landlord’s rendition
of a bill therefor, as Additional Charges, Landlord’s reasonable out-of-pocket
costs and expenses (including, without limitation, the reasonable fees of any
architect or engineer employed by Landlord for such purpose) for (i) reviewing
said plans and specifications and (ii) inspecting the Alterations to determine
whether the same are being performed in accordance with the approved plans and
specifications and all laws and requirements of public authorities.

(c) Tenant agrees that any review or approval by Landlord of any plans and/or
specifications with respect to any Alterations is solely for Landlord’s benefit,
and without any representation or warranty whatsoever to Tenant with respect to
the adequacy, correctness or efficiency thereof or otherwise. Notwithstanding
the foregoing, with respect to Alterations affecting the systems serving the
Premises and/or the Building, Tenant may, at Tenant s option, in lieu of any
other approved engineer utilize an engineer designated by Landlord (and who
shall be reasonably available to Tenant and its representatives for the
performance, at Tenant’s expense, of usual engineering services) for the
preparation of all mechanical and engineering plans. Use by Tenant of Landlord’s
designated engineer in accordance with the preceding sentence shall be deemed to
preclude Landlord from subsequently claiming that Tenant is responsible for
damage to the Building and/or its equipment, facilities or systems on the basis
that such damage is attributable to the design incorporated in the plans
prepared by such engineer or that such design impairs the proper maintenance,
operation or repair of the Building and/or its equipment, facilities or systems.

11.03. Intentionally Deleted.

11.04. Tenant, in connection with any Alterations, shall comply with and observe
the Alterations Rules and Regulations set forth as Exhibit E annexed hereto and
made a part hereof.

11.05. Tenant, at its expense, shall obtain (and furnish true and complete
copies to Landlord of) all necessary governmental permits and certificates for
the commencement and prosecution of Alterations (as and when the same are
necessary) and for final approval thereof upon completion, and shall cause
Alterations to be performed in compliance therewith, with all applicable laws
and requirements of public authorities, with all applicable requirements of
insurance bodies and with the plans and specifications approved by Landlord.
Landlord shall cooperate with Tenant and execute any documents reasonably
required by Tenant to effect such compliance provided Landlord shall be
reasonably satisfied that the facts set forth in such documents are accurate.
Alterations shall be performed in a

 

29



--------------------------------------------------------------------------------

good and workmanlike manner. All Alterations shall be performed only by
contractors selected by Tenant and approved by Landlord, which approval Landlord
shall not unreasonably withhold or delay. Landlord hereby approves of the
following contractors with respect to any Alterations which Tenant may commence
in the Premises during the twelve (12) month period following the date of the
execution of this Lease: Gerner, Kronik and Valcarcel, Architects, JA Jennings,
Inc., General Contractor, Atlas Acon, Electrical Contractor, PJ Mechanical, HVAC
Contractor and Tangel Engineering. With respect to any Alterations commenced by
Tenant subsequent to such twelve (12) month period, at Tenant’s option, Tenant
may, from time to time, request Landlord to supply Tenant with a list of
Building-approved contractors which list shall contain at least three
(3) entries per trade and any contractor appearing on such list may be utilized
by Tenant and shall not require further approval by Landlord. Alterations shall
be performed in such manner as not to unreasonably interfere with Landlord in
the maintenance, repair or operation of the Building. Throughout the performance
of Alterations, Tenant, at its expense, shall carry, or cause to be carried,
worker’s compensation insurance in statutory limits, all risk “Builders Risk”
insurance and general liability insurance, with completed operation endorsement,
for any occurrence in or about the Building, and with respect to such “Builder
Risk” insurance and general liability insurance Landlord and its agent and any
Superior Mortgagee or Superior Lessor whose name and address shall previously
have been furnished to Tenant shall be named as parties insured. Such policies
shall be issued by companies of recognized responsibility and licensed to do
business in New York State in such limits as shall be commercially reasonable
and, with respect to liability insurance, in an amount equal to at least the
amount of liability insurance Tenant is then obligated to maintain in accordance
with the provisions of Article 9 hereof unless a higher amount is required by
law. Tenant shall furnish Landlord with copies of insurance certificates or
other reasonably satisfactory evidence that such insurance is in effect at or
before the commencement of Alterations.

11.06. Tenant agrees that it shall not exercise its rights pursuant to the
provisions of this Article 11 or of any other provisions of this Lease or the
Exhibits annexed hereto in a manner which might reasonably be expected to create
any work stoppage, picketing, labor disruption or dispute or disharmony. Tenant
shall promptly after notice stop work or other activity if Landlord notifies
Tenant that such work or activity violates Landlord’s union contracts affecting
the Building, or creates any work stoppage, picketing, labor disruption or
dispute or disharmony.

11.07. Tenant, at its expense, and with diligence and dispatch, shall procure
the cancellation or discharge of all notices of violation arising from or
otherwise connected with Alterations, or any other work, labor, services or
materials done for or supplied to Tenant (exclusive of Landlord’s Work) or any
person claiming through or under Tenant, which shall be issued by the Department
of Buildings of the City of New York or any other public authority having or
asserting jurisdiction. Tenant shall defend, indemnify and save harmless
Landlord from and against any and all mechanic’s and other liens and
encumbrances filed in connection with Alterations performed by Tenant or any
other work, labor, services or materials done for or supplied to Tenant
(exclusive of Landlord’s Work) or any person claiming through or under Tenant,
including, without limitation, security interests in any materials, fixtures or
articles (but expressly excluding Tenant’s business equipment, telephone
systems, computers or trade fixtures, it being expressly understood and agreed
that

 

30



--------------------------------------------------------------------------------

Tenant shall be permitted to finance such items) so installed in and
constituting part of the Premises and against all costs, expenses and
liabilities incurred in connection with any such lien or encumbrance or any
action or proceeding brought thereon. Tenant, at its expense, shall procure the
satisfaction or discharge of record of all such liens and encumbrances within
thirty (30) days after Tenant receives notice of the filing thereof. Nothing
herein contained shall prevent Tenant from contesting, in good faith and at its
own expense, any notice of violation, provided that Tenant shall comply with the
provisions of Section 8.02 hereof; provided, however, that the foregoing
provisions of this sentence shall not obviate the need for such satisfaction or
discharge of record.

11.08. Tenant will, promptly upon the completion of any Material Alteration,
deliver to Landlord “as built” drawings or marked shop drawings of such Material
Alteration, Tenant has performed or caused to be performed in the Premises.
Promptly upon completion of a Non-Material Alteration, Tenant shall deliver to
Landlord only such “as built” drawings or marked shop drawings as Tenant shall
have prepared in connection with such Non-Material Alteration.

11.09. All fixtures and equipment installed or used by Tenant in the Premises,
other than Tenant’s business equipment, telephone systems, computers and trade
fixtures, shall not be subject to conditional bills of sale, chattel mortgage or
other title retention agreements.

11.10. Tenant shall use reasonable efforts to keep records of Tenant’s
Alterations costing in excess of $50,000 and of the cost thereof. Tenant shall,
within forty-five (45) days after demand by Landlord, furnish to Landlord copies
of such records and cost if Landlord shall require same in connection with any
proceeding to reduce the assessed valuation of the Building, in connection with
the adjustment of any insurance claim following a fire or other casualty, in
connection with the determination of a condemnation award or otherwise.

ARTICLE 12

Landlord’s and Tenant’s Property

12.01. All fixtures, equipment, improvements and appurtenances attached to or
built into the Premises at the commencement of or during the term of this Lease,
whether or not by or at the expense of Tenant, shall be and remain a part of the
Premises, shall, upon the expiration or sooner termination of this Lease, be
deemed the property of Landlord and shall not be removed by Tenant, except as
provided in Sections 12.02 and 12.05. Upon such removal, Tenant shall,
immediately and at its expense, repair any damage to the Premises or the
Building due to such removal.

12.02. All movable partitions, business and trade fixtures, machinery and
equipment, communications equipment and office equipment, whether or not
attached to or built into the Premises, which are installed in the Premises by
or for the account of Tenant and can be removed without structural damage to the
Building, and all furniture, furnishings and other articles of movable personal
property owned by Tenant and located in the Premises (herein collectively called
“Tenant’s Property”) shall be and shall remain the property of

 

31



--------------------------------------------------------------------------------

Tenant and may be removed by Tenant at any time during the term of this Lease;
provided that if any of Tenant’s Property is removed, Tenant shall repair or pay
the cost of repairing any damage to the Premises or to the Building resulting
from the installation and/or removal thereof.

12.03. At or before the Expiration Date of this Lease (or within twenty
(20) days after any earlier termination of this Lease) Tenant, at its expense,
shall remove from the Premises all of Tenant’s Property (except such items
thereof as Landlord shall have expressly permitted to remain, which property
shall become the property of Landlord), and Tenant shall restore and/or repair
any damage to the Premises or the Building resulting from any installation
and/or removal of Tenant’s Property.

12.04. Any other items of Tenant’s Property which shall remain in the Premises
after Tenant’s vacating of the Premises following the Expiration Date of this
Lease, or within twenty (20) days following an earlier termination date, may at
the option of Landlord, be deemed to have been abandoned, and in such case such
items may be retained by Landlord as its property or disposed of by Landlord,
without accountability, in such manner as Landlord shall determine at Tenant’s
expense.

12.05 Notwithstanding anything contained herein to the contrary, those
installations and improvements that are Specialty Alterations (as hereinafter
defined) and which were installed after the Effective Date shall be removed from
the Premises by Tenant at or prior to the Expiration Date of this Lease (or
within twenty (20) days after earlier termination of this Lease), at Tenant’s
expense provided that Landlord notify Tenant as to whether Tenant will be
required to remove and/or restore, as the case may be, said Specialty
Alterations, at the time of Landlord’s approval (if approved) whether said
Specialty Alterations will be required to be removed by Tenant at the end of the
term, at Tenant’s sole cost and expense. Tenant shall not be required to remove
Specialty Alterations installed prior to the Effective Date. “Specialty
Alteration(s)” shall include, without limitation, installations by or on behalf
of Tenant made after the Effective Date consisting of kitchens, executive
bathrooms, satellite dishes and/or similar antennae devices, raised computer
floors, computer installations, vaults, libraries, filing systems which are
built-in and/or penetrate or otherwise affect any floor slab to a greater than
de minimis extent, internal staircases, dumbwaiters, pneumatic tubes, vertical
and horizontal transportation systems, supplemental HVAC systems, any
installations which are structural in nature or penetrate or otherwise affects
any floor slab to a greater than de minimis extent, and other installations of a
similar character which are not customary for general office use in comparable
office buildings in downtown Manhattan. Tenant shall restore and/or repair any
damage to the Premises or the Building resulting from any installation and/or
removal of Specialty Alterations.

ARTICLE 13

Repairs and Maintenance

13.01. (a) Tenant shall, at its expense, throughout the term of this Lease, take
good care of and maintain in good order and condition the Premises and the
fixtures (other than sanitary fixtures in the core bathrooms that were installed
by Landlord) and improvements therein, including, without limitation, the
property which is deemed

 

32



--------------------------------------------------------------------------------

Landlord’s pursuant to Section 12.01 hereof and Tenant’s Property, reasonable
wear and tear, obsolescence and damage for which Tenant is not responsible
pursuant to this Lease, excepted. The foregoing exclusion is not intended to
imply any obligation on the part of Landlord to make repairs resulting from such
causes, but to free Tenant from the mandatory obligation as opposed to the
responsibility for repairs or maintenance the need for which arises from such
causes. Except with regard to any repairs resulting from Landlord’s (or
Landlord’s agents, contractors or any other persons under Landlord’s control)
negligent or wrongful acts or omissions, Tenant shall be responsible for any
non-structural repairs in and to the interior of the Premises. Furthermore,
Tenant shall be responsible for the cost of all repairs, interior and exterior,
structural and non-structural, ordinary and extraordinary, foreseen or
unforeseen, in and to the Building and the facilities and systems thereof and in
and to the Premises the need for which arises out of: (a) the performance or use
by Tenant of any Alterations in the Premises, (b) the moving of Tenant’s
fixtures, furniture and equipment in or out of the Building, unless caused by
the misuse, neglect or willful misconduct of Landlord, its agents, contractors,
employees or any other persons under Landlord’s control, (c) the misuse, neglect
or willful misconduct of Tenant or any of its subtenants or its or their
employees, agents, contractors or any other persons under Tenant’s control, or
(d) design flaws in any of Tenant’s plans and specifications regardless of the
fact that such Tenant s plans may have been approved by Landlord; unless such
plans and specifications were designed by the engineer then designated by
Landlord, as provided in Section 11.02(c) hereof. After the Effective Date,
Tenant, at its expense, shall be responsible for the repair, maintenance and
replacement of all distribution portions of the systems and facilities of the
Building within and exclusively serving the Premises, including, without
limitation, the sanitary (if any) and electrical fixtures installed by Tenant
and equipment therein but specifically excluding the base Building perimeter
HVAC induction units. In the event Tenant shall install any executive bathrooms
or showers in the Premises, Tenant shall be solely responsible for any
maintenance, repair and/or replacement work and/or any damages to the Building
that arises in connection therewith. All repairs in or to the Premises for which
Tenant is responsible shall be performed by Tenant in a prompt manner and in
accordance with Tenant’s obligations under this Lease; provided, however, any
repairs in and to the Building and the facilities and systems thereof for which
Tenant is responsible shall be performed by Landlord at Tenant’s expense, at
reasonable, commercially competitive rates. The exterior walls of the Building,
the portions of any window sills outside the windows, and the windows are not
part of the premises demised by this Lease and Landlord reserves all rights to
such parts the Building and all responsibility for the maintenance, upkeep,
repair and replacement thereof.

(b) Landlord shall, at its expense, keep and maintain the Building in good
repair and in a condition comparable to similar first-class office buildings in
the Wall Street area. Except to the extent Tenant is responsible for the same in
accordance with the provisions of subsection 13.01(a) hereof, Landlord shall
make all necessary repairs (structural and non-structural) to the facilities and
systems of the Building, the public portions and common areas of the Building,
the structural components of the Building and the public portions of the Land.
Landlord shall be responsible, at its sole cost and expense, for repairing any
damage to the Premises caused by Landlord’s misuse, willful misconduct or
negligent act or omission or that of its agents, employees, contractors or any
other person or entity under Landlord’s control. Landlord shall perform and
complete any such repair upon reasonable advance notice to Tenant

 

33



--------------------------------------------------------------------------------

in accordance with Section 16.03 hereof and in such a manner as to minimize
interference with Tenant’s use of the Premises. However, nothing contained
herein shall be construed to require Landlord to perform such repairs on an
overtime or premium-pay basis unless (i) the performance of such work during
Business Hours would have a material adverse affect on the conduct of Tenant’s
business in the Premises, would substantially interfere with access to the
Building or the Premises or would result in the stoppage of any Building
systems; or (ii) such overtime or premium-pay basis is required to expedite the
cure of a condition which presents an immediate danger to persons or property
within the Premises.

13.02. Tenant shall give Landlord prompt notice of any defective condition of
which Tenant has actual knowledge in any of the Building systems such as the
plumbing, heating, air-conditioning or ventilation system or electrical lines
located in, servicing or passing through the Premises. Following such notice,
Landlord shall promptly remedy the conditions at the expense of the party that
is responsible for same under the provisions of this Article 13.

13.03. Except as otherwise expressly provided in this Lease, Landlord shall have
no liability to Tenant, nor shall Tenant’s covenants and obligations under this
Lease be reduced or abated in any manner whatsoever, by reason of any
inconvenience, annoyance, interruption or injury arising from Landlord’s making
any repairs or changes which Landlord is required or permitted by this Lease, or
required by law, to make in or to the fixtures, equipment or appurtenances of
the Building or the Premises. Notwithstanding the foregoing or anything else to
the contrary contained in this Lease, if for any reason other than as a direct
result of the affirmative act or omission (where Tenant had a duty to act) of
Tenant, Tenant is unable to operate and ceases the conduct of its normal
business in all or in a portion of the Premises comprised of not less than
12,000 contiguous rentable square feet (such portion of the Premises being
hereinafter referred to as the “Unusable Area”) and all of Tenant’s employees
vacate the entire Premises or the Unusable Area, as the case may be, for a
period in excess of five (5) consecutive Business Days (hereinafter called the
“Threshold Period”), then beginning upon the day following the expiration of the
Threshold Period and continuing thereafter until the date that Tenant resumes
the normal conduct of its business in the Premises or the Unusable Area, as the
case may be, or the date on which the same are once again usable by Tenant for
the normal operation of its business, whichever occurs earlier, the Fixed Rent
and Additional Charges payable pursuant to Article 3 hereof shall be fully
abated in the event the entire Premises is unusable or abated in the proportion
that the number of rentable square feet in the Unusable Area bears to the number
of rentable square feet in the entire Premises, as the case may be. If the
Premises or the Unusable Area shall remain untenantable for a period of 420
consecutive days and throughout such 420-day period Tenant ceases to conduct its
business in the Premises or the Unusable Area, as the case may be, and none of
Tenant’s employees use the Premises or the Unusable Area, as the case may be,
for the conduct of business therein, then Tenant shall, upon notice to Landlord
given within ten (10) days following the expiration of such 420-day period, be
permitted to terminate this Lease in whole (if the entire Premises shall have
been so unusable) or with respect to the Unusable Area only, as the case may be.
Inspections by Tenant or attempts by Tenant to retrieve records, personal
property and equipment from the Premises or the Unusable Area shall not deem
said space tenantable.

 

34



--------------------------------------------------------------------------------

ARTICLE 14

Electricity

14.01. Landlord agrees to furnish to the Premises and Tenant agrees to purchase
from Landlord all electricity consumed, used or to be used in the Premises. The
amount to be paid by Tenant for electricity consumed shall be determined by a
currently installed meter or meters and related equipment and billed in
accordance with the consumption and demand amounts recorded by each meter. Bills
for electricity consumed by Tenant, which Tenant hereby agrees to pay, shall be
rendered by Landlord to Tenant not more often than monthly and shall be payable
as an Additional Charge, within thirty (30) days after rendition of any such
bill. The amount to be charged to Tenant by Landlord per “KW” and “KWHR”
pursuant to this Article for electricity consumed within the Premises, as shown
on the meters measuring Tenant’s consumption of electricity, shall be 103.5% of
the amount at which Landlord from time to time purchases each KW and KWHR of
electricity for the same period from the utility company, which amount shall be
determined by dividing the cost established by said utility company (averaged
separately for KWs and KWHRs) during each respective billing period by the
number of KWs and KWHRs consumed by the Building appearing on the utility
company invoice for such period. If any tax is imposed on Landlord’s receipt
from the sale or resale of electric energy to Tenant by any federal, state or
municipal authority, Tenant covenants and agrees that where permitted by law,
Tenant’s pro rata share of such taxes shall be passed on to, and included in the
bill of, and paid by Tenant to Landlord. Any meters installed to furnish
electric service to the Premises on a submetered basis, as herein provided,
shall be maintained by Landlord at Landlord’s expense except to the extent of
any repairs that are necessary as a result of Tenant’s negligence or wrongful
acts which such repairs shall be performed by Landlord at Tenant’s sole cost and
expense.

14.02. Provided that, prior thereto or simultaneously therewith, Landlord shall
discontinue or shall have discontinued furnishing electric energy to at least
eighty (80%) percent of the tenants in the Building receiving electric energy on
a submetering basis, Landlord reserves the right to discontinue furnishing
electricity to Tenant in the Premises on a submetering basis on not less than
thirty (30) days notice to Tenant, or upon such shorter notice as may be
required by the public utility serving the Building. If Landlord exercises such
right to discontinue, or is compelled to discontinue, furnishing electricity to
Tenant, this Lease shall continue in full force and effect and shall be
unaffected thereby and Tenant shall arrange to obtain electricity directly from
the public utility serving the Building. Such electricity may be furnished to
Tenant by means of the then existing Building system feeders, risers and wiring
to the extent that the same are available, suitable and safe for such purposes.
If such discontinuance on the part of Landlord shall be necessary to comply with
any laws and requirements of public authorities, any requirements of insurance
bodies or with any applicable rule, regulation, order or directive of any public
utility company, all meters and all additional panel boards, feeders, risers,
wiring and other conductors and equipment which may be required to obtain
electricity of substantially the same quantity, quality and character directly
from such public utility shall be installed by Landlord at Tenant’s expense. If
such discontinuance on the part of Landlord shall occur as a result of any other
reason: (i) the aforementioned electrical equipment shall be installed by
Landlord at Landlord’s sole cost and expense and (ii) Landlord shall, on a
regular basis, but in no event less frequently than

 

35



--------------------------------------------------------------------------------

one (1) time during any three (3) month period during the term of this Lease,
allow Tenant a credit against any Additional Charges due Landlord in an amount
equal to the excess of Tenant’s cost to obtain direct electric service over the
cost that Tenant would have incurred for equivalent service if Tenant had
continued to receive electric service under this Lease. Conversely, if Landlord
shall voluntarily exercise its right described herein to discontinue furnishing
Tenant with electric energy and as a result of the same the cost incurred by
Tenant to obtain direct electric service is less than that which Tenant would
have incurred for equivalent service if Tenant had continued to receive electric
service under this Lease, then Tenant shall, as Additional Charges hereunder,
pay to Landlord on a regular basis and in no event less frequently than one
(1) time during any three (3) month period during the term of this Lease, all of
such savings as have accrued to Tenant resulting from such Landlord’s
discontinuance.

14.03. Except as expressly provided in Section 13.03 hereof, Landlord shall not
be liable to Tenant in any way for any failure or defect in the supply or
character of electricity furnished to the Premises by reason of any requirement,
act or omission of the public utility serving the Building with electricity or
for any reason not attributable to Landlord. Tenant’s use of electricity in the
Premises shall not at any time exceed eight (8) watts per rentable square foot
of demand load (the “Power Cap”), and Landlord hereby represents that the
vertical electrical risers of the Building serving the Premises are capable of
delivering an amount of electricity of no less than the Power Cap to the
Premises. Tenant may redistribute and reallocate, at its discretion and at its
expense, such demand load capacity of eight (8) watts per rentable square foot
in any manner that Tenant so elects. If Tenant requests additional electrical
tower in addition to the electrical capacity hereinabove described in this
Section 14.03 and can demonstrate the need therefor, and if and to the extent
such additional power is available for use by Tenant without resulting in a
shortage of available power in the Building after taking into consideration the
reasonable actual and potential needs of the other tenants in the Building and
any potential tenants of then vacant space in the Building, then Landlord shall,
at Tenant’s cost and expense (which charge shall be commercially reasonable)
make available to Tenant additional cower to the Premises in an amount up to an
additional two (2) watts per rentable square foot in the Premises. Landlord
agrees to make the necessary shaft space in the Building available in order for
Tenant to be able to obtain such additional power; however, any additional riser
or risers or feeders needed to supply Tenant’s additional electrical
requirements in excess of its initial capacity of a demand load not to exceed
eight (8) watts per rentable square foot, will be installed by Landlord, at the
sole cost and expense of Tenant (which charge shall be commercially reasonable).
In addition to the installation of such riser or risers, Landlord will also, at
the sole cost and expense of Tenant, install at a commercially reasonable charge
all switches, meters and other equipment proper and necessary in connection
therewith.

14.04. Landlord shall furnish and install all replacement lighting, tubes,
lamps, bulbs and ballasts required in the Premises; and, in such event, Tenant
shall pay to Landlord or its designated contractor upon demand the then
established reasonable charges therefor of Landlord or its designated
contractor, as the case may be, which charges shall not be in excess of
commercially reasonable charges therefor.

 

36



--------------------------------------------------------------------------------

14.05. Any statement from Landlord to Tenant for the payment of any Additional
Charges pursuant to this Article 14 shall, if not disputed by Tenant or revised
or corrected by Landlord within one (1) year after delivery thereof, be deemed
final and conclusive upon the parties hereunder.

ARTICLE 15

Services and Equipment

15.01. Landlord, at its own cost and expense shall:

(a) Provide full passenger elevator service (i.e., five (5) Passenger elevator
cars, subject to the provisions of Section 15.03) from 8:00 A.M. to 6:00 P.M. on
all Business Days with two (2) passenger elevators available at all other times.
Landlord may designate local and express stops for elevators and may change such
designation of express and local stops from time to time. Landlord agrees that,
except in an emergency situation, Landlord shall not grant permission for any
construction items or materials or for any workmen carrying the same to be
transported by use of the passenger elevator cars. At times other than during
Business Hours of Business Days up to one (1) elevator car in Tenant’s elevator
bank may be used for the transport of construction workers or materials;
provided that such elevator car shall be properly cleaned before the beginning
of the next Business Day. Landlord will use a first class standard for elevator
maintenance.

(b) Provide freight elevator service to the Premises on a first come-first
served basis (i.e., no advance scheduling) during the Building’s normal freight
elevator hours (i.e., 8 A.M. to 12:00 P.M. and 1:00 P.M. to 4:30 P.M.) of
Business Days. Freight elevator service shall also be provided to the Premises
on a reserved basis at all other times, upon the payment of Landlord’s then
established charges therefor which shall be Additional Charges hereunder. As of
the date hereof, Landlord’s charge for overtime freight elevator service is at
the rate of $200 per hour subject to increase in proportion to increases in
Landlord’s actual costs to provide same. Any request for overtime freight
elevator service shall entail a minimum in the number of hours to the extent the
applicable Building Service Union Employee Service contract requires a minimum
number of hours per shift.

(c) (i) Supply ventilation throughout the year and supply heat and
air-conditioning, as seasonally required; but in all events, Landlord shall
supply heat from October 15 to April 15 and air-conditioning from April 15 to
October 15, from the Building heating, ventilating and air-conditioning system
from 8:00 A.M. to 6:00 P.M, on all Business Days in accordance with the
specifications attached hereto as Exhibit N and made a part hereof.

(ii) In connection with its operation of the existing systems and equipment in
the Building, give due consideration to the applicable portions of ASHRAE
Standard No. 62-1989 to the extent that the same is implemented or adhered to
generally by buildings with similar systems and equipment and of similar age and
size.

Tenant acknowledges that if it shall fail to keep entirely unobstructed all of
the vents, intakes, outlet and grilles in the Premises at all times, or shall
fail to comply with and observe all

 

37



--------------------------------------------------------------------------------

reasonable regulations and requirements prescribed by Landlord for the proper
functioning of the heating, ventilating and air-conditioning system, the HVAC
services may not meet the standards set forth in the specifications.

(d) Provide cleaning services, in accordance with the specifications set forth
in Exhibit F hereto, in the Premises and public portions of the Building on all
Business Days.

(e) Furnish hot and cold water for lavatory and drinking and office cleaning
purposes and for use in all pantries and kitchenettes installed by Tenant in the
Premises. If Tenant requires, uses or consumes water for any other purposes,
Tenant agrees that Landlord may install a meter to measure Tenant’s water
consumption, and Tenant further agrees to reimburse Landlord for the reasonable
out-of-pocket cost of the meter and the installation thereof, and to pay for the
reasonable out-of-pocket maintenance cost of said meter equipment within thirty
(30) days after Landlord’s rendition of a bill therefor. Tenant shall reimburse
Landlord for the water consumed as measured by said meter based upon the actual
out-of-pocket cost to Landlord of such water, including any actual out-of-pocket
costs incurred by Landlord in connection with the meter readings, and any sewer
rents, and all other charges imposed by any authority, on, or measured by, the
use of water within thirty (30) days after rendition of a bill therefor.

(f) Maintain listings on the Building directory of the names of Tenant, or its
permitted subtenants, assignees or affiliates and the names of any of their
officers and employees, provided that the names so listed shall not use more
than Tenant’s Proportionate Share of the space on the Building directory. Tenant
shall reimburse Landlord for any actual out-of-pocket costs incurred by Landlord
to unaffiliated third parties in connection with changes and additions to such
directory listings requested by Tenant.

(g) Repaint or retouch, as reasonably required to compensate for ordinary wear
and tear and for any damage caused by Landlord, its employees, contractors and
agents, all convector covers in the Premises not less frequently than once in
every three (3) years; provided, however, that Tenant shall be solely
responsible at its expense to remove its property and make such convectors
accessible for such painting by Landlord.

(h) With respect to the Tenant named herein only, provide at the existing
security/concierge desk in the lobby of the Building during all hours other than
Business Hours of Business Days personnel to carry out such security procedures
as are set forth in Exhibit P hereof and to implement other security measures as
Landlord shall from time to time adopt (after consultation with Tenant, but
without any obligation to obtain Tenant’s agreement or approval).
Notwithstanding that Landlord shall agree to instruct its employees to follow
such security procedures as set forth in this Lease, Landlord shall in no way be
responsible for any violation of such procedures or circumvention of such
Procedures as may occur from time to time at the Building and in no event shall
Landlord be liable to Tenant for any loss, injury or damage to Tenant or to any
other person as may result from violations or circumventions of the security
procedures instituted at the Building as described in this subsection 15.01(h).

15.02. Holidays shall be deemed to mean all those dates designated as holidays
by the Board of Governors of the New York Stock Exchange, in addition to dates
designated

 

38



--------------------------------------------------------------------------------

as holidays by the City of New York, State of New York and/or the United States,
and in addition shall also include holidays to which maintenance or service
employees of the Building are entitled under their union contract or contracts.

15.03. Landlord reserves the right to interrupt, curtail or suspend the services
required to be furnished by Landlord under this Article 15 when the necessity
therefor arises by reason of accident, emergency, mechanical breakdown, or when
required by any law, order or regulation of any Federal, state, county or
municipal authority, or for any other cause beyond the reasonable control of
Landlord. Except in case of an emergency, Landlord will notify Tenant in advance
of any such stoppage, and if ascertainable, its estimated duration. Landlord
shall complete all required repairs or other necessary work in accordance with
the standards set forth in subsection 13.01(b). Except as set forth in
Section 13.03 hereof and subject to the provision of Section 27.03 hereof, no
diminution or abatement of rent or other compensation shall or will be claimed
by Tenant as a result therefrom, nor shall this Lease or any of the obligations
of Tenant be affected or reduced by reason of such interruption, curtailment or
suspension.

15.04. (a) If Tenant shall require heat or air-conditioning services at any time
other than as furnished by Landlord in accordance with subsection 15.01(c)
hereof, then, if Tenant shall give notice in writing to the Building
superintendent prior to 4:00 P.M. in the case of services required on weekdays,
prior to 4:00 P.M. on the Friday prior in the case of after hours service
recurred on weekends or on holiday Mondays or prior to 4:00 P.M. on the day
prior in the case of after hours service recurred on other holidays or weekends
following Fridays which are holidays, Landlord shall furnish such service and
Tenant shall pay to Landlord upon demand as Additional Charges hereunder
Landlord’s then established charges therefor. As of the date hereof, Landlord’s
standard rate charged to other tenants in the Building is $600.00 per floor per
hour and, except as otherwise provided below in this subsection 15.04(a),
requires a four (4) hour minimum and a four (4) floor minimum. Such charge shall
be subject to increase in proportion to increases in Landlord’s actual costs to
provide same provided however if Landlord charges a future tenant in the
Building a lesser rate for the overtime heat or air-conditioning services, then
provided Tenant shall agree to be obligated to utilize the same or more overtime
heat or air-conditioning services utilized by such future tenant, such charge
charged to Tenant shall then and thereafter be reduced to such lesser charge
charged to such future tenant. If any other tenant or tenants of the Building in
the same zone as Tenant request overtime air-conditioning or heating for any
period for which Tenant has requested such service pursuant to the provisions of
this subsection 15.04(a), then the Landlord’s charge for overtime HVAC, as set
forth above, shall be prorated among Tenant and such other tenant or tenants, as
the case may be. Notwithstanding the generality of the foregoing, any request
for overtime HVAC service to commence at 6:00 P.M. on any Business Day shall not
require or be subject to a “minimum” with respect to hours, but shall still
require a four (4) floor minimum. Notwithstanding anything to the contrary
contained herein, Tenant shall be entitled to receive overtime HVAC without
being required to pay any Additional Charges therefor on up to twelve
(12) occasions (each such occasion being of a duration of four (4) hours and
applying with respect to four (4) floors in the Premises) during each calendar
year to occur during the term of this Lease (prorated on the basis of one
(1) such occasion per month with respect to any partial calendar year to occur
during the term of this Lease). Each such four (4) continuous hour period is

 

39



--------------------------------------------------------------------------------

hereinafter referred to as a “Bloc”. Any unused Blocs can be accumulated from
one calendar year to the next calendar year (and succeeding calendar years) up
to a maximum of twenty-four (24) Blocs. Blocs in excess of the foregoing
limitation shall be forfeited. Whenever Tenant wishes to utilize any such free
overtime HVAC service, Tenant shall, together with its request for overtime HVAC
service, specify to Landlord that such overtime HVAC services are to be provided
for no cost as one of the Blocs on which no overtime HVAC charges are payable.

(b) If, within one (1) year of Tenant’s receipt thereof, Tenant shall dispute
any Additional Charges pursuant to this Section 15.04 set forth in a statement
received by Tenant from Landlord, Landlord shall make available to Tenant or
Tenant’s designated agent for examination such of Landlord’s books and records
as are relevant to verify the amounts set forth in the Landlord’s statement in
question. Prior to the resolution of such dispute, Tenant shall pay to Landlord
the amounts as set forth in said Landlord’s statement and appropriate adjustment
shall be made following the resolution of such dispute if needed. If Tenant is
determined to have been correct, any such “adjustment” shall include an amount
of interest to be paid to Tenant at a rate equal to the then Prime Rate
announced by Bank of America or any successor thereto, from time to time on the
overpaid amounts calculated from the date of such overpayment. Any statement
from Landlord to Tenant for the payment of any Additional Charges pursuant to
this Article 15 shall, if not disputed by Tenant or revised or corrected by
Landlord within one (1) year after delivery thereof, be deemed final and
conclusive upon the parties hereunder.

(c) Landlord agrees to make available 136.5 tons of condenser water (“Condenser
Water Tonnage”) for use by Tenant. Said condenser water shall be available on a
24-hour, 365 days per year basis, for Tenant’s supplemental air-conditioning
units in the Premises at a cost to Tenant of $1,855.44 per ton per annum (which
charge shall escalate annually by a cumulative, compounded rate of 5%) made
available, regardless whether Tenant actually uses all of the tonnage of water
being reserved for Tenant’s use.

15.05. Tenant shall reimburse Landlord for the cost to Landlord of removal from
the Premises and the Building of any refuse and rubbish of Tenant to the extent
any such refuse and rubbish of Tenant shall exceed that ordinarily accumulated
daily in the routine conduct of Tenant’s business as of the date of this Lease
and Tenant shall pay all bills therefor within thirty (30) days after the same
are rendered.

ARTICLE 16

Access and Name of Building

16.01. Except for the space within the inside surfaces of all walls, ceilings,
floors, windows and doors bounding the Premises, all of the Building, including,
without limitation, exterior and atrium Building walls, core corridor walls and
doors and any core corridor entrance, any terraces or roofs adjacent to the
Premises, and any space in or adjacent to the Premises used for shafts, stacks,
pipes, conduits, fan rooms, ducts, electric or other utilities, sinks or other
Building facilities, and the use thereof, as well as access thereto through the
Premises for the purposes of operation, maintenance and repair, are reserved to
Landlord and persons authorized by Landlord. Landlord, at Landlord’s expense,
may install, pursuant to

 

40



--------------------------------------------------------------------------------

the provisions of this Section 16.01, in the Building on the inside of the
windows thereof a clear film, of a quality consistent with the operation of the
Building in a manner comparable with similar first-class office buildings in the
Wall Street area, to reduce the usage of energy in the Building. Landlord
agrees, however, that Landlord shall not perform any such film treatment to the
windows of the Premises without first obtaining Tenant’s consent with respect to
the particular type of film treatment to be used, which such consent Tenant
shall not unreasonably withhold or delay provided Landlord has proposed the use
of a film treatment that is reasonably similar in color and consistency to the
film treatment currently being used by Landlord in other portions of the
Building. If Tenant shall, in accordance with the previous sentence, disapprove
of any particular film treatment proposed by Landlord, in conjunction therewith,
Tenant shall suggest to Landlord a reasonably comparable film treatment that
Tenant does approve of and Tenant shall be responsible to pay to Landlord any
incremental costs to Landlord resulting from the installation of Tenant’s
suggested film treatment as opposed to Landlord’s.

16.02. Landlord reserves the right upon reasonable prior notice to Tenant, and
Tenant shall permit Landlord and persons authorized by Landlord, to enter the
Premises at reasonable times after Business Hours, to make installations,
additions or improvements in or to the Premises and/or in or to the Building, as
Landlord determines are necessary and proper and to install and erect pipes,
ducts and conduits in and through the Premises by such methods and at such
locations as will not materially interfere with or impair Tenant’s use of the
Premises and in such manner that the same are concealed. If as a result of the
same, any portion of the usable square footage in the Premises shall be reduced
other than by a de minimis amount, the Fixed Rent and Additional Charges
pursuant to Article 3 shall be adjusted proportionately.

16.03. Upon reasonable prior notice to Tenant and at reasonable times except in
the case of an emergency (in which case Landlord shall, if such entry for an
emergency is after hours, give Tenant subsequent oral or written notice of such
entry), Landlord and persons authorized by Landlord shall have the right to
enter and/or pass through any portion of the Premises other than those that
Tenant has designated as a “security area” (with respect to which neither
Landlord nor persons authorized by Landlord may enter unless a representative of
Tenant shall be present and with respect to which Landlord shall not be
obligated to provide any of the cleaning services described in Section 15.01(d)
hereof unless specifically so requested by Tenant): (a) to examine the Premises
and to show them to actual and prospective Superior Mortgagees, or prospective
purchasers or mortgagees of the Building, provided Tenant is given the
opportunity to arrange for its representative to accompany such persons, (b) to
make such repairs and perform such routine maintenance work or other work in or
to the Premises and/or in or to the Building or its facilities and equipment as
Landlord or persons authorized by Landlord is or are required to make, and
(c) to read any utility meters located therein. Landlord and such authorized
persons shall be allowed to take all materials into and upon the Premises that
may be reasonably required in connection therewith, without any liability to
Tenant and, except as expressly provided in this Lease, without any reduction of
Tenant’s covenants and obligations hereunder; provided such materials are stored
in a manner so as to minimize any interference with Tenant’s business
operations. Landlord, in connection with any such entry into the Premises as
described in this Section 16.03, shall use reasonable efforts to minimize
interference with

 

41



--------------------------------------------------------------------------------

Tenant’s business operations to the extent practicable but nothing contained
herein shall obligate Landlord to incur the cost of overtime or any other
premium pay rate to perform the same except under the same circumstances as set
forth in the last sentence of Section 13.01(b) hereof.

16.04. If at any time any windows of the Premises are either temporarily
darkened or temporarily obstructed by reason of any repairs, improvements,
maintenance and/or cleaning in or about the Building (or in the case of the lot
line windows on the western side of the Building, are permanently darkened or
obstructed) or covered by any translucent material for the purpose of energy
conservation, or if any part of the Building, other than the Premises, is
temporarily or permanently closed or inoperable, the same shall be without
liability to Landlord and, except as specifically provided in this Lease,
without any reduction or diminution of Tenants obligations under this Lease;
provided the same shall not (i) unreasonably interfere with or diminish Tenant’s
access to the Premises or the Building or (ii) reduce the usable area of the
Premises other than to a de minimis extent. Landlord shall diligently perform
any repairs causing such temporary darkening or obstruction of Tenant’s windows
in a manner using reasonable efforts to minimize such window blockage or
darkening; provided, however, that nothing contained herein shall obligate
Landlord to perform the same on an overtime basis except under the circumstances
described in the last sentence of subsection 13.01(b) hereof. During any period
that such lot line windows are permanently darkened or obstructed as aforesaid,
Tenant shall be entitled to a credit against the monthly installments of the
Fixed Rent due and payable hereunder at a rate equal to $1,000 per window per
annum.

16.05. During the time period of eighteen (18) months prior to the Expiration
Date of this Lease, upon reasonable prior notice (oral or written) to Tenant and
at reasonable times, Landlord and persons authorized by Landlord may exhibit the
Premises to prospective tenants provided that Tenant is given the opportunity to
arrange for its representative to accompany Landlord or its representative.

16.06. Intentionally Omitted.

16.07. Landlord reserves the right, at any time, without it being deemed a
constructive eviction and without incurring any liability to Tenant therefor, or
affecting or reducing any of Tenant’s covenants and obligations hereunder, to
make or permit to be made such changes, alterations, additions and improvements
in or to the Building and the fixtures and equipment thereof, as well as in or
to the street entrances, atrium, doors, halls, passages, elevators, escalators
and stairways of the Building, and other public parts of the Building, provided
same are consistent with maintaining the Building in a manner comparable to
similar first-class office buildings in the Wall Street area, as Landlord shall
deem necessary or desirable; provided the same shall not (i) unreasonably
reduce, interfere with or deprive Tenant of access to the Premises or the
Building, (ii) reduce the usable area of any floor of the Premises (except to a
de minimis extent), or (iii) reduce or adversely affect any services which
Landlord has agreed to provide to Tenant.

16.08. Landlord reserves the right to name the Building and to change the name
or address of the Building at any time and from time to time. In no event shall
Landlord use

 

42



--------------------------------------------------------------------------------

the name “AMBAC” or any form thereof with respect to any name Landlord shall
choose for the Building without Tenant’s prior written approval. Neither this
Lease nor any use by Tenant shall give Tenant any easement or other right in or
to the use of any door or any passage or any concourse or any plaza connecting
the Building with any subway or any other building or to any public
conveniences, and the use of such doors, passages, concourses, plazas and
conveniences may without notice to Tenant, be regulated or discontinued at any
time by Landlord; provided the same shall not (i) unreasonably reduce, interfere
with or deprive Tenant of access to the Premises or the Building, (ii) reduce
the usable area of any floor of the Premises (except to a de minimis extent), or
(iii) reduce or adversely affect any services which Landlord has agreed to
provide to Tenant. Tenant shall have the right to change its name and logo and
the Landlord shall recognize the new name and logo as being the Tenant.

16.09. If Tenant shall not be personally present to open and permit an entry
into the Premises at any time when an entry therein shall be urgently necessary
by reason of fire or other emergency, Landlord or Landlord’s agents may forcibly
enter the same without rendering Landlord or such agents liable therefor and
without in any manner affecting the obligations and covenants of this Lease (if,
in any of such cases, during such entry Landlord or Landlord’s agents shall
accord reasonable care to Tenant’s property and shall otherwise act reasonably).

16.10. Tenant shall be permitted to maintain in the elevator lobby servicing the
Premises located on the ground floor of the Building the Tenant’s identification
nameplate as such nameplate is currently installed. Landlord shall not
unreasonably withhold its consent to any replacement nameplate(s) the Tenant
named in this Lease wishes to install in lieu of the initial nameplate described
herein provided replacement nameplate(s) is (are) substantially similar in size,
location and material to the initial nameplate and contains colors that are not
inconsistent with the decor of the lobby of the Building. Landlord hereby agrees
that Landlord shall not grant signage rights in the elevator lobby servicing the
Premises similar to those granted to the Tenant named in this Lease pursuant to
this Section 16.10, to, or place a plaque or other identifying sign on the
exterior of the Building of any company or entity that, at such time, pursuant
to the provisions of Section 16.08 of this Lease, Landlord would be prohibited
to name the Building after (except that clause (i) thereof shall not apply to
such exterior plaque or sign but shall apply with regard to the placement of any
signage in the elevator lobby servicing the Premises). The signage rights
accorded to the Tenant named in this Lease in this Section 16.10 may be assigned
by the Tenant named in this Lease to any assignee of this Lease provided such
signage rights when applied to such assignee do not conflict with any
pre-existing rights of other tenants in the Building or any pre-existing
prohibitions then in effect regarding signage with respect to the Landlord.

ARTICLE 17

Notice of Occurrences

17.01. Upon receipt of actual knowledge by Tenant, Tenant’s authorized
representative shall use reasonable efforts to give prompt notice to Landlord of
(a) any occurrence in or about the Premises for which Landlord might reasonably
be liable, (b) any

 

43



--------------------------------------------------------------------------------

fire or other casualty in the Premises, (c) any damage to or defect in the
Premises, including the fixtures, equipment and appurtenances thereof, for the
repair of which Landlord might be responsible, and (d) any damage to or defect
in any part or appurtenance of the Building’s sanitary, electrical, heating,
ventilating, air-conditioning, elevator or other systems located in or passing
through the Premises or any part thereof.

ARTICLE 18

Non-Liability and Indemnification

18.01. Neither Landlord, any Superior Mortgagee, nor any partner, director,
officer, principal, shareholder, agent, servant or employee of Landlord or any
Superior Mortgagee, shall be liable to Tenant for any damage caused by other
tenants or persons in, upon or about the Building, or caused by operations in
construction of any private, public or quasi-public work nor shall the foregoing
parties be liable for damage to or loss of property of Tenant or others
entrusted to employees of Landlord or its agents nor for loss due to theft.

18.02. Tenant shall indemnify and hold harmless Landlord and all Superior
Mortgagees and its and their respective partners, directors, officers,
principals, shareholders, agents and employees from and against any and all
third-party claims arising from or in connection with any event occurring as a
result of or any condition created by the negligent or wrongful acts of Tenant
or its employees or contractors in or about the Premises during the term of this
Lease or in connection with any other negligent or wrongful act or omission of
Tenant or any of its subtenants or licensees or its or their partners,
directors, principals, shareholders, officers, agents, employees or contractors;
together with all costs, expenses and liabilities incurred in or in connection
with each such claim or action or proceeding brought thereon, including, without
limitation, reasonable attorneys’ fees and expenses. In case any action or
proceeding be brought against Landlord and/or any Superior Mortgagee and/or its
or their partners, directors, officers, principals, shareholders, agents and/or
employees by reason of any such claim, Tenant, upon notice from Landlord or such
Superior Mortgagee, shall resist and defend such action or proceeding (by
counsel reasonably satisfactory to Landlord or such Superior Mortgagee and the
insurance company counsel shall be deemed satisfactory).

18.03. Landlord shall indemnify and hold Tenant and its partners, directors,
officers, principals, shareholders, agents and employees harmless from and
against any and all third-party claims arising from or in connection with any
event occurring as a result of or any condition created by the negligent or
wrongful acts of Landlord or its employees or contractors in or about the
Building during the term of this Lease or in connection with any other negligent
or wrongful act or omission of Landlord or its partners; directors, principals,
shareholders, officers, agents, employees or contractors; together with all
costs, expenses and liabilities incurred in or in connection with such claims
including, without limitation, all attorneys’ fees and expenses. In case any
action or proceeding be brought against Tenant and/or its partners, directors,
officers, principals, shareholders, agents and/or employees by reason of any
such claim, Landlord, upon notice from Tenant, shall resist and defend such
action or proceeding by counsel reasonably satisfactory to Tenant, the insurance
company counsel shall be deemed satisfactory.

 

44



--------------------------------------------------------------------------------

ARTICLE 19

Damage or Destruction

19.01. If the Building or the Premises or any of the Building systems servicing
the Premises shall be partially or totally damaged or destroyed by fire or other
casualty or if as a result of any fire or casualty, access to the Premises or
the Building is denied or unreasonably interfered with (and if this Lease shall
not be terminated as in this Article 19 hereinafter provided), (a) Landlord
shall, at Landlord’s expense, diligently repair the damage to and restore and
rebuild the Building and the Premises (excluding Tenant’s Alterations, including
without limitation for these purposes, any alterations or improvements by the
Tenant first named herein and/or its affiliates under prior leases with respect
to the Premises, Specialty Alterations, and all improvements and betterments and
the property which is deemed Tenant’s Property pursuant to Section 12.02 hereof)
with reasonable dispatch after notice to it of the damage or destruction, to
substantially the condition which existed immediately prior thereto, and
(b) Tenant shall, at Tenant’s expense, repair the damage to and restore and
repair Tenant’s Alterations (including without limitation for these purposes,
any alterations or improvements by the Tenant first named herein and/or its
affiliates under prior leases with respect to the Premises, Specialty
Alterations and all improvements and betterments, and the property which is
deemed Tenant’s Property pursuant to Section 12.02 hereof) with reasonable
dispatch after such damage or destruction. Such work by Tenant shall be deemed
Alterations for the purposes of Article 11 hereof. The proceeds of policies
providing coverage for Tenant’s Alterations, improvements and betterments that
were obtained by Tenant at Tenant’s expense in accordance with Section 9.03
hereof, shall be paid to Tenant and the proceeds of any insurance policies
obtained at Landlord’s expense (including those in effect during the last two
(2) years of the term of this Lease) that cover Tenant’s Alterations,
improvements or betterments shall be paid to Landlord. In the event that during
the final two (2) years of the term of this Lease, notwithstanding the
occurrence of an event as described in subsection 19.03(c) hereof, this Lease is
not terminated by Landlord or Tenant, Landlord shall apply any proceeds received
from any insurance policies covering the Tenant’s Alterations, improvements and
betterments strictly for the replacement of such Alterations, improvements or
betterments.

19.02. If all or part of the Premises or any of the Building systems servicing
the Premises shall be damaged or destroyed or rendered completely or partially
unusable for the normal conduct of Tenant’s business on account of fire or other
casualty or if as a result of any fire or casualty, access to the Premises or
the Building is denied or unreasonably interfered with, the Fixed Rent and the
Additional Charges under Article 3 and any charges payable pursuant to
Section 15.04(c) (to the extent Tenant’s usage of the condenser water is
reduced) hereof shall be abated in the proportion that the unusable area of the
Premises bears to the total area of the Premises, for the period from the date
of the damage or destruction to the date that Landlord substantially completes
its repair and restoration of the Premises and access thereto and the systems
serving the Premises or, if Tenant has relocated its business elsewhere and is
required hereunder to perform substantial work to repair and restore it
improvements, betterments, etc., then to the date that is ninety (90) days after
Landlord substantially completes its repair and restoration of the Premises and
access thereto and the systems serving the Premises or to such earlier date on
which Tenant resumes occupancy of

 

45



--------------------------------------------------------------------------------

the Premises for the conduct of its business. Should Tenant or any of its
subtenants reoccupy a portion of the Premises for the conduct of its business
during the period the repair work is taking place, the Fixed Rent and the
Additional Charges allocable to such reoccupied portion, based upon the
proportion which the area of the reoccupied portion of the Premises bears to the
total area of the Premises, shall be payable by Tenant from the date of such
occupancy.

19.03. (a) If (i) the Building shall be totally damaged or destroyed by fire or
other casualty, or if the Building shall be so damaged or destroyed by fire or
other casualty (whether or not the Premises are damaged or destroyed) that its
repair or restoration requires (x) more than twelve (12) months (as estimated by
a reputable contractor, registered architect or licensed professional engineer
designated by Landlord from persons unaffiliated (i.e., not owned nor controlled
by) with Landlord, such person being hereinafter referred to as the “Expert”) or
(y) the expenditure of more than fifty (50%) percent of the full insurable value
of the Building immediately prior to the casualty and provided that, in
connection with the latter case only (i.e., a termination sought by Landlord on
the basis described in clause (y) above) Landlord does or will, in connection
therewith such casualty, terminate leases covering at least seventy-five
(75%) percent of the rentable area of the Building then occupied by tenants
(including Tenant) or (ii) if the Premises shall be totally or substantially
(i.e., for this purpose, more than fifty (50%) percent) damaged or destroyed (as
estimated by the Expert), then in any such case Landlord may terminate this
Lease by giving Tenant notice to such effect within sixty (60) days after the
date of the casualty. If such notice of termination is given, the term of this
Lease shall expire thirty (30) days after date of notice. Upon termination,
Tenants liability under this Lease, including, without limitation, Tenant’s
liability for Fixed Rent and Additional Charges, shall cease and any prepaid
portion of Fixed Rent and Additional Charges for any period after such date
shall be promptly refunded.

(b) In the event of an occurrence as set forth in Section 19.02 hereof, ninety
(90) days after damage or destruction to the Building and/or the Premises,
Landlord shall deliver to Tenant a statement prepared by the Expert setting
forth such Expert’s estimate (hereinafter the “Initial Estimate”) as to the time
required for Landlord to perform the work (hereinafter the “Restoration Work”)
it is required to perform to repair such damage to the Building and/or the
Premises. If the estimated period exceeds fourteen (14) months from the date of
the casualty, Tenant may elect to terminate this Lease by notice to Landlord not
later than thirty (30) days following receipt of such statement. If Tenant makes
such election, then, the term of this Lease shall expire upon the expiration of
such thirty (30) day period after notice of such election is given to Landlord.
If Tenant elects not to terminate this Lease and if Landlord has not
substantially completed the Restoration Work within the fourteen (14) month
period originally estimated by Landlord, then Tenant shall have the further
right to elect to terminate this Lease upon written notice to Landlord and such
election shall be effective upon the expiration of thirty (30) days after the
date of such notice. Furthermore, in the event of an occurrence as described in
Section 19.02, and provided that following receipt of the Initial Estimate given
by the Expert, Tenant shall not be permitted or shall have elected not to
terminate this Lease or shall be deemed to have elected not to terminate this
Lease, Tenant may, from time to time (but in no event more often than once in
any sixty (60) day period) request from Landlord that Landlord deliver to Tenant
updated estimates with respect to the anticipated substantial completion date of
the Restoration Work or Landlord, at Landlord’s initiative, may send to Tenant
such updated estimates not more often than once in any sixty (60) day period
(each of such updated estimates

 

46



--------------------------------------------------------------------------------

being hereinafter called a “Revised Estimate”). If Tenant, pursuant to its
request or at Landlord’s initiative, shall at any time following the Initial
Estimate receive a Revised Estimate as described above which shall set forth an
anticipated substantial completion date for the Restoration Work that is later
than all of the following: (x) the date that is fourteen (14) months from the
date of the occurrence of the casualty, (y) the date set forth by the Contractor
in the Initial Estimate and (z) the date or dates for the substantial completion
of the Restoration Work heretofore estimated and set forth in any Revised
Estimate that Tenant shall have received to date (such a Revised Estimate being
hereinafter called a “Materially Revised Estimate”), then Tenant shall have a
further right to terminate this Lease upon written notice to Landlord given no
later than thirty (30) days following Tenant’s receipt of such a Materially
Revised Estimate and such election shall be effective thirty (30) days following
the date Landlord receives such notice. The fact that Tenant shall not have
exercised its right of termination as herein described with respect to any
Materially Revised Estimate previously received by Tenant, shall not preclude
Tenant from exercising such right on a future date in connection with any
subsequent Materially Revised Estimate Tenant shall receive. Notwithstanding
anything to the contrary contained herein, in no event shall any Materially
Revised Estimate sent to Tenant at Landlord’s own initiative which shall set
forth a substantial completion date for the Restoration Work that is later than
both the Initial Estimate and any other date previously received by Tenant in
any Revised Estimate, have the effect of delaying Tenant’s ability to terminate
this Lease, unless Landlord shall include, together with the Materially Revised
Estimate, a notice referring to this subsection 19.03(b) and advising Tenant of
the consequences to Tenant if Tenant shall fail to exercise the termination
right to which Tenant is then entitled during the thirty (30) day period in
effect following Tenant’s receipt of such Materially Revised Estimate. If,
notwithstanding any of the foregoing, Tenant shall not have elected to terminate
this Lease in connection with its receipt of a Materially Revised Estimate or if
Tenant shall, in fact, not have received any such Materially Revised Estimate,
Tenant shall have the further right to terminate this Lease if the Restoration
Work is not substantially completed by or before the date (herein the “Outside
Date”) that is the later of: (x) the date set forth in the Initial Estimate or
(y) the latest date set forth for the substantial completion of such Restoration
Work in any Revised Estimate received by Tenant prior to the substantial
completion of the Restoration Work; provided such date is at least fourteen
(14) months following the date of the casualty. Tenant’s termination right as
described in the previous sentence shall be exercised by Tenant’s giving to
Landlord a written notice to such effect within the thirty (30) day period
following the Outside Date and such termination shall be effective as of the
expiration of such 30 day period following the Outside Date.

(c) In the event the Premises shall be totally or substantially (i.e., for this
purpose, more than thirty (30%) percent) damaged or destroyed (as estimated by
the Expert) during the last two (2) years of the term of this Lease, then,
notwithstanding anything contained in this Lease to the contrary, either
Landlord or Tenant may elect to terminate this Lease by notice given to the
other party to such effect within thirty (30) days following such casualty and,
in either instance, Tenant shall not be entitled to any insurance proceeds under
Landlord’s policies covering Tenant’s Alterations, improvements and betterments.

(d) Upon the effective date of any termination notice given by Tenant pursuant
to subsection 19.03(b) or 19.03(c) above, Tenant’s liability under this Lease,
including, without limitation, Tenant’s liability for Fixed Rent and Additional
Charges, shall cease and any prepaid portions of Fixed Rent and Additional
Charges for any period after such effective date

 

47



--------------------------------------------------------------------------------

shall be promptly refunded, and Tenant shall vacate the Premises and surrender
same to Landlord in the manner set forth in Article 21 hereof.

19.04. Except as set forth above in subsection 19.03(b) and 19.03(c), Tenant
shall not be entitled to terminate this Lease and Landlord shall have no
liability to Tenant for inconvenience, loss of business or annoyance arising
from any repair or restoration of any portion of the Premises or of the Building
pursuant to this Article 19. Landlord shall make such repair or restoration
reasonably promptly and in such manner as not unreasonably to interfere with
Tenant’s use and occupancy of the Premises, but Landlord shall not be required
to do such repair or restoration work on an overtime or premium pay basis except
under the circumstances contemplated by clause (ii) of subsection 13.01(b)
hereof.

19.05. Intentionally Omitted.

19.06. Except to the extent set forth to the contrary in Section 9.03 hereof
with respect to the final two (2) years of the Lease, Landlord will not carry
insurance of any kind on Tenant’s Property or on Tenant’s improvements and
betterments and shall not be obligated to repair any damage to or replace
Tenant’s Property or Tenant’s improvements and betterments and Tenant agrees to
look solely to its insurance for recovery of any damage to or loss thereof. If
Tenant shall fail to maintain such insurance and such situation shall continue
and shall not be remedied by Tenant within thirty (30) days after Landlord shall
have given Tenant a notice specifying the same, Landlord shall have the right to
obtain such insurance and the cost thereof shall be Additional Charges under
this Lease and payable by Tenant to Landlord within thirty (30) days after
demand.

19.07. The provisions of this Article 19 shall be deemed an express agreement
governing any case of damage or destruction of the Premises by fire or other
casualty, and Section 227 of the Real Property Law of the State of New York,
providing for such a contingency in the absence of an express agreement, and any
other law of like import, now or hereafter in force, shall have no application
in such case.

ARTICLE 20

Eminent Domain

20.01. If the whole of the Building or the Premises shall be taken by
condemnation or in any other manner for any public or quasi-public use or
purpose, this Lease and the term and estate hereby granted shall terminate as of
the date of vesting of title on such taking (herein called the “Date of the
Taking”), and the Fixed Rent and Additional Charges shall be prorated and
adjusted as of such date.

20.02. If any Part of the Building or the Land shall be so taken, this Lease
shall be unaffected by such taking, except that (a) if more than fifty
(50%) percent of the Building or the Land shall be so taken, then provided that
concurrently with such termination Landlord terminates leases covering at least
seventy-five (75%) percent of the rentable square footage of the Building then
occupied by tenants, Landlord may, at its option, terminate this Lease by giving
Tenant notice to that effect within sixty (60) days after the Date of the
Taking, and (b)

 

48



--------------------------------------------------------------------------------

if a material portion of the rentable area of the Premises shall be so taken or
if Tenant’s access to the Building or the Premises is denied or materially
interfered with or if any of the services which Landlord provides shall be
reduced and, in any such case, the remaining rentable area of the Premises shall
not be reasonably sufficient for Tenant to continue feasible operation of its
business, Tenant may terminate this Lease by giving Landlord notice to that
effect within sixty (60) days after the Date of the Taking. This Lease shall
terminate on the date which is thirty (30) days after the date that such notice
from Landlord or Tenant to the other shall be given, and the Fixed Rent and
Additional Charges under Article 3 shall be prorated and adjusted as of the Date
of the Taking. Upon such partial taking and this Lease continuing in force as to
any part of the Premises, the Fixed Rent and Tenant’s Proportionate Share shall
be reduced and Tenant’s Tax Payments and Tenant’s Operating Payments shall be
adjusted in the proportion that the area of the Premises taken bears to the
total area of the Premises.

20.03. Landlord shall be entitled to receive the entire award or payment in
connection with any taking without reduction therefrom for any estate vested in
Tenant by this Lease or any value attributable to the unexpired portion of the
term of this Lease and Tenant shall receive no part of such award except as
hereinafter expressly provided in this Article. Tenant hereby expressly assigns
to Landlord all of its right, title and interest in and to every such award or
payment and waives any right to the value of the unexpired portion of the term
of this Lease. Nothing herein provided shall preclude Tenant from making a
separate claim for the cost of Tenant’s moving expenses and the value of any
fixtures, alterations and improvements installed by Tenant in the Premises and
paid for by Tenant.

20.04. If the temporary use or occupancy of all or any part of the Premises
shall be taken by condemnation or in any other manner for any public or
quasi-public use or purpose during the term of this Lease, Tenant shall be
entitled, except as hereinafter set forth, to receive that portion of the award
or payment for such taking which represents compensation for the taking of
Tenant’s Property and for moving expenses, and Landlord shall be entitled to
receive that portion which represents reimbursement for the cost of restoration
of the Premises and compensation for the use and occupancy of the Premises.
Except as hereinafter provided, this Lease shall be and remain unaffected by
such taking and Tenant shall continue to be responsible for all of its
obligations hereunder insofar as such obligations are not affected by such
taking. During the period of such temporary taking, all Fixed Rent and
Additional Charges under this Lease shall be fully abated. If the period of
temporary use or occupancy described herein shall extend for a period of
fourteen (14) consecutive months, then Tenant may, at its option, terminate this
Lease by giving notice to Landlord to such-effect within thirty (30) days
following the expiration of such fourteen (14) month period and this Lease shall
terminate effective as of the last day of such thirty (30) day period and the
Fixed Rent and Additional Charges under Article 3 shall be prorated and adjusted
as of such date.

20.05. In the event of a taking of less than the whole of the Building and/or
the Land which does not result in termination of this Lease, or in the event of
a taking for a temporary use or occupancy of all or any part of the Premises
which does not result in a termination of this Lease, (a) Landlord, at its
expense, and whether or not any award or awards shall be sufficient for the
purpose, shall proceed with due diligence to repair the

 

49



--------------------------------------------------------------------------------

remaining parts of the Building and the Premises (other than those parts of the
Premises which are deemed Landlord’s property Pursuant to Section 12.01 hereof
and Tenant’s Property) to substantially their former condition to the extent
that the same may be feasible and so as to constitute a complete and rentable
Building and Premises of substantially the same character, quality and
appearance as the Building and the Premises prior to the taking and (b) Tenant,
at its expense, shall proceed with reasonable diligence to repair the remaining
parts of the Premises which are deemed Landlord’s Property pursuant to
Section 12.01 hereof, to substantially their former condition to the extent that
the same may be feasible, subject to reasonable changes which shall be deemed
Alterations; provided, however, in no event, shall Tenant be obligated to expend
any money in excess of the amount of any award received by Tenant in connection
with such taking.

ARTICLE 21

Surrender

21.01. On the Expiration Date or upon any earlier termination of this Lease, or
upon any reentry by Landlord upon the Premises, Tenant shall quit and surrender
the Premises to Landlord “broom-clean” and in good order, condition and repair,
except for ordinary wear and tear and such damage or destruction for which
Tenant is not responsible under this Lease, and Tenant shall remove all of the
Tenant’s Property therefrom except as otherwise expressly provided in this Lease
and repair and restore any damage to the Building as a result of such removal.

21.02. No act or thing done by Landlord or its agents shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid unless in writing and signed by Landlord.

ARTICLE 22

Default

22.01. This Lease and the term and estate hereby granted are subject to the
limitation that whenever Tenant shall hereafter make an assignment for the
benefit of creditors, or shall file a voluntary petition under any bankruptcy or
insolvency law, or (subject to clause (a) below) an involuntary petition
alleging an act of bankruptcy or insolvency shall be filed against Tenant under
any bankruptcy or insolvency law, or whenever a petition shall be filed by or
(subject to clause (a) below) against Tenant under the reorganization provisions
of the United States Bankruptcy Code or under the provisions of any law of like
import, or whenever a petition shall be filed by Tenant, under the arrangement
provisions of the United States Bankruptcy Code or under the provisions of any
law of like import, or whenever a permanent receiver of Tenant, or of or for the
property of Tenant, shall be appointed, then Landlord (a) if such event occurs
without the acquiescence of Tenant, as the case may be, at any time after the
event continues for ninety (90) days, or (b) if such event is voluntary by
Tenant, at any time after the occurrence of any such event, may give Tenant a
notice of intention to end the term of this Lease at the expiration often
(10) days from the date of service of such notice of intention, and upon the
expiration of said

 

50



--------------------------------------------------------------------------------

ten (10) day period this Lease and the term and estate hereby granted, whether
or not the term shall theretofore have commenced, shall terminate with the same
effect as if that day were the Expiration Date of this Lease, but Tenant shall
remain liable for damages as provided in Article 24 hereof. Landlord
acknowledges that at the time this Lease is executed a segregated account of
Tenant is currently subject to a rehabilitation proceeding in Wisconsin and
Tenant’s parent company, Ambac Financial Group Inc., is currently subject to a
federal bankruptcy proceeding and neither of those current proceedings shall
have an adverse affect on this Lease or be considered a default under this
Article 22 provided the Lease is not transferred to the segregated account of
Tenant, the general account of Tenant does not become encompassed in the
rehabilitation proceeding in Wisconsin and Tenant does not become subject to its
parent company’s bankruptcy proceeding.

22.02. This Lease and the term and estate hereby granted are subject to the
further limitations that:

(a) if Tenant shall default in the payment when due of any Fixed Rent or
Additional Charges, and such default shall continue for fourteen (14) days after
notice of such default, or

(b) if Tenant shall, whether by action or inaction, be in default of any of its
obligations under this Lease (other than a default in the payment of Fixed Rent
or Additional Charges) and such default shall continue and not be remedied
within thirty (30) days after Landlord shall have given to Tenant a notice
specifying the same, or, in the case of a default which cannot with due
diligence be cured within a period of thirty (30) days and the continuance of
which for the period required for cure will not (i) subject Landlord or any
Superior Lessor or any Superior Mortgagee to prosecution for a crime or
(ii) subject the Premises or any part thereof or the Building or Land, or any
part thereof, to being condemned or vacated, if Tenant shall not (x) within said
thirty (30) day period advise Landlord of Tenant’s intention to take all steps
necessary to remedy such default, (y) duly commence within said thirty (30) day
period, and thereafter diligently prosecute to completion all steps necessary to
remedy the default,

then in any of said cases Landlord may give to Tenant a notice of intention to
end the term of this Lease at the expiration of five (5) days from the date of
the service of such notice of intention, and upon the expiration of said five
(5) days this Lease and the term and estate hereby granted, whether or not the
term shall theretofore have commenced, shall terminate with the same effect as
if that day was the day herein definitely fixed for the end and expiration of
this Lease, but Tenant shall remain liable for damages as provided in Article 24
hereof.

22.03. (a) If Tenant shall have assigned its interest in this Lease, and this
Lease shall thereafter be disaffirmed or rejected in any proceeding under the
United States Bankruptcy Code or under the provisions of any federal, state or
foreign law of like import, or in the event of termination of this Lease by
reason of any such proceeding, the assignor or any of its predecessors in
interest under this Lease, upon request of Landlord given within ninety
(90) days after such disaffirmance or rejection shall (a) pay to Landlord all
Fixed Rent and Additional Charges then due and payable to Landlord under this
Lease to and including

 

51



--------------------------------------------------------------------------------

the date of such disaffirmance or rejection and (b) enter into a new lease as
lessee with Landlord of the Premises for a term commencing on the effective date
of such disaffirmance or rejection and ending on the Expiration Date, unless
sooner terminated as in such lease provided, at the same Fixed Rent and
Additional Charges and upon the then executory terms, covenants and conditions
as are contained in this Lease, except that (i) the rights of the lessee under
the new lease, shall be subject to any possessory rights of the assignee in
question under this Lease and any rights of persons claiming through or under
such assignee, (ii) such new lease shall require all defaults existing under
this Lease to be cured by the lessee with reasonable diligence, and (iii) such
new lease shall require the lessee to pay all Additional Charges which, had this
Lease not been disaffirmed or rejected, would have become due after the
effective date of such disaffirmance or rejection with respect to any prior
period, subject to the right of such lessee to dispute such amounts. If the
lessee shall fail or refuse to enter into the new lease within fourteen
(14) days after Landlord’s request to do so, then in addition to all other
rights and remedies by reason of such default, under this Lease, at law or in
equity Landlord shall have the same rights and remedies against the lessee as if
the lessee had entered into such new lease and such new lease had thereafter
been terminated at the beginning of its term by reason of the default of the
lessee thereunder.

(b) if pursuant to the Bankruptcy Code, Tenant is permitted to assign this Lease
in disregard of the restrictions contained in Article 7 hereof (or if this Lease
shall be assumed by a trustee), the trustee or assignee shall cure any default
under this Lease and shall provide adequate assurance of future performance by
the trustee or assignee including (a) of the source of payment of rent and
performance of other obligations under this Lease (for which adequate assurance
shall mean the deposit of cash security with Landlord in an amount equal to the
sum of one year’s Fixed Rent then reserved hereunder plus an amount equal to all
Additional Charges payable under Article 3 hereof for the calendar year
preceding the year in which such assignment is intended to become effective,
which deposit shall be held by Landlord, with interest, for the balance of the
term as security for the full and faithful performance of all of the obligations
under this Lease on the part of Tenant yet to be performed) and that any such
assignee of this Lease shall have a net worth computed in accordance with
generally accepted accounting principles, equal to at least ten (10) times the
aggregate of the annual Fixed Rent reserved hereunder plus all Additional
Charges for the preceding calendar year as aforesaid and (b) that the use of the
Premises shall comply with the provisions of Article 2 of this Lease and shall
not be so disreputable as to adversely affect the reputation of the Building. If
all defaults are not cured and such adequate assurance is not provided within 60
days after there has been an order for relief under the Bankruptcy Code, then
this Lease shall be deemed rejected, Tenant or any other person in possession
shall vacate the Premises, and Landlord shall be entitled to retain any rent or
security deposit previously received from Tenant and shall have no further
liability to Tenant or any person claiming through Tenant or any trustee. If
Tenant receives or is to receive any valuable consideration for such an
assignment of this Lease, such consideration, after deducting therefrom (a) the
brokerage commissions, if any, and other expenses reasonably incurred by Tenant
for such assignment and (b) any portion of such consideration reasonably
designed by the assignee as paid for the purchase of Tenant’s Property in the
Premises, shall be and become the sole exclusive property of Landlord and shall
be paid over to Landlord directly by such assignee. If Tenant’s trustee, Tenant
or Tenant as debtor-in-possession assumes this Lease and proposes to assign the
same (pursuant to Title 11 U.S.C. Section 365, as the same may be amended) to
any person, including, without limitation, any individual, partnership or

 

52



--------------------------------------------------------------------------------

corporate entity, who shall have made a bona fide offer to accept an assignment
of this Lease on terms acceptable to the trustee, Tenant or Tenant as
debtor-in-possession, then notice of such proposed assignment, setting forth
(x) the name and address of such person, (y) all of the terms and conditions of
such offer, and (z) the adequate assurance to be provided Landlord to assure
such person’s future performance under this Lease, including, without
limitation, the assurances referred to in Title 11 U.S.C. Section 365(b)(3) (as
the same may be amended), shall be given to Landlord by the trustee, Tenant or
Tenant as debtor-in-possession prior to the assignment, but in any event no
later than ten (10) days prior to the date that the trustee, Tenant or Tenant as
debtor-in-possession shall make application to a court of competent jurisdiction
for authority and approval to enter into such assignment and assumption, and
Landlord shall thereupon have the prior right and option, to be exercised by
notice to the trustee, Tenant or Tenant as debtor-in-possession, given at any
time prior to the effective date of such proposed assignment, to accept an
assignment of this Lease upon the same terms and conditions and for the same
consideration after giving effect to any sharing of consideration to which
Landlord would be entitled under Section 7.07 if this were an assignment
contemplated by Article 7 hereof, if any, as the bona fide offer made by such
person, less any brokerage commissions which may be payable out of the
consideration to be paid by such person for the assignment of this Lease except
to the extent of any such brokerage commissions that Tenant is required to pay
to any party unaffiliated with Tenant and which is in fact paid by Tenant.

ARTICLE 23

Reentry by Landlord

23.01. If Tenant shall default in the payment of any Fixed Rent or Additional
Charges, and such default shall continue for fourteen (14) days after notice of
such default, or if this Lease shall terminate (after notice and expiration of
any applicable grace period) as provided in Article 22 hereof, Landlord or
Landlord’s agents and employees may immediately or at any time thereafter
reenter the Premises, or any part thereof, either by summary dispossess
proceedings or by any suitable action or proceeding at law, without being liable
to indictment, prosecution or damages therefor, and may repossess the same, and
may remove any person therefrom, to the end that Landlord may have, hold and
enjoy the Premises. The word “reenter,” as used herein, is not restricted to its
technical legal meaning. If this Lease is terminated under the provisions of
Article 22, or if Landlord shall reenter the Premises by or under any summary
dispossess or other proceeding or action or any provision of law, Tenant shall
thereupon pay to Landlord the Fixed Rent and Additional Charges payable up to
the time of such termination of this Lease, or of such recovery of possession of
the Premises by Landlord, as the case may be, and shall also pay to Landlord
damages as provided in Article 24 hereof.

23.02. In the event of a breach or threatened breach by Tenant of any of its
obligations under this Lease, Landlord shall also have the right of injunction.
The special remedies to which Landlord may resort hereunder are cumulative and
are not intended to be exclusive of any other remedies to which Landlord may
lawfully be entitled at any time and Landlord may invoke any remedy allowed at
law or in equity as if specific remedies were not provided for herein.

 

53



--------------------------------------------------------------------------------

23.03. If this Lease shall terminate (after notice and expiration of any
applicable grace period) under the provisions of Article 22 hereof, or in the
event of the termination of this Lease, or of reentry, by or under any summary
dispossess or other proceeding or action or any provision of law, Landlord shall
be entitled to retain all monies, if any, paid by Tenant to Landlord, whether as
advance rent, security or otherwise, but such monies shall be credited by
Landlord against any Fixed Rent or Additional Charges due from Tenant at the
time of such termination or reentry or, at Landlord’s option, against any
damages payable by Tenant under Article 24 hereof or pursuant to law.

ARTICLE 24

Damages

24.01. If this Lease is terminated (after notice and expiration of any
applicable grace period) under the provisions of Article 22 hereof, or in the
event of the termination of this Lease, or of reentry, by or under any summary
dispossess or other proceeding or action or any provision of law by reason of
default hereunder on the part of Tenant, Tenant shall pay to Landlord as
damages, at the election of Landlord, either:

(a) a sum which at the time of such termination of this Lease or at the time of
any such reentry by Landlord, as the case may be, represents the then value of
the excess, if any, of (i) the aggregate amount of the Fixed Rent and the
Additional Charges under Article 3 hereof which would have been payable by
Tenant (conclusively presuming the average monthly Additional Charges under
Article 3 hereof to be the same as were payable for the last 12 calendar months,
or if less than 12 calendar months have then elapsed since the Effective Date,
all of the calendar months immediately preceding such termination or reentry)
for the period commencing with such earlier termination of this Lease or the
date of any such reentry, as the case may be, and ending with the date
contemplated as the Expiration Date hereof if this Lease had not so terminated
or if Landlord had not so reentered the Premises, over (ii) the aggregate rental
value of the Premises for the same period, less any amounts allocable to a
period following such termination of this Lease or the date of Landlord’s
reentry, as the case may be, which may theretofore have been collected pursuant
to subsection 24.01(b), or

(b) sums equal to the Fixed Rent and the Additional Charges under Article 3
hereof which would have been payable by Tenant had this Lease not so terminated,
or had Landlord not so reentered the Premises, payable upon the due dates
therefor specified herein following such termination or such reentry and until
the date contemplated as the Expiration Date hereof if this Lease had not so
terminated or if Landlord had not so reentered the Premises, provided, however,
that if Landlord shall relet the Premises during said period, Landlord shall
credit Tenant with the net rents received by Landlord from such reletting, such
net rents to be determined by first deducting from the gross rents as and when
received by Landlord from such reletting the expenses incurred or paid by
Landlord in terminating this Lease or in reentering the Premises and in securing
possession thereof, as well as the expenses of reletting, including, without
limitation, altering and preparing the Premises for new tenants, brokers’
commissions, legal fees, and all other expenses properly chargeable against the
Premises and the rental therefrom, it being understood that any such reletting
may be for a period shorter or longer than the remaining term of this Lease; but
in no event shall Tenant be entitled to receive any excess of

 

54



--------------------------------------------------------------------------------

such net rents over the sums payable by Tenant to Landlord hereunder, nor shall
Tenant be entitled in any suit for the collection of damages pursuant to this
subdivision to a credit in respect of any net rents from a reletting, except to
the extent that such net rents are actually received by Landlord. If the
Premises or any part thereof should be relet in combination with other space,
then proper apportionment on a square foot basis shall be made of the rent
received from such reletting and of the expenses of reletting.

If the Premises or any part thereof be relet by Landlord for the unexpired
portion of the term of this Lease, or any part thereof, before presentation of
proof of such damages to any court, commission or tribunal, the amount of rent
reserved upon such reletting shall, prima facie, be the fair and reasonable
rental value for the Premises, or part thereof, so relet during the term of the
reletting.

24.02. Suit or suits for the recovery of such damages, or any installments
thereof, may be brought by Landlord from time to time at its election, and
nothing contained herein shall be deemed to require Landlord to postpone suit
until the date when the term of this Lease would have expired if it had not been
so terminated under the provisions of Article 22 hereof, or had Landlord not
reentered the Premises. Nothing herein contained shall be construed to limit or
preclude recovery by Landlord against Tenant of any sums or damages to which, in
addition to the damages particularly provided above, Landlord may lawfully be
entitled by reason of Tenant’s failure to comply with its obligations under this
Lease. Nothing herein contained shall be construed to limit or prejudice the
right of Landlord to prove for and obtain as damages by reason of the
termination of this Lease or reentry on the Premises for Tenant’s failure to
comply with its obligations under this Lease an amount equal to the maximum
allowed by any statute or rule of law in effect at the time when, and governing
the proceedings in which, such damages are to be proved whether or not such
amount be greater than any of the sums referred to in Section 24.01 hereof.

24.03. In addition, if this Lease is terminated under the provisions of Article
22 hereof, or if Landlord shall, reenter the Premises under the provisions of
Article 23 hereof, Tenant agrees that the Premises then shall be in the
condition in which Tenant has agreed to surrender the same to Landlord at the
expiration of the term hereof.

24.04. In addition to any other remedies Landlord may have under this Lease, and
without reducing or adversely affecting any of Landlord’s rights and remedies
under Article 22 hereof, if any Fixed Rent, Additional Charges or damages
payable hereunder by Tenant to Landlord are not paid within ten (10) days after
the due date thereof, the same shall bear interest at the Interest Rate from the
tenth (10th) day after the due date thereof until paid, and the amount of such
interest shall be an Additional Charge hereunder.

ARTICLE 25

Affirmative Waivers

25.01. Tenant, on behalf of itself and any and all persons claiming through or
under Tenant, does hereby waive and surrender all right and privilege which it,
they or any of them might have under or by reason of any present or future law,
to redeem the Premises or

 

55



--------------------------------------------------------------------------------

to have a continuance of this Lease after being dispossessed or ejected
therefrom by process of law or under the terms of this Lease or after the
termination of this Lease as provided in this Lease.

25.02. If Tenant is in default beyond all applicable notice and grace periods in
the payment of Fixed Rent or Additional Charges, Tenant waives Tenant’s right,
if any, to designate the items to which any payments made by Tenant are to be
credited, and Landlord may, without prejudice to any position being asserted by
Tenant, apply any payments made by Tenant to such items as Landlord sees fit.

25.03. Landlord and Tenant hereby waive trial by jury in any action, proceeding
or counterclaim brought by either against the other on any matter whatsoever
arising out of or in any way connected with this Lease, the relationship of
Landlord and Tenant, Tenant’s use or occupancy of the Premises, including,
without limitation, any claim of injury or damage, and any emergency and other
statutory remedy with respect thereto.

25.04. Tenant shall not interpose any counterclaim of any kind in any summary
proceeding commenced by Landlord to recover possession of the Premises due to
Tenant’s default hereunder unless the failure to impose such counterclaim would
preclude Tenant from asserting in a separate action the claim which is the
subject of such counterclaim.

ARTICLE 26

No Waivers

26.01. The failure of either party to insist in any one or more instances upon
the strict performance of any one or more of the obligations of this Lease, or
to exercise any election herein contained, shall not be construed as a waiver or
relinquishment for the future of the performance of such one or more obligations
of this Lease or of the right to exercise such election, and such right to
insist upon strict performance shall continue and remain in full force and
effect with respect to any subsequent breach, act or omission. The receipt by
Landlord of Fixed Rent or partial payments thereof or Additional Charges or
partial payments thereof with knowledge of breach by Tenant of any obligation of
this Lease shall not be deemed a waiver of such breach.

ARTICLE 27

Curing Defaults

27.01. If Tenant shall be in default in the performance of any of Tenant’s
obligations under this Lease, Landlord without thereby waiving such default, may
(but shall not be obligated to) perform the same for the account and at the
expense of Tenant, immediately and without notice in a case of emergency, and in
any other case only if such default continues after the expiration of the
applicable grace period, if any. If Landlord effects such cure by bonding any
lien which Tenant is required to bond or otherwise discharge, Tenant shall
obtain and substitute a bond for Landlord’s bond at its sole cost and expense
and reimburse Landlord for the reasonable out-of-pocket cost of Landlord’s bond.

 

56



--------------------------------------------------------------------------------

27.02. Bills for any expenses incurred by Landlord in connection with any such
performance by it for the account of Tenant as permitted in Section 27.01 or in
recovering possession of the Premises after default by Tenant beyond all
applicable notice and grace periods or upon the expiration or sooner termination
of this Lease, and interest on all sums advanced by Landlord under this
Section 27.02 and/or Section 27.01 hereof (at the Interest Rate or the maximum
rate permitted by law, whichever is less) may be sent by Landlord to Tenant
monthly, or immediately, at its option, and such amounts shall be due and
payable as Additional Charges within thirty (30) days after rendition of such
bills, provided such bills are accompanied by invoices and other appropriate
evidence.

27.03. (a) For the purposes of this Section 27.03 a default by Landlord in the
performance of any obligation that it may have under this Lease which involves
the complete and total failure by Landlord to deliver any one of the essential
services as are enumerated in Article 15 hereof, such as HVAC, electricity,
water, elevator service and cleaning to more than half of the Premises, and
which default is of such a nature that the cure thereof involves the performance
of work or rendition of services solely within the confines of the Premises is
hereinafter called a “Self-Help Default”. With respect to Self-Help Defaults
occurring during the term of this Lease, the “first notice period” as such term
is utilized herein, shall be fifteen (15) days and the “second notice period”,
as such term is utilized herein, shall be five (5) days. For all purposes under
this Section 27.03, a notice shall be deemed given upon receipt by Landlord. If
Landlord commits a Self-Help Default, Tenant may give to Landlord notice
thereof, and Landlord shall have the first notice period within which to cure
such Self-Help Default or if such Self-Help Default is of such a nature that the
same cannot with reasonable diligence be cured within the first notice period,
then the first notice period shall be deemed extended by such period as may be
required with the application of reasonable diligence to cure such Self-Help
Default, provided Landlord has commenced the cure of such Self-Help Default
within the first notice period and thereafter diligently prosecutes the same
completion. If landlord fails during the first notice period to cure any such
Self-Help Default or initiate the cure thereof if the same is of such a nature
that it cannot with reasonable diligence be cured within the first notice period
and fails thereafter to cure the same diligently, Tenant may give to Landlord a
second notice announcing its intention to cure Landlord’s Self-Help Default
(should Landlord fail to do so) and the date following the day on which Landlord
receives such notice shall be the first day of the second notice period. If
Landlord fails to cure such Self-Help Default’ within the second notice period,
or if such Self-Help Default is of such a nature that the same cannot with
reasonable diligence be cured within the second notice period and Landlord fails
to commence to cure the same within the second notice period and fails
thereafter to continue to cure the same diligently, then Tenant may, utilizing
reputable and experienced contractors and personnel engaged by it for such
purpose perform such work within the Premises as may be required and may be
prudently performed under the circumstances to effect the cure of such Self-Help
Default. To the extent that Tenant incurs any cost or expense for the
performance of any work required to cure Landlord’s Self-Help Default as
aforesaid, Tenant shall submit copies of relevant invoices together with proof
of payment thereof, and Landlord shall reimburse Tenant for such costs within
thirty (30) days after submission of such invoices and proof. To the extent that
Tenant invokes any of its rights hereunder and incurs any cost or expense for
which it is entitled to reimbursement hereunder, such costs or expenses shall be
incurred by Tenant acting reasonably under the circumstances and to the extent
practicable, competitively. Tenant shall also be entitled to reimbursement in
the manner set forth in this subsection 27.03(a) for any reasonable

 

57



--------------------------------------------------------------------------------

cancellation penalties that Tenant shall incur in connection with any service or
repair contracts that Tenant shall have entered into in order to exercise the
rights granted to Tenant pursuant to this Section 27.03; provided: (i) such
contract(s), under the circumstances, are both reasonable and commercially
competitive, (ii) Tenant exercised reasonable effort to avoid or minimize such
penalties and (iii) such cancellation penalties were not incurred as a result of
any unreasonable or careless action on the part of Tenant (e.g., Tenant’s
failure to cancel any such contract(s) promptly following Landlord’s rendition
to Tenant of a Performance Notice, as the same is hereinafter defined). If
Landlord fails to reimburse Tenant for any sums incurred by Tenant as permitted
under this Section 27.03 within the thirty (30) day period provided herein,
Tenant may thereafter recover such expenditures with interest thereon at the
Interest Rate against the Letter of Credit (as hereinafter defined) until Tenant
has been fully reimbursed with interest, but in no event shall Tenant be
permitted to offset the same against or deduct the same from the Fixed Rent or
Additional Charges Payable under this Lease. Notwithstanding any other provision
contained in this Section 27.03, with respect to any Successor Landlord, the
first notice period shall be thirty (30) days with respect to Self-Help
Defaults, and the second notice period shall be fifteen (15) days. To the extent
that Landlord’s failure to cure or initiate the cure of any Self-Help Default
shall result from circumstances contemplated by Section 35.04 hereof, Landlord
shall be deemed to be acting diligently as contemplated by this Section 27.03.

(b) If at any time after Tenant exercises its right to cure a Self-Help Default
with respect to the rendition of any continuing service or utility or other
activity Landlord shall elect to assume or resume the performance thereof,
Landlord shall give notice (hereinafter called the “Performance Notice”) of its
willingness and readiness to do so and Tenant shall discontinue the rendition or
performance thereof as of a time and date as to which Landlord and Tenant shall
agree in order to facilitate coordination thereof, but in no event more than
thirty (30) days from the date of the Performance Notice.

ARTICLE 28

Broker

28.01. (a) Tenant covenants, warrants and represents that no broker except
Newmark Knight Frank (herein called the “Broker”) was instrumental in bringing
about or consummating this Lease and that Tenant has not dealt with any broker
except the Broker concerning the leasing of the Premises. Tenant agrees to
indemnify and hold harmless Landlord against and from any claims made by any
other person other than the Broker for any brokerage commissions and all costs,
expenses and liabilities in connection therewith, including, without limitation,
reasonable attorneys’ fees and expenses, who shall claim to have dealt with
Tenant in connection with this Lease.

(b) Landlord covenants, warrants and represents that no broker except the Broker
was instrumental in bringing about or consummating this Lease and that Landlord
has not dealt with any broker purporting to represent Tenant except the Broker.
Landlord agrees to indemnify and hold harmless Tenant against and from any
claims made by any person, including (to the extent of its failure to perform
its obligations pursuant to the next to last sentence of this

 

58



--------------------------------------------------------------------------------

paragraph) the Broker, for any brokerage commissions and all costs, expenses and
liabilities in connection therewith, including without limitation, reasonable
attorneys’ fees and expenses, if the representation set forth in the previous
sentence is false. Landlord shall be solely responsible for the payment of any
commission or other compensation due the Broker in accordance with a separate
agreement. This Article 28 shall survive the expiration or earlier termination
of the term of this Lease.

ARTICLE 29

Notices

29.01. Any notice, statement, demand, consent, approval or other communication
required or permitted to be given, rendered or made by either party to this
Lease or pursuant to any applicable law or requirement of public authority
(herein collectively called “notices”) shall be in writing (except as expressly
stated otherwise elsewhere in this Lease) and shall be deemed to have been
properly given, rendered or made only if sent by registered or certified mail,
return receipt requested or sent via nationally recognized overnight courier
service (such as Federal Express) or delivered by hand (against a signed
receipt) addressed to the other party as follows:

If to Landlord:

One State Street, LLC

c/o One State Street Plaza

New York, New York 10004

Attn: Eli Levitin

with a copy to:

Olshan Grundman Frome Rosenzweig & Wolosky LLP

65 East 55th Street

New York, NY 10022

Attn: Nina Roket, Esq.

and if to Tenant as follows:

AMBAC Assurance Corporation

One State Street Plaza

New York, New York 10004

Attn: Diana Adams

with a copy to:

Dewey & LeBoeuf LLP

1301 Avenue of the Americas

New York, New York

Attn: Stuart M. Saft, Esq.

 

59



--------------------------------------------------------------------------------

and shall be deemed to have been given, rendered or made on the third (3rd) day
after so mailed or on the day after the same is sent by nationally recognized
overnight courier, or on the day delivered, if delivered by hand (against a
signed receipt). Either party may, by notice as aforesaid, designate a different
address or addresses or different individuals (up to a reasonable amount) for
notices intended for it.

29.02. Notices hereunder from Landlord may be given by Landlord’s managing
agent, which as of the date hereof is ACTA Realty Corp. Notices hereunder from
either party may be given by such party’s attorney. As of the date hereof,
Landlord’s attorney is Olshan Grundman Frome Rosenzweig & Wolosky LLP, 65 East
55th Street, New York, New York 10022, Attn: Nina Roket, Esq. and Tenant’s
attorney is Dewey & LeBoeuf LLP, 1301 Avenue of the Americas, New York, New York
10019, Attn: Stuart M. Saft, Esq.

29.03. In addition to the foregoing, either Landlord or Tenant may, from time to
time, request in writing that the other party serve a copy of any notice on one
other person or entity designated in such request, such service to be effected
as provided in Section 29.01 or 29.02 hereof.

ARTICLE 30

Estoppel Certificates

30.01. Each party agrees, at any time and from time to time, but not more often
than twice in any year to execute and deliver to the other a statement in form
reasonably satisfactory to the requesting party, stating that this Lease is
unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications), certifying the Effective Date, Expiration Date and the dates to
which the Fixed Rent and Additional Charges have been paid, and stating whether
or not, to the best knowledge of the signer (without any independent
investigation), the other party is in default in performance of any of its
obligations under this Lease, and, if so, specifying each such default of which
the signer may have knowledge and stating whether or not, to the best knowledge
of the signer (without any independent investigation), any event has occurred
which with the giving of notice or passage of time, or both, would constitute
such a default, and, if so, specifying each such event, it being intended that
any such statement delivered pursuant hereto shall be deemed a representation
and warranty to be relied upon by the party requesting the certificate and by
others with whom such requesting party may be dealing, regardless of independent
investigation.

ARTICLE 31

Memorandum of Lease

31.01. Tenant shall not record this Lease. Upon request of either party, from
time to time, Landlord and Tenant shall execute, acknowledge and deliver a
memorandum of this Lease in a form reasonably satisfactory to both parties for
recording, together with any tax forms required in connection therewith. Upon
request by Landlord, in the event a memorandum of lease is recorded pursuant
hereto, Tenant shall promptly execute and deliver

 

60



--------------------------------------------------------------------------------

to Landlord a termination of the memorandum of lease, which obligation shall
survive the Expiration Date or sooner termination of this Lease.

ARTICLE 32

No Representations by Landlord

32.01. Tenant expressly acknowledges and agrees that Landlord has not made and
is not making, and Tenant, in executing and delivering this Lease, is not
relying upon, any warranties, representations, promises or statements, except to
the extent that the same are expressly set forth in this Lease or in any other
written agreement which may be made between the parties concurrently with the
execution and delivery of this Lease and shall expressly refer to this Lease.
All understandings and agreements heretofore had between the parties are merged
in this Lease and any other written agreement(s) made concurrently herewith,
which alone fully and completely express the agreement of the parties and which
are entered into after full investigation, neither party relying upon any
statement or representation not embodied in this Lease or any other written
agreement(s) made concurrently herewith.

ARTICLE 33

Intentionally Omitted

ARTICLE 34

Intentionally Omitted

ARTICLE 35

Miscellaneous Provisions and Definitions

35.01. No agreement shall be effective to change, modify, waive, release,
discharge, terminate or effect an abandonment of this Lease, in whole or in
part, including, without limitation, this Section 35.01, unless such agreement
is in writing, refers expressly to this Lease and is signed by the party against
whom enforcement of the change, modification, waiver, release, discharge,
termination or effectuation of the abandonment is sought. If Tenant shall at any
time request Landlord to sublet the Premises for Tenant’s account, Landlord or
its agent is authorized to receive keys for such purposes without releasing
Tenant from any of its obligations under this Lease, and Tenant hereby releases
Landlord of any liability for loss or damage to any of Tenant’s Property in
connection with such subletting (provided Landlord or Landlord’s agents shall
accord reasonable care to Tenant’s Property).

35.02. Except as otherwise expressly provided in this Lease, the obligations of
this Lease shall bind and benefit the successors and assigns of the parties
hereto with the same effect as if mentioned in each instance where a party is
named or referred to; provided, however, that no violation of the provisions of
Article 7 hereof shall operate to vest any rights in any successor or assignee
of Tenant.

 

61



--------------------------------------------------------------------------------

35.03. Tenant shall look only to Landlord’s estate and property in the Land and
the Building (and provided that a claim was asserted within thirty (30) days
following Tenant’s receipt of notice or actual knowledge, whichever occurs
earlier, of such sale of the Land and/or the Building and suit with respect to
such claim is commenced by Tenant within one (1) year following Tenant’s receipt
of notice or actual knowledge (whichever is earlier) of such sale of the Land
and/or the Building, the proceeds of such sale) for the satisfaction of Tenant’s
remedies, for the collection of a judgment (or other judicial process) requiring
the payment of money by Landlord in the event of any default by Landlord
hereunder, and no other property or assets of Landlord or its partners,
officers, directors, shareholders or principals, disclosed or undisclosed, shall
be subject to levy, execution or other enforcement procedure for the
satisfaction of Tenant’s remedies under or with respect to this Lease, the
relationship of Landlord and Tenant hereunder or Tenant’s use or occupancy of
the Premises.

35.04. The obligations of Tenant hereunder shall be in no wise affected,
impaired or excused, nor shall Landlord have any liability whatsoever to Tenant,
nor shall it be deemed a constructive eviction because (a) Landlord is unable to
fulfill, or is delayed in fulfilling, any of its obligations under this Lease by
reason of strike, lock-out or other labor trouble, governmental preemption of
priorities or other controls in connection with a national or other public
emergency or shortages of fuel, supplies or labor resulting therefrom, or any
other cause, whether similar or dissimilar, beyond Landlord’s reasonable
control; or (b) of any failure or defect in the supply, quantity or character of
electricity or water furnished to the Premises, by reason of any requirement,
act or omission of the public utility or others serving the Building with
electric energy, steam, oil, gas or water, or for any other reason whether
similar or dissimilar, beyond Landlord’s reasonable control. The obligations of
Landlord hereunder shall be in no wise affected, impaired or executed, nor shall
Tenant be deemed in default under this Lease and nor shall Tenant have any
liability whatsoever to Landlord to the extent that its failure to perform any
covenant or agreement hereunder (other than the obligation to pay Fixed Rent or
Additional Charges) shall result from any of the events as described in clauses
(a) or (b) of the previous sentence or for any other reason, similar or
dissimilar beyond Tenant’s reasonable control. The provisions of this
Section 35.04 are hereby made expressly subject, however, to and shall not be
deemed to modify in any manner the provisions of and the rights granted to
Tenant under Section 13.03 hereof.

35.05. For the purposes of this Lease, the following terms have the meanings
indicated:

(a) The term “mortgage” shall include a mortgage and/or a deed of trust, and the
term “holder of a mortgage” or “mortgagee” or words of similar import shall
include a mortgagee of a mortgage or a beneficiary of a deed of trust.

(b) The term “laws and requirements of any public authorities” and words of a
similar import shall mean laws and ordinances of any or all of the federal,
state, city, county and borough governments and rules, regulations, orders and
directives of any and all departments, subdivisions, bureaus, agencies or
offices thereof, and of any other governmental, public or quasi-public
authorities having jurisdiction over the Building and/or the Premises, and the
direction of any public officer pursuant to law, whether now or hereafter in
force.

 

62



--------------------------------------------------------------------------------

(c) The term “requirements of insurance bodies” and words of similar import
shall mean rules, regulations, orders and other requirements of the New York
Board of Underwriters and/or the New York Fire Insurance Rating Organization
and/or any other similar body performing the same or similar functions and
having jurisdiction or cognizance over the Building and/or the Premises, whether
now or hereafter in force.

(d) The term “Tenant’ shall mean Tenant herein named or (except when a provision
applies specifically or exclusively to the named Tenant or the Tenant named
herein or the Tenant named in this Lease) any assignee or other successor in
interest (immediate or remote) of Tenant herein named, which at the time in
question is the owner of Tenant’s estate and interest granted by this Lease; but
the foregoing provisions of this subsection shall not be construed to permit any
assignment of this Lease or to relieve Tenant herein named or any assignee or
other successor in interest (whether immediate or remote) of Tenant herein named
from the full and prompt payment, performance and observance of the covenants,
obligations and conditions to be paid, performed and observed by Tenant under
this Lease.

(e) The term “Landlord’ shall mean only the owner at the time in question of
Landlord’s interest in the Land or a lease of the Land and the Building or a
lease thereof so that in the event of any transfer or transfers of Landlord’s
interest in the Land or a lease thereof or the Building or a lease thereof, the
transferor shall be and hereby is relieved and freed of all obligations of
Landlord under this Lease accruing after such transfer, and it shall be deemed,
without further agreement that such transferee has assumed and agreed to perform
and observe all obligations of Landlord herein during the period it is the
holder of Landlord’s interest under this Lease,

(f) The terms “herein”, hereof and “hereunder”, and words of similar import,
shall be construed to refer to this Lease as a whole, and not to any particular
article or section, unless expressly so stated.

(g) The term “and/or” when applied to one or more matters or things shall be
construed to apply to any one or more or all thereof as the circumstances
warrant at the time in question.

(h) The term “person” shall mean any natural person or persons, a partnership, a
corporation, and any other form of business or legal association or entity.

(i) Intentionally Omitted.

(j) The term “Interest Rate,” when used in this Lease, shall mean an interest
rate equal to three (3%) percent above the so-called “Prime Rate” of interest
established and approved by Bank of America, or its successors, from time to
time, but in no event greater than the highest lawful rate from time to time in
effect.

(k) The term “Business Days” shall mean all days except Saturdays, Sundays and
any holidays described in Section 15.02 hereof.

(l) The term “Business Hours” shall mean the hours from 8:00 A.M. to 6 P.M.

 

63



--------------------------------------------------------------------------------

35.06. Upon the expiration or other termination of this Lease neither party
shall have any further obligation or liability to the other except as otherwise
expressly provided in this Lease and except for such obligations as by their
nature or under the circumstances can only be, or by the provisions of this
Lease, may be, performed after such expiration or other termination; and, in any
event, unless otherwise expressly provided in this Lease, any liability for a
payment (including, without limitation, Additional Charges under Article 3
hereof) which shall have accrued to or with respect to any period ending at the
time of expiration or other termination of this Lease but for which Landlord has
not sent Tenant a bill or made any claim or demand shall survive the expiration
or other termination of this Lease for a period of one (1) year except as
expressly set forth in this Lease to the contrary and except as pertains to
claims by either party against the other for contribution or indemnification or
both arising out of third-party claims against Landlord or Tenant, as the case
may be.

35.07. If Tenant shall request Landlord’s consent and Landlord shall fail or
refuse to give such consent, Tenant shall not be entitled to any damages for any
withholding by Landlord of its consent, it being intended that Tenant’s sole
remedy shall be an action for specific performance, arbitration or expedited
arbitration to the extent such arbitration is expressly provided for in this
Lease, and that such remedy shall be available only in those cases where
Landlord has expressly agreed in writing not to unreasonably withhold or delay
its consent or where as a matter of law Landlord may not unreasonably withhold
or delay its consent. Notwithstanding the foregoing, the provisions of this
Section 35.07 shall not apply in any instance in which Landlord has withheld or
delayed its consent in bad faith with respect to any consent that Landlord is
asked to grant in accordance with this Lease and which such consent is not, in
accordance with this Lease, to be unreasonably withheld or delayed.

35.08. If any Superior Mortgagee shall require any modification(s) of this
Lease, Tenant shall, at Landlord’s request, promptly execute and deliver to
Landlord such instruments effecting such modification(s) as Landlord shall
require, provided that such modification(s) do not adversely affect any of
Tenants rights under this Lease; it being understood that, for purposes of this
Section 35.08, a requested modification to this Lease which would obligate
Tenant to deliver a notice to the Superior Mortgagee under certain
circumstances, which such notice obligation may exceed the then notice
obligations of Tenant under this Lease, shall not be considered a modification
that “adversely affects” the Tenant’s rights under this Lease.

35.09. If an excavation shall be made upon land adjacent to or under the
Building, or shall be authorized to be made, Tenant shall afford to the person
causing or authorized to cause such excavation, license to enter the Premises
for the purpose of performing such work as said person shall deem necessary or
desirable to preserve and protect the Building from injury or damage to support
the same by proper foundations, without any claim for damages or liability
against Landlord and without reducing or otherwise affecting Tenant’s
obligations under this Lease except as expressly set forth in Section 13.03
hereof; it being understood that Landlord shall not enter into any agreement or
do anything else that would exculpate any such parties performing such work from
any liability they may have to Tenant pursuant to law.

 

64



--------------------------------------------------------------------------------

35.10. Tenant shall not place a load upon any floor of the Premises which
exceeds fifty (50) pounds per square foot unless such floor shall be properly
reinforced. Landlord shall not unreasonably withhold its consent to a request by
Tenant to permit any floors in the Premises or any portions of such floors to be
reinforced by Tenant at Tenant’s expense. All heavy material and/or equipment
must be placed by Tenant, at Tenant’s expense, so as to distribute the weight or
support the same appropriately. Business machines and mechanical equipment shall
be placed and maintained by Tenant, at Tenant’s expense, in settings sufficient
to absorb and prevent vibration and noise. If the Premises be or become infested
with vermin as a result of the use or any misuse or neglect of the Premises by
Tenant, its agents, employees, visitors or licensees, Tenant shall at Tenant’s
expense cause the same to be exterminated from time to time and shall employ
such exterminators and such exterminating company or companies as shall be
reasonably approved by Landlord.

35.11. The submission by Landlord of this Lease in draft form shall be deemed
submitted solely for Tenant’s consideration and not for acceptance and
execution. Such submission shall have no binding force or effect and shall
confer no rights nor impose any obligations, including brokerage obligations, on
either party unless and until both Landlord and Tenant shall have executed this
Lease and duplicate originals thereof shall have been delivered to the
respective parties.

35.12. Irrespective of the place of execution or performance, this Lease shall
be governed by and construed in accordance with the laws of the State of New
York. If any provisions of this Lease or the application thereof to any person
or circumstance shall, for any reason and to any extent, be invalid or
unenforceable, the remainder of this Lease and the application of that provision
to other persons or circumstances shall not be affected but rather shall be
enforced to the extent permitted by law. The table of contents, captions,
headings and titles in this Lease are solely for convenience of references and
shall not affect its interpretation. This Lease shall be construed without
regard to any presumption or other rule requiring construction against the party
causing this Lease to be drafted. Each covenant, agreement, obligation or other
provision of this Lease on Landlord’s or Tenant’s part to be performed, shall,
unless specifically provided to the contrary, be deemed and construed as a
separate and independent covenant of Landlord or Tenant, not dependent on any
other provision of this Lease. All terms and words used in this Lease, shall be
deemed to include any other number and any other gender as the context may
require.

35.13. If under the terms of this Lease Tenant is obligated to pay Landlord a
sum in addition to the Fixed Rent under the Lease and no payment period therefor
is specified, Tenant shall pay Landlord the amount due, as Additional Charges,
within thirty (30) days after being billed.

35.14. Intentionally Omitted.

35.15. Landlord and Tenant represent and warrant (each with respect to itself):

(a) That there are no actions, suits or proceedings pending or, to the knowledge
of either, threatened against or affecting either, at law or in equity or before
any

 

65



--------------------------------------------------------------------------------

Federal, state, municipal or governmental department, commission, board, bureau,
agency or instrumentality which would impair its ability to perform its
obligations under this Lease;

(b) That this Lease has been duly authorized, executed and delivered and
constitutes its legal, valid and binding obligation subject to bankruptcy,
insolvency, reorganization, rehabilitation, moratorium or other similar laws
affecting creditors’ rights generally, general principles of equity and to
approval by Tenant’s Board of Directors; and

(c) That the consummation of the transactions hereby contemplated and the
performance of this Lease will not result in any breach or violation of, or
constitute a default under any Superior Lease, Superior Mortgage, lease, bank
loan or credit agreement to which it is a party.

35.16. Tenant acknowledges that it has no rights to any development rights, “air
rights” or comparable rights appurtenant to the Building, and consents, without
further consideration, to any utilization of such rights by Landlord and agrees
to promptly execute and deliver any instruments which may be reasonably
requested by Landlord, including instruments merging zoning lots, evidencing
such acknowledgment and consent. The provisions of this Section 35.16 shall be
deemed to be and shall be construed as an express waiver by Tenant of any
interest Tenant may have as a “party in interest” (as such quoted term is
defined in Section 12-10 Zoning Lot of the Zoning Resolution of the City of New
York) in the Building.

35.17. In connection with any examination by Tenant of Landlord’s books and
records, Tenant agrees to treat, and to instruct its employees, accountants and
agents to treat, all information as confidential and not disclose it to any
other Person unless required by law; and Tenant will confirm or cause its agents
and accountants to confirm such agreement in a separate written agreement if
requested by Landlord.

35.18. Except as otherwise indicated in this Lease, Landlord agrees that
wherever in this Lease Landlord’s consent is required not to be unreasonably
withheld, such consent shall also not be unreasonably delayed.

ARTICLE 36

Back-up AC System

36.01. Tenant shall have the right, at no additional charge, to maintain the
currently existing emergency back-up dry cooler air conditioning system (the
“Back-up AC System”) for the Tenant’s computer room on the fourteenth floor of
the Building in the same area in which the Back-up AC system currently exists
and the piping and duct work connecting the Back-up AC System directly to the
louvers. Landlord shall have the right in its sole discretion at its sole cost
and expense to move or at Landlord’s expense to cause the Tenant to move and
reinstall the equipment (with attendant ductwork, piping and electric) for the
Back-up AC System up to 25 feet from the center point of the installation to
another location in the Building, provided that such location shall be one in
which the Back-up AC System can properly function throughout the

 

66



--------------------------------------------------------------------------------

term of this Lease. Landlord must fully restore at no cost to Tenant the Back-up
AC System so that it functions at least as affectively as it did prior to its
being moved. Except in the case of an emergency, Landlord agrees that such
movement shall occur at a time when the Back-up AC System is not likely to be
needed and that is otherwise mutually satisfactory and shall be with advance
notice to Tenant. Tenant represents that the Back-up AC System will be used for
emergency back-up for the computer room in the event the primary systems
servicing such space are not functional and for no other purpose.

36.02. Tenant shall be solely responsible for the cost and expense of
installation, operation, repair and maintenance of the Back-up AC System,
including any necessary piping, ductwork and electricity. The Back-up AC System
shall be maintained and operated in compliance with all applicable all statutes,
rules, and governmental regulation and good engineering practices. Tenant shall
indemnify and hold Landlord harmless in accordance with Article 18 of the Lease
as a result of any breach of the foregoing.

36.03. Access to the 14th Floor and the Back-up AC System shall be: (i) only in
the presence of a representative of the Landlord, which Landlord shall endeavor
to make available upon reasonable notice (such as one to two hours, but Tenant
shall endeavor to give longer notice), and (ii) only on business days and during
business hours, except in the event of an emergency which requires access to the
Back-up AC System, in which case Landlord shall use commercially reasonable
efforts to provide immediate access, provided that Tenant shall pay Landlord’s
charges for overtime personnel if such overtime or additional personnel were
required as a result of Tenant’s access. An emergency shall include, without
limitation, any malfunction of the Building’s cooling system.

ARTICLE 37

Extension of Term

37.01. Subject to the provisions hereof, Tenant shall continue to lease the
Premises and extend the term of this Lease for an additional term (such
additional term is hereinafter called the “Extension Term”) commencing on the
day following the Expiration Date (hereinafter called the “Commencement Date of
the Extension Term”) and expiring on September 30, 2019 (hereinafter called the
“Expiration Date of the Extension Term”) if Tenant and/or its “affiliates” have
any office in Manhattan.

37.02. In the event Tenant does not in good faith based upon its and/or its
affiliates’ business operations require to lease the entire Premises during the
Extension Term and Tenant and/or its affiliates do not anticipate to lease,
sublease, license or otherwise occupy any office space in any other location or
building in Manhattan during the Extension Term then on or prior to December 31,
2014, Tenant shall give Landlord written notice (hereinafter called the
“Extension Notice”) of its and its affiliates’ anticipated office needs for the
Extension Term stating the number of useable square feet (and the corresponding
number of rentable square feet calculated with a 25% loss factor) it estimates
that it requires and the number of all employees it is projected to retain. In
the event Tenant fails to timely deliver the Extension Notice on or prior to
December 31, 2014, Landlord shall notify Tenant in writing (the “Landlord
Notice”) and, in the event Tenant fails to then deliver the Extension Notice
within ten (10) days

 

67



--------------------------------------------------------------------------------

after delivery of the Landlord Notice (to be delivered by hand (against a signed
receipt) in accordance with Section 29.01 hereof), Tenant shall be deemed to be
leasing the entire Premises during the Extension Term pursuant to the provisions
hereof and such failure shall not affect the validity and obligation of Tenant’s
extension of the Term of this Lease pursuant hereto. In the event Tenant does
not in good faith require to lease the entire Premises during the Extension Term
then Tenant and/or its affiliates shall not lease, sublease, license or occupy
any office space in any other location or building in Manhattan during the
Extension Term and the portion of the Premises to be leased by Tenant during the
Extension Term shall be designated by Tenant in the Extension Notice as one or
more contiguous full floors comprising the Premises up to the four (4) floors
comprising the Premises. To the extent Tenant does not lease the entire Premises
during the Extension Term pursuant hereto, the floor(s) of the Premises not
being retained by Tenant will be surrendered by Tenant pursuant to the terms and
conditions hereof beginning with the highest floor of the Premises (i.e., the
18th floor).

37.03. The Fixed Rent payable by Tenant to Landlord during the Extension Term
shall be a sum equal to the fair market rent for the Premises (or such full
floor portion(s) thereof being retained) as determined as of the date occurring
six (6) months prior to the Commencement Date of the Extension Term (such date
is hereinafter called the “Determination Date”) and which determination shall
include the proposed Fixed Rent for the Extension Term and the basis upon which
it was calculated and shall be made by Landlord in writing to Tenant
(“Landlord’s Determination”) pursuant to the provisions hereof, but such Fixed
Rent shall in no event be less than the Fixed Rent and Additional Charges (i.e.
not less than Tenant’s fully escalated rent) in effect under this Lease for the
last month of the Term (without giving effect to any temporary abatement of
Fixed Rent under the provisions of this Lease). In determining the fair market
rent, all relevant factors shall be considered including, but not limited to, a)
the fact that the Premises have been built out and their then current condition
and b) the provisions of Article 3 of this Lease including, without limitation
the Basic Tax and the Base Wage Rate, each of which are based on the calendar
2011 base year and both the Base Wage Rate and Base Tax shall continue to be
utilized without change during the Extension Term.

(a) Tenant shall have the right by written notice to Landlord (“Tenant’s
Objection Notice”) to object to Landlord’s Determination within thirty (30) days
(time being of the essence) following delivery of Landlord’s Determination,
timely failing which shall be deemed that Tenant has accepted Landlord’s
Determination. In the event Landlord timely receives from Tenant, Tenant’s
Objection Notice, Landlord and Tenant shall endeavor to agree as to the amount
of the fair market rent for the Premises pursuant to the provisions of
Section 37.03 hereof, during the thirty (30) day period following the date of
Tenant’s Objection Notice. In the event that Landlord and Tenant cannot agree as
to the amount of the fair market rent within such thirty (30) day period
following the date of Tenant’s Objection Notice, then Landlord or Tenant may
initiate the appraisal process provided for herein by giving notice to that
effect to the other, and the party so initiating the appraisal process (such
party hereinafter called the “Initiating Party”) shall specify in such notice
the name and address of the person designated to act as an arbitrator on its
behalf. Within thirty (30) days after the designation of such arbitrator, the
other party (hereinafter called the “Other Party”) shall give notice to the
Initiating Party specifying the name and address of the qualified independent
third party designated to act as an arbitrator on its behalf. If the Other Party
fails to notify the Initiating Party of the

 

68



--------------------------------------------------------------------------------

appointment of its arbitrator within the time above specified, then the
appointment of the second arbitrator shall be made in the same manner as
hereinafter provided for the appointment of a third arbitrator in a case where
the two arbitrators appointed hereunder and the parties are unable to agree upon
such appointment. The two arbitrators so chosen shall meet within ten (10) days
after the second arbitrator is appointed and if, within sixty (60) days after
the second arbitrator is appointed, the two arbitrators shall not agree, they
shall together appoint a third arbitrator. In the event of their being unable to
agree upon such appointment within eighty (80) days after the appointment of the
second arbitrator, the third arbitrator shall be selected by the parties
themselves if they can agree thereon within a further period of fifteen
(15) days. If the parties do not so agree, then either party, on behalf of both
and on notice to the other, may request such appointment by the American
Arbitration Association (or organization successor thereto) in New York City in
accordance with its rules then prevailing.

(b) Each party shall pay the fees and expenses of the one of the two original
arbitrators appointed by or for such party, and the fees and expenses of the
third arbitrator and all other expenses (not including the attorneys fees,
witness fees and similar expenses of the parties which shall be borne separately
by each of the parties) of the arbitration shall be borne by the parties
equally.

(c) The third arbitrator shall determine the fair market rent of the Premises,
which determination shall be within the range of the determinations of the first
and second arbitrators only, and render a written certified report of his or her
determination to both Landlord and Tenant within sixty (60) days of the
appointment of the first two arbitrators or sixty (60) days from the appointment
of the third arbitrator if such third arbitrator is appointed pursuant to this
paragraph; and the fair market rent, so determined, shall be applied to
determine the Fixed Rent pursuant to this Section 37.03.

(d) Each of the arbitrators selected as herein provided shall have at least ten
(10) years experience in the leasing and renting of office space in similar
office buildings in downtown Manhattan.

(e) In the event Landlord or Tenant initiates the appraisal process and as of
the Commencement Date of the Extension Term the amount of the fair market rent
has not been determined, Tenant shall continue to pay the Fixed Rent and
Additional Charges in effect for the last month of the Term until such time as
the fair market rent is determined by the parties or the Arbitrator and within
thirty (30) days after the Fixed Rent for the Extension Term is finally
determined, Tenant shall pay Landlord the difference, if any, between the amount
of Fixed Rent paid during the Extension Term and the amount that should have
been paid.

37.04. If Landlord notifies Tenant that the Fixed Rent for the Extension Term
shall be equal to the Fixed Rent and Additional Charges in effect under this
Lease for the last month of the Term (without giving effect to any temporary
abatement thereof), then the provisions of this Section 37.03 shall be
inapplicable and have no force or effect.

 

69



--------------------------------------------------------------------------------

37.05. Except as provided in this Article 37, Tenant’s occupancy of the Premises
during the Extension Term shall be on the same terms and conditions as are in
effect immediately prior to the expiration of the Term, provided, however,
Tenant shall have no further right to extend the term of this Lease pursuant to
this Article 37.

37.06. In the event Tenant leases less than all of the Premises during the
Extension Term, pursuant hereto, Tenant’s Operating Payments, Tenant’s
Proportionate Share and Condenser Water Tonnage shall be proportionately
adjusted based on the floor or floors that is not leased as follows:

 

Floor Surrendered

  

Applicable Reduction in Condenser Water

Tonnage

15th Floor    73.5 16th Floor    21.0 17th Floor    21.5 18th Floor    20.5

37.07. In the event Tenant surrenders one or more floors of the Premises
pursuant to this Article 37, Landlord shall, at its sole cost and expense, be
responsible for the removal of any currently existing internal staircase and
restoration of the slab between the remaining floor(s) and surrendered floor(s)
of the Premises including, but not limited to, repairing the surrounding area to
match so there is no indication that the staircase existed. Landlord will use
commercially reasonable efforts to complete such work as soon as reasonably
practicable after the date Tenant has surrendered any such portion of the
Premises in accordance herewith in a manner that will not unreasonably disturb
Tenant’s use of the Premises in accordance with Section 2.02 hereof; provided
however Tenant shall reasonably cooperate with Landlord in all respects until
such work is completed.

37.08. If Tenant extends the Term for the Extension Term pursuant to this
Article 37, the phrases “Term”, “the term of this Lease” or “the term hereof” as
used this Lease, shall be construed to include, when practicable, the Extension
Term and the term “Premises” shall be mean the Premises, or such floor(s)
comprising the Premises as delineated by Tenant in the Extension Notice.

37.09 Notwithstanding anything contained herein to the contrary, Landlord shall
have the right, in its sole and absolute discretion, at any time during the Term
up until February 15, 2015, to eliminate the Extension Term and Tenant’s rights
pursuant to this Article 37 upon thirty (30) days notice to Tenant in which
event the Lease (i) will not be extended for the Extension Term and (ii) will
expire on the Expiration Date, unless sooner terminated pursuant to the terms
and conditions hereof.

 

70



--------------------------------------------------------------------------------

37.10 Notwithstanding anything contained herein to the contrary, in the event
Tenant does not lease the entire Premises during the Extension Term pursuant to
the terms and conditions hereof and Tenant and/or its affiliates lease,
sublease, license or otherwise occupy any office space in any other location or
building in Manhattan during the Extension Term, then Tenant shall be deemed to
have leased the entire Premises during the Extension Term and shall be liable
hereunder for the entire Premises during the Extension Term (including without
limitation for all Fixed Rent and Additional Charges payable hereunder for the
entire Premises as determined pursuant to the terms of this Article 37) less
such amounts as Landlord actually collects from tenants of the Premises and
shall be deemed to be in default under this Lease, entitling Landlord to all
damages and remedies available to it pursuant to the Lease, law and equity.
Notwithstanding the foregoing, Landlord shall not be obligated to find another
tenant for the Premises or charge such other tenant, the fair market rent.

ARTICLE 38

Landlord’s Work

38.01. Tenant acknowledges that it is currently in possession of the Premises,
is fully acquainted with the condition of the Premises and the Building and
agrees to continue in and accept possession of the Premises and all Building
systems in their then “as-is” physical condition on the Effective Date, it being
understood and agreed that Landlord shall not be required to perform any work,
supply any materials or incur any expense to prepare the Premises for Tenant’s
continued occupancy except Landlord, or its designated agent, shall perform the
work expressly set forth on Exhibit C annexed hereto (such work to be performed
pursuant to Exhibit C is herein called “Landlord’s Work”).

ARTICLE 39

Arbitration

39.01. (a) Either party may request arbitration of any matter in dispute wherein
arbitration is expressly provided in this Lease as the appropriate remedy (i.e.,
in Sections 3.08 and 37.08 hereof). The arbitration shall, except where the
procedure set forth in Article 7 is specified, be conducted, to the extent
consistent with this Article 39, in accordance with the then prevailing rules of
the American Arbitration Association (or any organization successor thereto) in
the City and County of New York. The arbitrator(s) shall be disinterested
person(s) having at least 10 years of experience in the County of New York in a
calling connected with the dispute. In rendering any decision or award
hereunder, the arbitrator(s) shall not add to, subtract from or otherwise modify
the provisions of this Lease.

(b) The fees and expenses of the arbitrator(s) and all other expenses (not
including the attorneys’ fees, witness fees and similar expenses of the parties)
of the arbitration shall be borne by the parties equally.

(c) Such arbitration shall be conducted as follows: Within fifteen (15) Business
Days next following the giving of any notice by Landlord or Tenant stating that
wishes a dispute to be determined by arbitration, wherein arbitration is
expressly provided for in this

 

71



--------------------------------------------------------------------------------

Lease as an appropriate remedy, Landlord and Tenant shall each give notice to
the other setting forth the name and address of an arbitrator designated by the
party giving such notice. If either party shall fail to give notice of such
designation within said fifteen (15) Business Days, then the arbitrator chosen
by the other side shall make the determination alone. If the two (2) arbitrators
shall fail to agree upon the designation of a third arbitrator within twenty
(20) Business Days after the designation of the second arbitrator then either
party may apply to the American Arbitration Association for the designation of
such arbitrator and if such organization is unable or refuses to act within
twenty (20) Business Days then either party may apply to the Supreme Court in
New York County or to any other court having jurisdiction for the designation of
such arbitrator. The three arbitrators shall conduct such hearings as they deem
appropriate, making their determination in writing and giving notice to Landlord
and Tenant of their determination as soon as practicable, and if possible,
within thirty (30) Business Days after the designation of the third arbitrator.
The concurrence of two (2) arbitrators or, in the event no two (2) of the
arbitrators shall render a concurrent determination, then the determination of
the third arbitrator designated shall be binding upon Landlord and Tenant.
Judgment upon any decision rendered in any arbitration held pursuant to this
Article 39 shall be final and binding upon Landlord and Tenant, whether or not a
judgment shall be entered in any court.

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

 

WITNESS:      

ONE STATE STREET, LLC,

Landlord

      By:              General Partner WITNESS:      

AMBAC ASSURANCE CORPORATION,

Tenant

      By:     Tenant’s Federal Identification
Number:                                        
                                         
                                                         

 

72



--------------------------------------------------------------------------------

EXHIBIT A

Description of the Land

ALL those certain lot, pieces or parcel of land, situate, lying and being in the
Borough of Manhattan, City of New York, County of New York, State of New York,
bounded and described as follows:

BEGINNING at the corner formed by the intersection of the northerly side of
State Street with the westerly side of Whitehall Street; running;

Thence northerly along the westerly side of Whitehall Street 211 feet 4 1/8
inches to the southerly side of Pearl Street;

Thence westerly along the southerly side of Pearl Street on a line which forms
an angle of 101 degrees, 38 minutes, 00 seconds on its southerly side with the
westerly side of Whitehall Street 73 feet 7 3/8 inches;

Thence southerly along a line which forms an angle of 90 degrees, 23 minutes, 00
seconds on its easterly side with the last mentioned course and along said line
of Pearl Street, 1 foot;

Thence westerly along a line which forms an angle of 86 degrees, 13 minutes, 30
seconds on its southerly side with the last mentioned course and along the said
southerly side of Pearl Street 19 feet 10 5/8 inches;

Thence westerly along a line which forms an angle of 183 degrees, 58 minutes, 40
seconds on its southerly side with the last mentioned course and along the
southerly side of Pearl Street 21 feet 3 3/4 inches to a point at or opposite
the center of a party wall standing partly on the premises hereby described and
partly on the premises adjoining on the west;

Thence southerly along a line which forms an angle of 89 degrees, 33 minutes, 00
seconds on its easterly side with the last mentioned course and nearly the
entire distance through the center of aforesaid party wall 109 feet 3 1/4
inches.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

Floor Plans of the Premises

See Attached

 

B-1



--------------------------------------------------------------------------------

EXHIBIT B

Floor Plan of Premises

LOGO [g161510img001.jpg]



--------------------------------------------------------------------------------

EXHIBIT C

Landlord’s Work

Landlord shall be responsible for removing any currently existing internal
staircase between the eighteenth (18th) floor portion of the Premises and the
nineteenth (19th) floor of the Building and restoring any portion of the slab of
the nineteenth (19th) floor affected by such removal including, but not limited
to, repairing the surrounding areas to match, so there is no indication that the
staircase existed.

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

Building Rules and Regulations

If and to the extent that any of the provisions of the Building Rules and
Regulations set forth hereinbelow conflict or are otherwise inconsistent with
any of the provisions of the body of the Lease, whether or not such conflict or
inconsistency is expressly noted hereinbelow, the provisions of the body of the
Lease shall prevail.

1. The sidewalks, entrances, driveways, passages, courts, elevators, vestibules,
stairways, corridors or halls shall no: be obstructed or encumbered by any
Tenant or used for any purpose other than for ingress or egress from the
Premises and for delivery of merchandise and equipment using elevators and
passageways reasonably designated for such delivery by Landlord. There shall not
be used in any space, or in the public hall of the Building, either by any
Tenant or by jobbers or others in the delivery or receipt of merchandise, any
hand trucks, except those equipped with rubber tires and sideguards.

2. The water and wash closets and plumbing fixtures shall not be used for any
purposes other than those for which they were designed or constructed and no
sweepings, rubbish, rags, acids or other substances shall be deposited therein,
and the expense of any breakage, stoppage, or damage resulting from the
violation of this rule shall be borne by the Tenant if, but only if, caused by
Tenant or its agents, employees or visitors.

3. No carpet, rug or other article shall be hung or shaken out of any window of
the Building, and no Tenant shall sweep or throw or permit to be swept or thrown
from the Premises any dirt or other substances into any of the corridors or
halls, elevators, or out of the doors or windows or stairways of the Building
and Tenant shall not use, keep or permit to be used or kept any foul or noxious
gas or substance in the Premises, or permit or suffer the Premises to be
occupied or used in any manner prohibited by Section 2.04 of this Lease. No
animals (except seeing-eye dogs) or birds shall be kept in or about the
Building. Smoking or carrying lighted cigars or cigarettes in the elevators of
the Building is prohibited.

4. No awnings or other projections shall be attached to the outside walls of the
Building without the prior written consent of Landlord.

5. Subject to the provisions of Article 16 of this Lease, no sign,
advertisement, notice or other lettering shall be exhibited, inscribed, painted
or affixed by any Tenant on any part of the outside of the Premises or the
Building or on the inside of the Premises if the same is visible from the
outside of the Premises without the prior written consent of Landlord, except
that the name of Tenant may appear on the entrance doors of the Premises and
provided that Tenant is the only tenant or occupant of a particular floor in the
Building, Tenant may affix a sign or lettering visible from the elevator cabs
serving such floor. In the event of the violation of the foregoing by Tenant
which shall continue for five (5) days after Landlord shall have given Tenant a
notice of such violation, Landlord may remove same without any liability, and
may charge the expense incurred by such removal to Tenant or tenants violating
this rule.

6. Subject to Article 11 and the Alteration Rules and Regulations, except in
connection with normal interior decorating, no Tenant shall mark, paint, drill
into, or in any way

 

D-1



--------------------------------------------------------------------------------

deface any part, of the Premises or the building of which they form a part,
except as otherwise permitted under the Lease. No boring, cutting or stringing
of wires shall be permitted, except with the prior written consent of Landlord,
which consent shall not be unreasonably withheld or delayed.

7. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by any Tenant, nor shall any changes be made in existing locks
or mechanism thereof unless, in either such case, copies of all keys therefor
are provided to Landlord upon installation or change by Tenant. Each Tenant
must, upon the termination of his tenancy, restore to Landlord all keys of
stores, offices and toilet rooms, either furnished to, or otherwise procured by,
such Tenant.

8. Freight, furniture, business equipment, merchandise and bulky matter of any
description (other than mail, packages and such other materials as Tenant
routinely receives in the normal course of its business provided the same is not
delivered by use of dollies, hand trucks and the like) shall be delivered to and
removed from the Premises only on the freight elevators and through the service
entrance and corridors, and, to the extent that the same shall unreasonably
deprive other tenants in the Building of the use of the freight elevator, only
after Business Hours. Landlord reserves the right to inspect all freight (other
than mail, packages or such other materials as Tenant routinely receives in the
normal course of its business) brought into the Building and to exclude from the
Building all freight (other than mail, packages or such other materials as
Tenant routinely receives in the normal course of its business) which violates
any of these Rules and Regulations or the Lease of which these Rules and
Regulations are a part. During Tenant’s move-in period, Landlord shall use
reasonable efforts to accommodate Tenant’s needs to bring freight into its
Premises during regular business hours.

9. Canvassing, soliciting and peddling in the Building is prohibited and each
Tenant shall cooperate to prevent the same.

10. Landlord, reserves the right to exclude from the Building between the hours
of 6 p.m. and 8 a.m. and at all hours on Sundays and Holidays all persons who do
not present a Pass to the Building signed by Landlord or are not accompanied by
an employee of Tenant. Each Tenant shall be responsible for all persons for whom
he requests such pass and shall be liable to Landlord for all acts of such
person to the extent provided in the Lease.

11. Landlord shall have the right reasonably exercised to prohibit any
advertising by Tenant which specifically identifies the Building or the
Premises, which in Landlord’s opinion, reasonably exercised, impairs the
reputation of the Building or its desirability as a building for offices, and
upon written notice from Landlord, Tenant shall refrain from or discontinue such
advertising.

12. Tenant shall not bring or permit to be brought or kept in or on the
Premises, any inflammable, combustible or explosive fluid, material, chemical or
substance except those substance commonly used for office purposes, or cause or
permit any odors of cooking or other processes, or any objectionable odors to
permeate in or emanate from the Premises.

 

D-2



--------------------------------------------------------------------------------

13. Tenant agrees to abide by all reasonable rules and regulations issued by the
Landlord which are consistent with the Lease with respect to air-conditioning
and ventilation services. If Tenant requires air-conditioning or ventilation
after 6:00 P.M., Tenant shall give telephonic notice to the Building
superintendent prior to 4:00 p.m. in the case of services required on weekdays,
and prior to 4:00 p.m. on the Friday prior in the case of after hours service
required on weekends or on holiday Mondays and prior to 4:00 p.m. on the day
prior in the case of after hours service required on other holidays or weekends
following Fridays which are holidays. Overtime freight elevator service will be
requested on the same basis.

14. Tenant shall not move any heavy safe, heavy machinery, heavy equipment,
bulky matter, or heavy fixtures into or cut of the Building except in compliance
with all applicable laws and regulations, including the load limitations set
forth in the Certificate of Occupancy, and except with Landlord’s prior written
consent to the manner in which Tenant proposes to accomplish such move, which
consent shall not be unreasonably withheld or delayed. If such heavy safe, heavy
machinery, heavy equipment, bulky matter or heavy fixtures requires special
handling, all work in connection therewith shall comply with the Administrative
Code of the City of New York and all other laws and regulations applicable
thereto and shall be done during such hours as Landlord may reasonably
designate.

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

Alteration Rules and Regulations

1. All costs and expenses in connection with or arising out of the performance
of any Alteration made by Tenant shall be borne by Tenant and all payments
thereof shall be made by Tenant promptly as they become due, and evidence of
such payments shall be furnished to Landlord on request. At no time shall Tenant
do or permit anything to be done whereby Landlord’s property may be subject to
any mechanic’s or other liens or encumbrances arising out of any Alteration; and
Landlord’s consent herein shall not be deemed to constitute any consent or
permission to do anything which may create or be the basis of any lien or charge
against the estate of the Landlord in the Premises or the real estate of which
they are a tart. If a mechanic’s lien is filed due to acts of Tenant or Tenant’s
agent, at any time so requested by Landlord, Tenant will, at Tenant’s expense,
provide and furnish Landlord, at Tenant’s election, either (a) surety company
bond, or (b) court order discharging lien, or (c) other form or protection
against any such lien or encumbrance which may be filed, or (d) secure the
release and/or discharge of any claim alleged to constitute such lien or
encumbrance and will hold Landlord harmless against the same, and upon Tenant’s
failure to comply herewith the same may be furnished by Landlord.

2. Landlord may refer Tenant’s mechanical plans to a consultant selected by
Landlord, and, in such event, Tenant agrees to pay the reasonable cost of such
service. Tenant agrees further to comply with all reasonable changes and
requirements that may be recommended by Landlord’s consultant.

3. Tenant will perform any Alteration in a safe and lawful manner, and as
provided in Article 11, using contractors chosen by Tenant and reasonably
approved by Landlord in accordance with the Lease and complying with applicable
laws and all requirements and-regulations of municipal and other governmental or
duly constituted bodies exercising authority, and this compliance shall include
the filing of plans and other documents as required, and the procuring of any
required licenses or permits, prior to commencement of any Alteration. Upon
completion of any Alteration, Tenant shall submit to the Landlord all approvals
issued by the Department of Buildings in connection therewith.

4. Landlord shall have no responsibility for or in connection with any
Alteration other than the Landlord’s Work.

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

Office Cleaning Specifications

 

1. GENERAL OFFICE AREAS:

 

(A) Nightly

 

1. Damp mop all stone ceramic tile, terrazzo and other types of unwaxed floors.

 

2. Sweep all vinyl, asphalt, rubber and similar types of floors using an
approved chemically treated cloth.

 

3. Vacuum clean all carpeted areas. Sweep all private stairways and vacuum if
carpeted.

 

4. Hand dust and wipe clean with damp or chemically treated cloth all furniture,
file cabinets, fixtures, window sills, convector enclosures tops and wash said
sills and tops if necessary.

 

5. Dust all telephones as necessary.

 

6. Dust all chair rails, trim, etc.

 

7. Remove all gum and foreign matter on site.

 

8. Empty and clean all waste receptacles and remove waste paper and waste
materials to a designated area.

 

9. Damp dust interiors of all waste disposal receptacles.

 

10. Empty and wipe clean all ash trays and screen all sand urns.

 

11. Wash clean all water fountains and water coolers.

 

12. Spot clean all glass furniture tops.

 

13. Remove fingermarks and dust doors of elevator hatchways.

 

(B) Periodic

 

1. Hand dust all louvers and other ventilating louvers within reach once per
week.

 

2. Dust all baseboards once per week.

 

3. Wipe clean all bright work weekly.

 

4. Wash floors in public stairwells once per week.

 

F-1



--------------------------------------------------------------------------------

5. Move and vacuum clean once per week underneath all furniture that can be
moved.

 

6. Dust all picture frames, charts and similar hangings quarterly which were not
reached in nightly cleaning.

 

7. Dust all vertical surfaces such as walls, partitions, doors and other
surfaces not reached in nightly cleaning, quarterly.

 

8. Dust exterior of lighting fixtures quarterly.

 

9. Dust all venetian blinds quarterly.

 

10. Dust quarterly all air-conditioning louvers, grills, etc. not reached in
nightly cleaning.

 

11. Vacuum clean peripheral induction units quarterly.

 

12. Clean all windows, inside and outside, quarterly. At the same time wipe
clean window frames and metal trim.

 

2. TOILETS:

 

(A) Nightly

 

1. Wash all floors.

 

2. Wash all mirrors and powder shelves.

 

3. Wash all bright work.

 

4. Wash all plumbing fixtures.

 

5. Wash and disinfect all toilet seats, both sides.

 

6. Scour, wash and disinfect all basins, bowls, urinals throughout all toilets.

 

7. Empty paper towel receptacles and remove paper to designated area.

 

8. Fill toilet tissues holders (tissue to be furnished at Tenant’s expense).

 

9. Fill soap dispenser systems and fill paper towel dispensers (towels and soap
to be furnished at Tenant’s expense).

 

10. Empty and clean sanitary disposal receptacles.

 

11. Clean and wash receptacles and dispensers nightly.

 

F-2



--------------------------------------------------------------------------------

12. Remove fingermarks from painted surfaces.

 

13. Coin operated sanitary napkin dispensers will be installed and serviced by
cleaning contractor.

 

(B) Periodic

 

1. Clean and wash all partitions once a week.

 

2. Scrub floors once every two weeks.

 

3. Hand dust, clean and wash all tile walls once each month.

 

4. High dusting to be done once each month which includes lights, walls and
grills.

 

5. Wash toilet lighting fixtures as often as necessary but no less than twice
per year.

 

3. GENERAL:

 

(A) Landlord may substitute for any of the methods or devices set forth in this
Cleaning Schedule, such other methods or devices as in Landlord’s reasonable
judgment will achieve substantially the same results.

 

(B) As used in this Cleaning Schedule “nightly” means five nights a week, Monday
through Friday, during regular cleaning hours (between 6:00 p.m. and 8:00 a.m.).

 

(C) Tenant shall provide, or pay for, all electricity for lighting and power and
all hot and cold water required in the Tenant’s premises during regular cleaning
hours.

 

(D) All cleaning operations in the Tenant’s premises will be scheduled to use a
minimum number of lights. Upon completion of cleaning all lights will be turned
off. All entrance doors will be kept locked during the entire cleaning
operation.

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

NDA Form

 

 

 

UBS REAL ESTATE SECURITIES INC.,

(Lender)

- and -

AMBAC ASSURANCE CORPORATION

(Tenant)

 

 

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

 

 

 

  

Dated:

                       , 2011      

Location:

   One State Street Plaza      

Section:

        

Block:

        

Lot:

        

County:

   New York      

  PREPARED BY AND UPON

RECORDATION RETURN TO:

     

Thacher Proffitt & Wood LLP

Two World Financial Center

New York, New York 10281

Attention: Donald F. Simone, Esq.

File No.: 20862-

  

 

 

 



--------------------------------------------------------------------------------

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the “Agreement”)
is made as of the              day of             , 2011, by and between UBS
REAL ESTATE SECURITIES INC., a Delaware corporation, as lender, having an
address at 1285 Avenue of the Americas, New York, New York 10019, or an
affiliate thereof (“Lender”) and AMBAC ASSURANCE CORPORATION, a Wisconsin
corporation, having an address at One State Street Plaza, New York, New York
10004 (“Tenant”).

RECITALS:

A. Lender is the present owner and holder of a certain mortgage and security
agreement (together with any and all extensions, renewals, substitutions,
replacements, amendments, modifications and/or restatements thereof, the
“Security Instrument”) dated                  , 20     , given by Landlord
(defined below) to Lender which encumbers the fee estate of Landlord in certain
premises described in Exhibit A attached hereto (the “Property”) and which
secures the payment of certain indebtedness owed by Landlord to Lender evidenced
by a certain promissory note dated                  , 20     , given by Landlord
to Lender (the note together with all extensions, renewals, modifications,
substitutions and amendments thereof shall collectively be referred to as the
“Note”);

B. Tenant is the holder of a leasehold estate in a portion of the Property under
and pursuant to the provisions of a certain lease dated             , 2011
between One State Street, LLC, as landlord (“Landlord”) and Tenant, as tenant,
(such lease, as modified and amended as set forth herein being hereinafter
referred to as the “Lease”); and

C. Tenant has agreed to subordinate the Lease to the Security Instrument and to
the lien thereof and Lender has agreed to grant non-disturbance to Tenant under
the Lease on the terms and conditions hereinafter set forth.

AGREEMENT:

For good and valuable consideration, Tenant and Lender agree as follows:

1. SUBORDINATION. The Lease and all of the terms, covenants and provisions
thereof and all rights, remedies and options of Tenant thereunder are and shall
at all times continue to be subject and subordinate in all respects to the
terms, covenants and provisions of the Security Instrument and to the lien
thereof, including without limitation, all renewals, increases, modifications,
spreaders, consolidations, replacements and extensions thereof and to all sums
secured thereby and advances made thereunder with the same force and effect as
if the Security Instrument had been executed, delivered and recorded prior to
the execution and delivery of the Lease.

2. NON-DISTURBANCE. If any action or proceeding is commenced by Lender for the
foreclosure of the Security Instrument or the sale of the Property, Tenant shall
not be named as a party therein unless such joinder shall be required by law,
provided, however, such joinder shall not result in the termination of the Lease
or disturb the Tenant’s possession or use of the premises demised thereunder,
and the sale of the Property in any such action or proceeding and the exercise
by Lender of any of its other rights under the Note or the Security Instrument



--------------------------------------------------------------------------------

shall be made subject to all rights of Tenant under the Lease, provided that at
the time of the commencement of any such action or proceeding or at the time of
any such sale or exercise of any such other rights (a) the Lease shall be in
full force and effect and (b) Tenant shall not be in default beyond applicable
notice and cure periods under any of the monetary terms, covenants or conditions
of the Lease or of this Agreement on Tenant’s part to be observed or performed.

3. ATTORNMENT. If Lender or any other subsequent purchaser of the Property shall
become the owner of the Property by reason of the foreclosure of the Security
Instrument or the acceptance of a deed or assignment in lieu of foreclosure or
by reason of any other enforcement of the Security Instrument (Lender or such
other purchaser being hereinafter referred as “Purchaser”), and the conditions
set forth in Section 2 above have been met, the Lease shall not be terminated or
affected thereby but shall continue in full force and effect as a direct lease
between Purchaser and Tenant upon all of the terms, covenants and conditions set
forth in the Lease and in that event, Tenant agrees to attorn to Purchaser and
Purchaser by virtue of such acquisition of the Property shall be deemed to have
agreed to accept such attornment, provided, however, that Purchaser shall not be
(a) liable for the failure of any prior landlord (any such prior landlord,
including Landlord, being hereinafter referred to as a “Prior Landlord”) to
perform any obligations of Prior Landlord under the Lease, unless continuing,
which have accrued prior to the date on which Purchaser shall become the owner
of the Property, (b) subject to any offsets, defenses, abatements or
counterclaims which shall have accrued in favor of Tenant against any Prior
Landlord prior to the date upon which Purchaser shall become the owner of the
Property, (c) liable for the return of rental security deposits, if any, paid by
Tenant to any Prior Landlord in accordance with the Lease unless such sums are
actually received by Purchaser, (d) bound by any payment of rents, additional
rents or other sums which Tenant may have paid more than one (1) month in
advance to any Prior Landlord unless (i) such sums are actually received by
Purchaser or (ii) such prepayment shall have been expressly approved of by
Purchaser or (e) bound by any agreement terminating or amending or modifying the
rent, term, commencement date or other material term of the Lease, or any
voluntary surrender of the premises demised under the Lease, made without
Lender’s or Purchaser’s prior written consent prior to the time Purchaser
succeeded to Landlord’s interest. In the event that any liability of Purchaser
does arise pursuant to this Agreement or the Lease, such liability shall be
limited and restricted to Purchaser’s interest in the Property and shall in no
event exceed such interest.

4. NOTICE TO TENANT. After notice is given to Tenant by Lender that the Landlord
is in default under the Note and the Security Instrument and that the rentals
under the Lease should be paid to Lender pursuant to the terms of the assignment
of leases and rents executed and delivered by Landlord to Lender in connection
therewith, Tenant shall thereafter pay to Lender or as directed by the Lender,
all rentals and all other monies due or to become due to Landlord under the
Lease and Landlord hereby expressly authorizes Tenant to make such payments to
Lender and hereby releases and discharges Tenant from any liability to Landlord
on account of any such payments.

5. NOTICE TO LENDER AND RIGHT TO CURE. Tenant shall notify Lender of any default
by Landlord under the Lease and agrees that, notwithstanding any provisions of
the Lease to the contrary, no notice of cancellation thereof or of an abatement
shall be effective unless Lender shall have received notice of default giving
rise to such cancellation or abatement and shall have failed within sixty
(60) days after receipt of such notice to cure such default, or if

 

2



--------------------------------------------------------------------------------

such default cannot be cured within sixty (60) days, shall have failed within
sixty (60) days after receipt of such notice to commence and thereafter
diligently pursue any action necessary to cure such default. Notwithstanding the
foregoing, Lender shall have no obligation to cure any such default.

6. NOTICES. All notices or other written communications hereunder shall be
deemed to have been properly given (i) upon delivery, if delivered in person or
by facsimile transmission with receipt acknowledged by the recipient thereof and
confirmed by telephone by sender, (ii) one (1) Business Day (hereinafter
defined) after having been deposited for overnight delivery with any reputable
overnight courier service, or (iii) three (3) Business Days after having been
deposited in any post office or mail depository regularly maintained by the U.S.
Postal Service and sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:

 

If to Tenant:

   AMBAC Assurance Corporation    One State Street Plaza    New York, New York,
10004    Attention: Diana Adams    Facsimile No.                               
with a copy to    Dewey & LeBoeuf LLP    1301 Avenue of the Americas    New
York, New York    Attention: Stuart M. Saft, Esq.   

If to Lender:

   UBS Real Estate Securities Inc.    1285 Avenue of the Americas    New York,
New York 10019    Attention: Jeffrey N. Lavine    Facsimile No.: (212)713-4062
      with a copy to       Thacher Proffitt & Wood LLP    Two World Financial
Center    New York, New York 10281    Attention: Donald F. Simone, Esq.   
Facsimile No.: (212) 912-7751

or addressed as such party may from time to time designate by written notice to
the other parties. For purposes of this Section 6, the term “Business Day” shall
mean a day on which commercial banks are not authorized or required by law to
close in the state where the Property is located. Either party by notice to the
other may designate additional or different addresses for subsequent notices or
communications.

 

3



--------------------------------------------------------------------------------

7. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure to the
benefit of Lender, Tenant and Purchaser and their respective successors and
assigns.

8. GOVERNING LAW. This Agreement shall be deemed to be a contract entered into
pursuant to the laws of the State where the Property is located and shall in all
respects be governed, construed, applied and enforced in accordance with the
laws of the State where the Property is located.

9. MISCELLANEOUS. This Agreement may not be modified in any manner or terminated
except by an instrument in writing executed by the parties hereto. If any term,
covenant or condition of this Agreement is held to be invalid, illegal or
unenforceable in any respect, this Agreement shall be construed without such
provision. This Agreement may be executed in any number of duplicate originals
and each duplicate original shall be deemed to be an original. This Agreement
may be executed in several counterparts, each of which counterparts shall be
deemed an original instrument and all of which together shall constitute a
single Agreement. The failure of any party hereto to execute this Agreement, or
any counterpart hereof, shall not relieve the other signatories from their
obligations hereunder. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.

10. LENDER AFFILIATE. The Loan may be originated in the name of an affiliate of
Lender, and in such event, the term “Lender” under this agreement shall be
deemed to refer to such affiliate.

[NO FURTHER TEXT ON THIS PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender and Tenant have duly executed this Agreement as of
the date first above written.

 

LENDER:

UBS REAL ESTATE SECURITIES INC.,

a Delaware corporation

By:     Name:   Title:   TENANT:

AMBAC ASSURANCE CORPORATION

a Wisconsin corporation

By:     Name:   Title:  

 

The undersigned accepts and agrees to the provisions of Section 4 hereof:
LANDLORD:

ONE STATE STREET, LLC,

a New York limited liability company

By:     Name:   Title:  



--------------------------------------------------------------------------------

ACKNOWLEDGMENTS

(To be attached)



--------------------------------------------------------------------------------

EXHIBIT A

(Description of Property)

The parcel of real property, the improvements thereon and all personal property
owned by Landlord known as One State Street Plaza, New York, New York 10004.

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

Intentionally Omitted

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I

Intentionally Omitted

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

Intentionally Omitted

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

Sample Porter’s Wage Calculation

2011 PORTER’S WAGE RATE W/OUT FRINGES

 

     Porters
8 (40 Hours)      Cleaners
6 (30 Hours)  

Base Wage Rage

     22.648         22.648                     

One-half combined total

        22.648               

 

K-1



--------------------------------------------------------------------------------

EXHIBIT L

Substitute Buildings

 

     Block      Lot  

2-8 Broadway

     11         1   

52-56 Broadway

     22         28   

58-80 Broadway

     23         7   

20-24 Broad Street

     23         50   

37-43 Wall Street

     26         14   

4-10 Hanover Square

     31         1   

107-13 Wall Street

     35         10   

88 Pine Street

     38         17   

140 Broadway

     48         1   

98-6 William Street

     68         36   

 

L-1



--------------------------------------------------------------------------------

EXHIBIT M

Alternate Buildings

 

     Block      Lot  

1.      29 Whitehall Street

     10         14   

2.      41-45 Broadway

     20         9   

3.      77 Water Street

     33         1   

4.      180 Maiden Lane

     37         23   

5.      100 Wall Street

     38         1   

6.      160 Water Street

     70         43   

 

M-1



--------------------------------------------------------------------------------

EXHIBIT N

Heat and Air-Conditioning Specifications -

During all times that the Landlord is required to provide air-conditioning, the
base building air-conditioning shall be capable of maintaining an interior space
condition of not more than 78 degrees F dry bulb, 50% relative humidity for the
following design conditions:

 

  1. Outside air temperature not to exceed 89 degrees F dry bulb, 76 degrees F
wet bulb.

 

  2. Occupancy of the space not exceeding 1 person per 100 usable square feet.

 

  3. Actual electric usage for lighting and general power not exceeding 6.0
watts per usable square foot.

During all times that the Landlord is required to provide heat, the base
building heating system shall be capable of maintaining an interior space
condition of 72 degrees F dry bulb for the following design conditions:

 

  1. Outside air temperature not less than 15 degrees F dry bulb.

 

N-1



--------------------------------------------------------------------------------

EXHIBIT O

Intentionally Omitted

 

O-1



--------------------------------------------------------------------------------

EXHIBIT P

Security Procedures -

 

1 Anyone seeking to enter the elevators in AMBAC’s elevator bank at any time
(hereinafter called “Off-Hours”) other than during Business Hours of Business
Days shall be challenged and required to “sign in” at the concierge/security
desk and such persons, if claiming to be an AMBAC employee must display
corporate ID or if not must display some other reasonable form of
identification. Once such AMBAC invitees or employees comply, such persons shall
then either be accompanied to the elevator by a member of AMBAC’s personnel or
must be in possession of an AMBAC ID otherwise access to the Building will be
denied.

 

2. AMBAC, at AMBAC’s election and expense and upon prior approval by Landlord as
to size, design and location, may install near the elevators in AMBAC’s elevator
bank area in the lobby of the Building, a security camera to video tape those
entering the elevator to go to AMBAC’s Premises during Off- Hours. AMBAC, at
AMBAC’s sole cost and expense, shall maintain, and if necessary, repair or
replace such video cameras.

 

3. Landlord agrees to store for up to two (2) weeks video tapes of all those who
“signed in” at the concierge/security desk during Off-Hours. At AMBAC’s request,
Landlord will permit AMBAC to review such video tapes. In addition, at AMBAC’s
request, Landlord will show AMBAC the list of all those who “signed in” at the
concierge/security desk seeking to enter AMBAC’s Premises during the previous
weekend.

 

4. Landlord agrees to instruct the employees employed at the security/concierge
desk to observe and to confirm that all those “signing in” in order to enter the
Building during Off-Hours in fact proceed to the elevator bank in the lobby
corresponding to the portion of the Building they stated they wished to enter.

 

P-1



--------------------------------------------------------------------------------

EXHIBIT B

FURNITURE TO BE REMOVED FROM THE PREMISES

 

14



--------------------------------------------------------------------------------

LOGO [g161510img002.jpg]



--------------------------------------------------------------------------------

LOGO [g161510img003.jpg]



--------------------------------------------------------------------------------

EXHIBIT C

METHODOLOGY FOR CALCULATION OF ALLOWED CLAIM

 

15



--------------------------------------------------------------------------------

LOGO [g161510img004.jpg]